 376DECISIONS OF THENATIONALLABOR RELATIONS BOARDRoadway Package System,IncandSteven TrimbleandMichael JohnsandRichard AndrzejewskiandDarrell CooperandMichael MalaspinaandVic ChomicandLocal 299,International Broth-erhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,AFL-CIO'Cases 7-CA-26384, 7-CA-26550(3), 7-CA-26550(5),7-CA-26550(7),7-CA-26747, 7-CA-26951, and 7-CA-27253January 17, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn September 2, 1988, Administrative LawJudge Thomas R Wilks issued the attached decisionThe Respondent filed exceptions and a supporting brief, and the General Counsel filed an opposing beefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended OrderIn the underlying representation case (7-RC-18212), the Board adopted the finding of the RegionalDirector that the Respondent's contractpickup and delivery drivers are employees and not,as the Respondent contends, independent contractorswho are excluded from the protection of theAct In the instant unfair labor practice case (7-CA-27253), the judge found that the Respondenthad refused to bargain with the Union, as the representative of the drivers, in violation of Section8(a)(5) of the Act 3 In his decision, however, thejudge broadly discredited the testimony of thecharging party witnesses, including that of MichaelJohns, Richard Andrzejewski, and Darrell Cooper,who were the only employee witnesses to testifyon behalf of the Union in the representation hearingThe Respondent now excepts to the judge sfailure to reconsider, in light of his credibility reso-lutions, the determination of the drivers' status asemployees 4 The Respondent reasons that the Re-iOn November 1 1987 the TeamstersInternationalUnion was readnutted to the AFL-CIO Accordingly the caption has been amended toreflect that change2 The judge inadvertently gave several incorrect case citations thatwere noted and corrected9 The judge dismissed the remaining cases which alleged violations ofSec 8(a)(1) (3) and (4) No exceptions were filed to his decision in thatrespect4 The Respondent also excepts to the judge s rejection of its offer tointroduce evidence discovered since the close of the representation proceeding that it contends establishes that the Union (Local 299) has aconflict of interest that precludes it from representing employees in thegionalDirectormade that determination on thebasis of the testimony of witnesses who have sincebeen discredited Because those witnesses' testimony is unworthy of belief, the Respondent argues,theRegionalDirector'sdeterminationcannotstand, and consequently cannot be the basis forfinding an 8(a)(5) violationWe find no merit in the Respondent's exceptionThe Board's usual rule is that representation casefindings are not subject to relitigation in a "relat-ed" subsequent unfair labor practice proceeding(e g , where, as here, an employer is testing theunion's certification in an 8(a)(5) case)Air Transit,256 NLRB 278, 279 fn 2 (1981), enf denied onother grounds 679 F 2d 1095 (4th Cir 1982),ServU-Stores,234 NLRB 1143, 1144 (1978) 5 Althoughwe recognize that there may be exceptions to thatgeneral rule,6we find that this case does notpresent one of those exceptionsThe Respondent contends, in essence, that weshould reopen the representation case in order toreconsider the drivers' employee/independent con-tractor status in light of the judge's credibility determinations in the unfair labor practice case Section 102 48(d)(1) of the Board's Rules and Regulations, however, provides that the record will be re-opened only if the new evidence would require adifferent result if adduced and credited SeeSederFoods Corp,286 NLRB 215 (1987) After carefulconsideration of the Respondent's contentions, wefind that the judge's evaluations of the employeewitnesses testimony in this case do not compel aresult contrary to that reached in the representstion proceeding 7unitWe find no merit in that exception The Respondent asserts that itsevidence shows that Local 299 and its international the InternationalBrotherhood of Teamsters want to put the Respondent out of business toprotect their interest as representative of the employees of the Respondent s chief competitorUnited Parcel Service The thrust of that evidence however is that the Teamsters was interested in obtaining contractual terms for the Respondents drivers that were similar to those ofUPS drivers There is only one isolated statement that could be construed as directly supporting the Respondents claim and it involves aremark by a Teamsters official in a local other than Local 299 The onlydocuments relating specifically to Local 299 do not support the Respondent s conflict of interests claim Thus the Respondent has not profferedevidence sufficient to require a hearingRoadway Package System291NLRB I fn 1 (1988) In so finding we do not rely onNabco Corp266NLRB 687 (1983) cited by the judge5 By contrast a finding in a representation case may be relitigated in alater unfair labor practice case in which independent violations (i eviolations unrelated to the representation case) are allegedAir Transitsupra at 279Serv U Storessupra at 1144e See e gSteelworkers (Wagner Industrial Products)162 NLRB 1349(1967)modified on other grounds 386 F 2d 981 (D C Cir 1967)7 Insofar as the Respondent contends that because of the judge s adverse credibility determinations the drivers testimony in the representstion case should be generally discredited that contention does not requirethe Board to reopen the record Evidence offered simply to discredit orimpeach a party s witnesses has been rejected as not affording a basis fora new or reopened hearingPublishers Printing Co272 NLRB 1027 JDContinued292 NLRB No 52 ROADWAY PACKAGE SYSTEM377In the first place, much of the evidence support-ing the Regional Director's finding that the driversare employees was contained in the drivers standand contract with the Respondent,8 and thus wasnot dependent on the drivers' testimony The contracts clearly provide that either the Respondent orthe driver may terminate the contract withoutcause at anytime,that the contractis not assignable by either party without the other's consent, thatthe driver must personallymaintain a neat,clean,presentable appearanceand maintainhis van in likefashion, and that the driver must not use the van inany manner or for any purpose detrimental to theRespondent's image Thus, the Regional Director'sfindings that the drivers have no proprietary interest in their routes, that they can be terminated atany time withoutcause,and that theymust maintarn their personal appearances and the appearancesof their vans to the Respondent's standards arebased on the Respondent's own uncontrovertedevidenceSecond, a great deal of the testimonial evidenceon which the Regional Director relied consisted ofuncontroverted statements concerning theRespondent's policies toward its drivers Thus, without contradiction, (1) Andrzejewski testified thathe had not been allowed to negotiate any of theterms of his contract with the Respondent, (2)Johns stated that the "core zone" rates paid todrivers had been changed by the Respondent, (3)Andrzejewski testified that drivers were not al-lowed to use their vans to deliver packages foranyone but the Respondent, and (4) Johns assertedthatTerminalManager Patrick Gillihan had informed him that he would lose stops if he did notkeep proper records9 and that he was required todeliver every package that the Respondent hadloaded on his van Those statements dealt withmatters that were certainly within the Respondent'sknowledge, and were made at the hearing beforeGillihan testified 10Under those circumstances,thatGillihan was not called on to rebut those elements of the drivers' testimony may fairly be confn 1 (1984)NLRB v Jacob E Decker & Sons569 F 2d 357 365 (5th Cir1978)NLRBvSunrise Lumber& Trim Corp241 F 2d 620 625-626 (2dCir 1957)8A copy of thecontract was placed in evidence in the representationhearing by the Respondent8 The records in question apparently were required only by the Respondent not by law or regulation Johns testified that as far as he knewservice crossingpackages (to indicate the reasons for nondelivery) isnot required by Department of Transportation (DOT) regulations Gilliban testified concerning the reasons for service crossing but did not mdicate that the practice was mandated by regulation10 Johns statement that Gillihan had told him he had to deliver allpackagesplaced on hisvan is the sole exception That statement came inrebuttal to Gillihan and was made shortly after Gillihan had concludedhis testimony There was no surrebuttalstrued to mean that he could not have done so i iAccordingly, even if we were to agree with theRespondent that the drivers' testimony was gener-ally unreliable,we stillwould not find that theabove statements were unworthy of belief Conse-quently, the Regional Director's findings that theRespondent had unilaterally established contractrates and changed "core zone' rates, that driversare not allowed to use their vans for other employ-ers, that drivers must keep records required by theRespondent, and that drivers cannot refuse to makedeliveries are not susceptible to attack based on thewitnesses' credibility 12Further, some of the drivers' testimony cited bythe Respondent is far less inconsistent than the Re-spondent urges Thus, the Respondent cites a pas-sage inJohns' testimony in the unfair labor practicecase in which Johns states that a change in his territory had been worked out by mutual agreementbetween him and the Respondent The Respondentasserts that that testimony is inconsistent withJohns' testimony in the representationcase, inwhich,accordingtotheRespondent,Johnsclaimed that the Respondent "completely con-trolled" the drivers' delivery areas In the representation case testimony cited by the Respondent,however, Johns stated that the Respondent reduced the size of his territory at his own requestWe find no material inconsistency in Johns' two re-countings of that eventSimilarly, the Respondent asserts that Johns testi-fied in the representation case that he was not al-lowed to take his van home, but admitted in theunfair labor practice hearing that he had taken hisvan home several times for repairs and maintenance That assertion is only partly correct Johnsdid testify in the representation case that he wasnot allowed to take his van home, but he also testafeed in that proceeding that he had taken his vanhome in order to have maintenance work done onitThus, although Johns testimony in this respectcasts doubt on the Regional Director's finding that1 1 IndeedGillihan corroborated one significant item of the driverstestimonyNotwithstanding his assertions that the Respondent has no disciphnary rules for drivers and that drivers can set their own hours ofwork Gillihan admitted in the representation hearing that he had toldAndrzejewski your contract is terminated one day when he reported towork at 10 am after being absent without a replacement 2 days earlier12 In the course of the representation proceeding Gillihan did contradict parts of the drivers testimony by asserting that certain of the Respondent s policies toward the drivers are not mandatory but only requested or suggested Thus Gillihan testified that drivers are requestedbut not required to wear uniforms and to call in if they are going to beabsent Styling such company policies as requests instead of rules orrequirements however does not preclude a finding that the Respondentcontrols the drivers methods of operations The Board has observed thatcontrol may be exerted by means of such suggestions or requests as wellas by strictrequirementsAmber Delivery Service250 NLRB 63 65 fn 5(1980)modified on other grounds 651 F 2d 57 (1st Cir 1981) 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdriversarenotpermitted to take their vanshome,13 that testimony is not self-contradictoryFinally, the Respondent observes that the judgerejected Cooper's claim that his financial difficul-tieswere caused by the Respondent's requiring himto rent a van from it while his van was being repairedThat observation is true enough, but it is inno way inconsistent with Cooper's representationcase testimony, on which theRegionalDirectorrelied, that he was required to rent the vanIn summary,we find that none of the testimonialdifficulties relied on by the Respondent compel aresult different from that reached in the representation case14 Specifically, we find that the Respond-ent has not offered to adduce anything that wouldcompel us to reject the Regional Director's find-ings that (1) the drivers perform functions that arean essentialpart of the Respondent's business, (2)they have an exclusive working relationship withthe Respondent that does not enable them to pickup other business, (3) they do business in the Re-spondent's name andunder its supervisors, and sellonly its services, (4) their contracts with the Re-spondent can be terminated at any time withoutcause,(5) the areas of delivery, and the numbers ofstops and packages, are determined by the Re-spondent, (6) the drivers have no proprietary inter-est in their routes, (7) they must keep records required by the Respondent (and not by law or regulation), (8) theymust wear uniforms,and mustmaintaintheir own and their vans' appearances totheRespondent's standards, and (9) some drivershave been disciplined for derelictions Consequent-ly, there is no reason for us to reexamine the Regional Director's findings that entrepreneurial deci-sionsaffecting the drivers profit and loss pictureare not made by the drivers, and that the Respondent tells the drivers how to perform their worktasks well beyond the point of simply dictating theresult,or his conclusion that the drivers are em-ployees and not independent contractors SeeRoadway Package System,288NLRB 196 (1988)Accordingly, we shall adopt the judge's Order13 Gillihan testified that the Respondent had no restrictions on driverstaking their vans home In any event the Regional Director did not specifically rely on that finding in determining that the drivers are employees'4 In fact the judge made numerous findingsto which theRespondenthas not excepted that are consistent with the drivers status as employeesThus the judge found that drivers did not have the discretion toaccept or reject parcels placed on their vans that Vic Chomic actuallyhad been terminated for refusing to make deliveries at the Royal Oak KMart that the Respondent had unilaterally changed Michael Malaspina sroute without his consent and that prior to his discharge Chomic hadbeen told by Gillihan that before he could go to work he must changefrom his street clothes to his uniform (the last despite Gillihan s testimonyin the representation case that drivers are not required to wear uniforms)ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, RoadwayPackage System, Inc, Redford, Michigan, its officers, agents, successors, and assigns, shall take theaction set forth in the OrderMichael R Blum EsqandCharlesF MorrisEsq,forthe General CounselRobert D Randolph Esq (Buchanin Ingersoll)of Pittsburgh Pennsylvania,for the RespondentTerrence F Srsen Esq,of Pittsburgh Pennsylvania, forthe RespondentMichael A Taylor EsqandFred W SuggsJrEsq (OgletreeDeakinsNash Smoak and Stewart),of Greenville, South Carolina for the RespondentJerome S Coleman Esq (ColemanWebster and Bradford),of Farmington,Michigan,for the above entitledIndividual Charging Parties exclusiveof Vic ChomicDECISIONSTATEMENT OF THE CASETHOMAS R WILKS Administrative Law Judge Thiscase involves a consolidated prosecution of alleged unfairlabor practice charges filed against Roadway PackageSystem (Respondent or RPS) by the above entitled individual employees, and Local 299, International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, AFL-CIO (the Union) The litigation of this matter encompasses six separate alleged discriminatory terminations of drivers and other acts of discrimination and coercion by the Respondent all ofwhich occurred over a period of time from mid November 1986 through May 6 1987 during which time theUnion sought and obtained certification by the Board asexclusive driver collective bargaining agent in Case 7-RC-18212 In addition to the discrimination and coercionlitigation this matter also involves litigation of Respondent s refusal to honor the Boards certification of theUnionas bargainingagent that resulted in the issuance ofa complaint in Case 7-CA-27253 that was consolidatedat trial on the unopposed motion of the General CounselPart of the defense of the discrimination and test of certificationissuesis the Respondents contention that thedrivers are not employees as defined by the Act, butrather are independent contractorsThe trial of this matter was conducted on September16 through 18 October 6 through 8, and October 22,1987 on which last date the hearing was adjourned sinedie on the conclusion of litigation of all cases except thatof Case 7-CA-27253 i e the test of certification caseThereaftermotionscountermotionsand supportingbriefswere submitted by the parties that addressed theGeneral Counsels Motion for Summary Judgment inCase 7-CA-27253, the issue of whether Respondent hadraised a litigableissuein that case to warrant resumptionof the trial and the General Counsels posthearing contangent motion for severance of Case 7-CA-27253 ROADWAY PACKAGE SYSTEMOn December 21, 1987I issued anorder whereby thehearing was closed a determination was made that nolitigable defense was raised by Respondent in Case 7-CA-22753 severance of Case 7-CA-27253 was denied,and a date for briefs was set That order is reproducedand attached asAppendix A andcontainsa more precise chronology of the pleadings, a description of theissues,and position of the parties and material evidentiary rulings made at the trial with respect to Respondent sdiscrimination defense regarding the employees statusissueOn January 20 1988, I received from Respondent amotion for reconsideration of the December 21 OrderThat motion was denied by order issued February 161988, and is reproduced and attached asAppendix B IBriefswere filed by the parties on or about February1,1988The Respondent and the General Counsel eachfiledmotions to correct transcript which are grantedBased on the entire record in this case, including myobservation of witness demeanor and on the record inCase 7-RC-18212 of which I incorporate here by virtueof my determinations to permit limited litigation of employee status in the discrimination cases and based onthe briefs of the parties I make the followingFINDINGS OF FACTITHE BUSINESS OF RESPONDENTAt all times, Respondent a State of Delaware corporation hasmaintainedits principal office and place of business at 410 Rouser Road, Coraopolis Pennsylvania (theprincipal office)Respondentmaintainsother installationsin the States of Michigan, Ohio, Indiana and otherStatesRespondent is and has beenat all timesmaterialengaged in the business of pickup and delivery of smallpackages The installation located at 12080 Dixie StreetRedfordMichigan is the only facility involved in thisproceedingDuring the year ending December 31 1986which period is representative of its operations at alltimes material Respondent in the course and conduct ofitsbusiness operations described above in paragraph 3derived gross revenues in excess of $50 000 from thetransportation of freight and commodities in interstatecommerce between the State of Michigan and points located in other StatesDuring the same period of time,which is representative of its operations during all timesmaterialRespondent in the course and conduct of itsbusiness operations performed services valued in excessof $1 million of which services valued in excess of$50 000 were performed in and for various enterprises located in States other than Michigan outside the State ofMichiganRespondent is now and has been at all times materialan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the ActI In the text of those orders the discrimination allegations are referredto as 8(a)(1) and (3) violations However these allegations also include8(a)(4) violationsIILABOR ORGANIZATION379Local299, International Brotherhood of TeamstersChauffeurs,Warehousemen and HelpersofAmerica,AFL-CIO (the Union)is,and has been at all times materiala labor organization within the meaning of Section2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA BackgroundThe Respondent, often referred to in the record asRPS has in recent years commenced national parcel delivery operations in direct competition with the dominantestablishedcompetitorUnitedParcelService(UPS) In March and April 1985, five of the alleged discriminateeswere hired Trimble was hired in Janury1986All performed package pickup and delivery driverservices at the Redford, Michigan terminal in suburbanDetroitwhich is one of many nationwide RPS facilities,which include hubs and terminals Owner operators oftractor trailer equipment provide inter hub/terminal carriageOwner operators (of package pickup and deliveryvans), referred to in the records variously as contractdrivers orP & D contractors, transport packages viawalk in type pickup and delivery vans from shippersto terminate and from terminals to the consignees Thesecontract drivers are supplemented on need by temporarydriverswhose services are obtained through anotherbusiness entityAll the alleged discrimmatees were contract drivers except for Trimble, a temporary driverDuring the time period in which the alleged discriminateeswere hired Respondents Redford operation wasexpanding in customers serviced Each driver serviced aspecificcore zone i e, geographic area centered ongreater Metropolitan Detroit which included Ann Arborto the west and Mt Clemens to the north As more customers subscribed to the RPS service the core zoneswere according to expressed policy condensed andmore drivers were engaged During most of 1986 theRedford terminal manager was Tom Schirr As contractdriver Johns testified the volume of business had increased to the problem level by May 1986 and in consequence, Schirr had promised to acquire more new drivers to relieve the delivery load on each of the driversHowever, as Johns testifiedin lateAugust or early September 1986 Schirr had returned from a managerialmeeting with his superiors at the regional RPS headquarters in Columbus Ohio and announced that there wereto be no further reductions in core zones that there wereto be fewer drivers, and that all drivers must undertaketo deliver everything assigned to them for delivery, i eno more undelivered package backlogs That announcement caused Johns and his fellow drivers immediate consternationAlthough the drivers were dissatisfied with the operation of the terminal during the summer of 1986 RPSmanagement also was dissatisfiedRespondents uncontroverted testimony in part corroborated by GeneralCounsel witnesses reveals that the Redford terminal wasexperiencing an inordinately low 60 percent timely delivery rate i e delivery on the date promised, and of 380DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDless than 4000 packages per day, between 700 to 800packages were stacked on the dock undelivered Johnstestified to instances of packages being left to stand onthe dock for periods of up to 2 weeks General Counselwitness ScottWieman a former coordinator whose responsibilities, including inter ahasupervisionof loaders conceded in cross examination that the loaded complement consisted of part time college students of whomtherewas a high degree of employment turnover andwho, in consequence of lack of experience, frequent absenteeism,and/or other deficiencies, caused a significantamount of nightly package misloading and such dailynegligence as leaving the internal compartment vanlights on so as to drain the vehicle battery power to theconsternation of the drivers on their morning arrivalGeneral Counsel witness, contract driver Robert Bilukconceded in cross examination that he found it necessaryto re sort his loads daily which consumed up to an hourin time and on one occasion he found it necessary toconfront his loader at a special meeting Chomic admitted the same and added that his van was never loadedproperlyHe also admitted that Manager Schirr failed toenforce numerous RPS work rules and in effect, the operation of the terminal was not effectively executedIn October 1986 Terminal Manager Schirr was termsnated on October 8 and replaced by Pat Gillihan on October 13Also on October 6, Rick Meyer entered onduty as the terminal operations manager These moveshad been preceded by the early September 1986 hiring ofDan Carney as a coordinator traineeWithout controversion,Meyer testified that a primeRPS sales marketing feature is its representation of anability to trace the present whereabouts of all packagesin the delivery process This he claimed is a vauntedadvantage over its arch competitor UPS He explainedthat on his third day of employment, an RPS regionalmanager confronted him with the Redford terminals delivery failure problem In consequence he thereafterevaluated the operation and it is his testimony that heconcluded that because of a lack of control of thedrivers there was an uneven distribution of individualcore zone delivery volume and a high degree of selectivedelivery i echerry picking by the drivers who werepaid at a per package per stop rate in order to obtain themost productive deliveries with the least amount of drivmg and time consumption Meyer testified without controversion that one method utilized in RPS operationsinvolved a recordkeeping function by drivers for undelivered packages known as service crossingwhich involved annotations on the package shelf He testified thathe had observed nonenforcement of that policy at theRedford terminalHe testified that his first task was toclear the docks of unloaded packagesGillihan testified that on his assignment to the Redfordterminal he was charged with the duty to immediatelyimplement and enforce RPS policy that he discoveredwas not being effectuatedMeyer testified that he andGillihan consulted and that Meyer thereafter devised amethod of leavening heavy individual core zone peaksby assigning some of that zone s delivery to other lessburdened nearby zones for that particular experiencetime periodThis policy he characterized asflexingand thus he acquired the nickname of Flex In crossexaminationhe admitted that he did not enforce thenoncross service penalty on day one but shortly thereafter,following a grace period of a couple weeksmaybeIn cross examination,Biluk in further reluctant admissions, conceded that on the hiring of GillihanMeyer,and Carney, almost immediate changes in operationswere effected and although some temporary drivers werehired the RPS rules were reinforced to such an extentthat the number of undelivered packages was palpablyreduced and things were cleared upand packageswere no longer left on the dockswithout a reasonThus it was through Meyer that he arranged personallyto confront and educate the night crew loader assignedto his van Biluk conceded that prior to the managerialchange and its new vigorous enforcement of outstandingRPS operation rules, he probablywould not servicecross an undelivered package although he admitted thatthe concomitant recordkeeping, sheeting,had alwaysbeen the existing ruleMalaspina, however testified thathe had always service crossed his undelivered packagesexcept the week of his discharge Johns testimony confirmed that some drivers did not accept or comply withthat rule as he asserted that he never had service crossedor sheeted his undelivered packages He even denied thatithad ever been a ruleMalaspina, in cross examination admitted that he hadsubmitted to the investigating Board agent a copy of aletter that he had in his possession That letter dated October 8 1986, addressed toAll RPS contract driversand signed by RPS Vice President John P Chandler,contained a variety of advice and instructions one ofwhich statedanother way a contractor can exercise fiscal responsibility is by avoiding financial penaltiesDon t setyourself up for a claimby driverreleasingto anon residential customer or by allowing a temporary employee to sign for receipt(and have the consignee later disclaim signature)Accuratesheetinginsures that you re paidfor everydeliveryand maintains your customers satisfaction with our collectand tracing systemsAlleged discriminatee Trimble admitted that changesin operations came immediately on the change in management e g, his delivery times were changed and thedelivery routeswere flexed He testified that on theonset of flexingperhaps even before Gillihan s arrivalhe observed a commotion on the loading docks whenMeyer was attempting to flex Johns route in the presence of several drivers,including Johns Cooper Biluk,and others who openly scorned and laughed at Meyerand his flexing efforts in what Trimble characterized ahilarious'manner He conceded however that the flexmg continued,clearly to the dislike and consternation ofthe driversB Union OrganizingEffortsThe drivers were dissatisfied with what they had perceived to be adverse treatment under the management of ROADWAY PACKAGE SYSTEM381both Schirr and Gillihan Chomic testified that in a conversation with Gillihan he explained the drivers motivation for seeking union representation as followsWe needed protectionIt [Respondent] wascutting our pay [by manipulating the routes]tellinguswhere to run how to run [i e deliver] whattime[to deliver]and [Respondent]leftus with noalternative but to get some backingIn the summer of 1986,Wieman requested of Schirrthat he discharge Johns for refusing to deliver an assigned loadAccording to Wieman,he later rescindedthat request on receipt of a subsequent apology fromJohns However,the incident rankled Johns He testifiedthatwhen Schirr had returned from Columbus in lateAugust 1986 and announced the expectation that everything had to be delivered,thatwas the very day thatprompted him to first contact the Charging Party Unionwhich subsequently put him in contact withitsagentsSmith and Merritt He testified that subsequent to hisconversations with Smith and Merritt he arranged one ormore meetings with fellow employees at a local bar Further he testified that the first such meeting followed onhis threatened discharge for his refusal to service a particular site, i e , the Selfridge National Guard Air BaseHe testified that at the first meeting he had with driversDarrell Cooper,Richard Andrzejewski Victor Chomic,and two other nondiscrimmatee drivers they discussedpossibleunion representation and how to organize,whereupon Johns revealed to them his earlier contactwithMerritt and Smith who he explained,desired tomeet with them In cross examination he denied thatSchirr had threatened him with discharge as early asMay 1986 for refusing to service the Selfridge site andasserted that although the subject was discussed in Maythe actual discharge warning came in late August orSeptember 1986 In so doing, he contradicted his pretrialaffidavit which placed his refusal to service the base andthe threatened discharge in May 1986 In attempting toreconcile his confusing testimony he then testified thathe had contacted the Union also in May 1986 He testafled unconvincinglyIt s what I recall at this particulartimeCooper testified that he had frequently complained toSchirr of unwieldly large core zones of a too lengthyworkday, and that the drivers were angry According toCooper he and Johns first talked seriously of union representation in July and August but they got really seraous in September conversations at Lee s BarCooper testified that as early as April 1986 he wore aUAW windbreaker and UAW hat and was teased bySchirr who told him to take off the jacket becausewedon t want a union in here In any event because of thewarmer weather he had no further use for it He testifiedthat in September he had a conversation at Lees barwith Bannon where Cooper stated that by its ill treatment of the drivers and unfulfilled promises for improvements that RPS was just asking for union organizing attempts, to which Wieman merely responded that hethought that the drivers were not entitled to union representation because they were independent contractorsand that they could bring their complaints to SchirrCooper testified that he felt he had a good rapportwith Scharr and often did take complaints to him He testified that he often drank socially at Lee s bar with bothWieman and Bannon and often complained to themabout working conditionsJohns testified,with codriver corroboration,that twomeetings were held in October 1986 between the twounion agents and some of the RPS drivers at the nearbyMama Mia Pizza Restaurant Neither of the union agentswas called as a corroborative witness About 13 driversattended the first meeting on October 23 at which unionrepresentation authorization cards were distributed andsigned by drivers including Johns, Chomic Cooper, andTrimble the only temporary driver presentAndrzejewski was present but it is not clear whether he executed an authorization cardMalaspina testified that he onlyattended the second more heavily attended meeting onOctober 30, at which he executed an authorization cardOther drivers executed cards at both meetingsOn October 24 1986 the Union filed with the RegionalDirector in Case 7-RC-18212 a petition for certification of bargaining representative for a unit of all fulltime contractor driversbut excluding temporary anddock workers,as well as supervisors clericals, and otheremployeesOn November 14, the Regional Director caused ahearing to be held on that petition at which driver Johnstestified on behalf of the Union That hearing was adjourned to the announced date of December 4 at whichJohns, Andrzejewski,and Cooper testified as union witnessesThe hearing was closed on that date but, on December 31 the Regional Director issued an order remanding proceeding for further hearing and notice ofhearingThe issue of the first two proceedings was the employee status of the contract drivers The announced issue ofthe remand hearing held on January 5 1987 was the employee status of temporary drivers i ewhether they areemployees of RPS or of the entity Contract StaffingServices,which provides their services to RPS orwhether they are employees of both No drivers testifiedat that hearingOn February 19 1987 the Regional Director issuedhisDecision and Direction of Election where he foundboth contract drivers and temporary drivers to be employees under the definition of such in the Act and determined the appropriate bargaining unit to beAll contract drivers and temporary drivers employed by Roadway Package System s, Inc at its[Redford] facilitybut excluding dock employeesoffice clerical employees,guards and supervisors as defined in the ActSubsequently, on March 4 the Respondent filed withthe Board its request for review of the Regional Director s Decision and Direction of Election By Order datedMarch 19 1987 the Board granted review but affirmedthe Regional Director's decisionOn March 20 1987 the Regional Director conductedan election among the employees in the bargaining unitDriver Chomic served as the union observer The tally 382DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof ballots revealed that of approximately 40 eligiblevoters, 27 had voted for representation, 10 against, 7nondeterminative ballotswere challenged, and 1 waseven voided. On March 27, the Respondent filed objec-tions to the conduct affecting the results of the election.These objections related to alleged improper union con-duct at the polling place and, based on an investigation,were overruled by the Regional Director who issued hissupplemental decision on objections and certification [of]representation on April 30, 1987.On May 13, 1987, Respondent filed with the Board itsrequest for review of the Regional Director's decision onobjections which was denied by the Board on July 27,1987.As detailed in Appendix 13, the Respondent hassince refused to honor the certification.C. Respondent's Awareness of and Hostility TowardUnion ActivityExcept for two witnesses, former coordinator ScottWieman and driver Biluk, the General Counsel's caserests on the testimony of the alleged discriminatees, ofwhom credibility deficiencies will be discussed at lengthfurther on. The General Counsel, in the brief submittedby her counsel, places great emphasis on the testimonyofWieman whom he argues was uncontroverted andconclusively probative of Respondent's awareness of andanimosity toward union activity which manifested itselfin surveillance of and coercive interrogation of union ac-tivities.As the General Counsel has done in the brief, Iwill first consider the strategic testimony of Wieman andwill evaluate other evidence of independent violations ofSection 8(a)(1) of the Act as I consider the evidence ofthe alleged 8(a)(3) and (4) discharges seriatim.Many of the alleged violations of Section 8(a)(1) of theAct are based on the activities of Wieman, CraigBannon,Robert Hillis, Richard Manner, or Tom Gustaf-son,whose supervisory and agency status is denied byRespondent, who rests its defense regarding these allega-tions on the assertion that the General Counsel has notproven their alleged status. They were therefore notcalled to testify in behalf of Respondent.Wieman was employed by Respondent at Redfordfrom 1985 until April 17, 1987, when he resigned. Heworked variously as a day and night coordinator. He tes-tified in generalized terms that as a day coordinator hewas "responsible" for 28 drivers whom he "tried tohelp" through "observation rides" with respect to theirdelivery and driving methods. He did not explain. Healso testified that Schirr utilizedWieman's prior UPS ex-perience and that he, Wieman, "tried to implement someof the UPS methods" at the new Redford RPS facility.At some unspecifiedtimeWiemann was moved by Schirrto the nighttime inbound coordinator position, where heremaineduntil 4 weeks after Gillihan entered on duty. Inthat position, he was "responsible" for the unloading ofthe inbound delivery trailer-trucks and transfer of pack-ages onto the vans for daily delivery. He testified, "Myauthority there, as I assumed, was totrain,request hiringof more personnel, and discharge if necessary, but Inever had to exercise that authority." Gillihan latermoved him to "day time driver supervisor [and] coordi-nator,"where he "rode with driversagain."RegardingRichardManner,Wieman testified thatManner,as anaccount representative, solicited and serv-iced accounts, i.e., customers.Wieman testified that he first became aware of unionorganizingactivities at the Redford terminal about 5 to 6weeks after Gillihan's commencement of management,i.e.,mid- to late-November. At that time Gillihan sum-moned to his office and met with Meyer, Wieman,Manner, coordinators Carney andBannon,and an indi-vidual identified as Steven Burns. Gillihan announcedthat the Union had petitioned the Board for an electionfor contractor driver representation; Gillihan said noth-ing more to them at that meeting except that he wouldkeep them informed of the status of that proceeding andthat otherwise "it's businessas usual."To the followingsuggestiveGeneral Counsel questions,Wieman testifiedas follows:Q. Now, around thissameperiod of time, did-Iask whether or not Mr. Gillihan had asked any spe-cial duties of you with respect to keeping an eye onemployees.A. He said-he directed us to let him know if weheard anything about union activity.Q. This was at the meeting?A. Yeah.Q. Okay, other than that, had you and Mr. Gilli-han engaged in other observations of employees?Taking his lead from the last question, Wieman then pro-ceeded to testify that on an unknown date which isbeyond his recollection, he, Gillihan, and an RPS coordi-nator now in Cleveland, Ohio, drove to the Mama MiaPizza Restaurant parking lot. He testified in conclusion-ary terms that the purpose of that trip was to discoverwho attended the union meeting and that Gillihan askedhim whether he had recognized anyone's "car" in thatparking lot, to which he responded by identifying Johns'Renault. They did not enter the restaurant. Wieman alsosaw a vehicle that he identified somehow as a "299" van.He testified that he was aware of a union meeting there.On the court's specific request for a foundation for thistestimony and what was stated, rather than what wasspeculated by Wieman, he responded:Itwas my speculation. I really don't remember if[Gillihan] said, let's drive through here and see ifthey're having ameeting.Idon't remember himsaying that.Wieman conceded that the only recollection he had ofthe event was Gillihan's question about whether Wiemancould recognize a vehicle in the lot. Even on furtherleading questioning he could recall no more. This fore-going generalized, conclusionary testimony adduced byleading questions, from a witness who gave every ap-pearance of eagerness to cooperate but who could notrecallessentialelements of the event, totally fails to justi-fy the General Counsel's reliance on it in hisbrief as pro-bative evidence of surveillance of union activity.Whatlittle that can be derived from it can equally support aconclusion that on some unknown date the three menwent out, perhaps to have a meal or a drink, and Gilli- ROADWAY PACKAGE SYSTEMhan for reasons of his own wished to avoid encounteringany of the drivers and, having discovered that Johns carwas parked there they all drove off Wieman s testimonythat he was aware that a union meeting was being heldwas without explanation or foundation and of no probative value, particularly in light of the nature of his testamony described above and his recollective deficiencies ofthis event Further, in the limited context in which it wasgiven, Gillihan s request to be informed of knowledge byalleged supervisors/agents of union activities does notconstitute sufficient evidence of an instruction to engagein unlawful activities If anythingGillihan s expressedreaction to the news of union organizing efforts appearsrestrained i ehis instruction to go about business asusualThe General Counsel adduced further testimony fromWieman in support of paragraph 10(b) of the secondamended consolidated complaint where on November14, 1986, onerous working conditions were alleged tohave been imposed on the Charging Parties, including,inter alia,changing regular routes, arbitrarily deducting money from their pay, supervising improperloading of packages onto their vans, and leavingcompartment lights on in Andrzejewski s van resulting in a deadbatteryWieman s attention was directed to the first day of therepresentation hearing, i e, presumably the hearing onNovember 14Wieman testified that he attended thehearing on that date He was asked whether in referenceto that date the new terminal had made changes in theway employees were paidWith visible perplexity herespondedas far as I know they were paid packagesper package and per stop, as long as I was thereThereafter, he was led to testify about the enforcement of certarn rules concerning certain paper processing and recordannotation of the delivery status of packages by the drivers as contingencies for their receipt of payment for deliveryWhen asked whether this was effective after thedate of the first hearing, he answered in an uncertainmannerIbelieve so yesHe denied the GeneralCounsels suggestion that changes were made regardingthe recording of the number of packages entered on theirservice sheetsWhen prodded further he testified thatincompleted driver delivery records i e the driver s billto the Company were to be no longer tolerated and corrected for the driver, but would henceforth be cause fornonpayment He was not sure whether this rule was enforced before or after November 14 Regarding nonpayment for illegibly filled out billing forms i esheeting,suggested by the General Counsel he testified illegibility never came into play ' On reference to his pretrial offidavit, he recalled that another new rule was the withholding of payment for the driver s failure to print out alegible consignee signatureWieman then acquiesced tothe General Counsels assertion in the form of a questionthat the changes occurred after the November 14 hearing In cross examinationWieman testified that all thenew rules regarding driver recordkeeping and payment,etcwere applied to each and every contract driver andtemporary drivers employed by RPS The complaint383only alleges a selective imposition of onerous workingconditions i e on the Charging PartiesThe General Counsel argues that Wieman was orderedto and did engage in coercive interrogation of employeesparticularly driver KevinBelisleSinceabout September 1986Wieman had bowled in an independentbowling league on the same team with contract driversKevin Belisle and Vincent PizzuWieman testified thatTom Gustafson contract relations manager, whosesupervisor/agency status is denied on or about November 14 1956, instructedWieman to resign from theleagueNo context for the instruction was given, but itfrustrated rather than encouraged interrogations of unionactivitiesAccording to Wieman s uncontradicted testimony indirectexaminationthe following occurred at the Redford terminal offices in February 1987Gustafson conducted a meeting with Gillihan, Meyer, Wieman Account RepresentativesBurnsand Manner, and Coordinator Bannon At this time Wieman had been promoted toaccount representative position but had not yet been assigned his new duties, i e he was still a coordinatorGustafson instructed the assembled group on how toconduct themselves during the union election campaignand gave them pamphlets on how to behave He specificallyordered them not to question employees aboutunion organizing activities but that they shouldfeelfreeto write down and report to Gillihan or Gustafsonany information volunteered to them regardingmeetingsor execution of union cards Gustafson stressed that suchinformationmust not be solicited by them nor shouldtheyinitiateconversationsThey were ordered to memorize the printed limitations on their conduct to be foundin pamphlets Clearly Respondent put the coordinators ina position of becoming its informational conduit, i e , itseyes and ears during the election campaign, and considered them to be representatives of management by virtueof instructions concerning their behavior in the campaignRegardless of Gustafson s disputed status, admitted supervisorand managerGillihan and Meyer werepresent and acknowledged Gustafson s authority andthereby made clear to those attending that Gustafson sinstructionswere to be obeyed The above evidencehowever undermines any notion that they were to beutilized as agents for coercive unlawful election interferenceThe General Counsel adduced further testimonyfrom Wieman in support of his assertion of unlawful interrogationWieman testified without contradiction to the following eventsWieman had been at the RPS headquarters inPittsburgh,Pennsylvania, and at Chicago, Illinois forabout a week in each city for training Gustafson toldhim apparently on an earlier unclear date that he wantedhis presence at the Redford terminal during the preelection periodto try and to work with the drivers not tohave theunionelectionAfter more confusion and afterresort to a calendarWieman testified that he returned tothe Redfordterminal onFebruary 23 1987 Wieman testifiedWhen I got back Pat Gillihan asked me to ridewith Kevin Belisle, to see what I could find out aboutthe UnionAccording to Wieman, it was part of a coor 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdinator's routine duties to ride with the drivers. On Feb-ruary 25,Wieman did ride with Belisle. Wieman an-swered "yes" to the General Counsel's questions aboutwhether he did "discuss the union," whether he did dis-cover Belisle's feelings about it, whether he reportedback to Gillihan ("I believe I did"), and whether he hadfiled earlier "reports" on other employees. In direct ex-amination,he testified,when asked how he gained thisinformation, that the drivers volunteered the informationduring the discussion about delivery methods. In cross-examination,at first he testified that he did not recall in-terrogating any driver regarding the execution of a unioncard.When confronted with his pretrial affidavit givento a Board agent, he admitted it as true and correct. Itstated: "I never asked any driver whether he had signeda unioncard." Belisle did not testify. There is no supportin the record testimony of Wieman to warrant the Gen-eralCounsel's characterization of it as unrefuted evi-dence of coercive interrogation.Wieman's testimonyclearly fails to support the allegations of the complaint asamended on August 25, 1987, paragraphs 8(h)(1) and (j),relatingto surveillance on October 30, 1986, and Febru-ary 23, 1987, and interrogation on February 23, 1987.His testimony fails to disclose thatWeiman was in-structedto engagein any unlawful activities. His instruc-tions from Gustafson and Gillihan are ambiguous andequally susceptible to the interpretation that he merelyreport back information volunteered by garrulous em-ployees who, themselves, initiated union-oriented conver-sations,particularly in light of Gustafson's earlier orders.Such information could be useful forlegitimatecampaigntacticsand not necessarily violative retribution.TheGeneral Counsel does not argue the rationale found inthe dictum inCannon Electric Co.,151NLRB 1465, 1468(1965),which, in any event, was reversed by the BoardinResistence Technology,280 NLRB 1004 (1986).Contract driver Robert Biluk was called by the Gener-alCounsel and testified about the imposition of onerousworking conditions. He had been hired in March 1986 asa temporary driver and became a contract driver in Sep-tember 1986. He testified that in October 1986, through"negotiation" with Meyer, he accepted the core zone offormer contract driver Loeffler. He admitted that he hadthe discretion to reject that offer.With respect to flex-ing, he testified that he usually,but not always,was givena choice in accepting the ad hoc change in his deliveryroute to accommodate peaks and valleys of packagevolume, i.e., "flexing." He testified that in the Novem-ber-December 1986 period, Respondent "began enforcingsomethings that probably hadn't been done before," i.e.,deduction for incorrect package sheeting and illegibilityof consigneesignatures.He testified: "Things like justmakingsure that your paperwork is in proper order, youknow," and "they just began watching it a lot moreclosely [driver check-in] because a lot of errors werecoming up and to alleviate the problem, they more orless cracked down on driver check-in." Incross-examina-tion, he admitted that illegible consignee signatures hadbeena recurring problem and that he had been subject tothe new rules of recordkeeping. He also admitted thatthese rules had been effectuated inOctober and November1986.Biluk testified that it was not until the pizza restaurantmeeting on October 23 that he became aware of anyunion discussions among employees. He testified that onthat date he had seen a notice posted on the bulletinboard maintained by Respondent in the room reservedfor drivers to do their paperwork. The notice openly an-nounced that a union meeting was to be held at the res-taurant at which the union organizers would speak to thedrivers. On reading the notice, Biluk approached Bannonand asked him where the pizza restaurant was located,and Bannon answered, "Yeah, are you going to themeeting?" Biluk answered, "Yes" and was told that itwas located "just down the street on Plymouth [Road]."Bannonsaid nothing more.The only complaint allegation involvingBannon isconfined to paragraph 8(a) of the second amended con-solidated complaint that alleges that, on or about Octo-ber 24,Bannoncreated the impression of surveillance ofemployees' union activities and appears to be related toanother incident to be discussed below. The incidentwith Biluk is not argued in the General Counsel's brief.However, I conclude that it constitutes neither evidenceof surveillance nor, in its context, coercive interrogation.Other evidence of alleged coercive and discriminatoryconduct adduced by the General Counsel is found solelyin the testimony of the alleged discriminatees which willbe evaluated below as each Charging Party's case isevaluatedseriatimin chronological order of their termi-nations and, finally, in consideration of the record as awhole.D. Steven Trimble: Case 7-CA-26384Trimble commenced employment as a temporarydriver at the RPS Bedford terminal June 2, 1986, afterhaving been telephonically interviewed by Schirr, andpersonally interviewed by Bannon who later informedhim of his hiring, oriented him about his duties, assignedhim his routes,and assigned him arented van. Trimbleworked for about a month on an "on call basis." Subse-quently, both Bannon and Wieman discussed with Trim-ble the prospect of his being assigned to the Lake Orion,Oakland County route, i.e., a nonfull-time contract driverroute. In a final discussion, although Trimble was reluc-tant to accept it and had protested a lack of knowledgeof Oakland County, Wieman ordered him to get a mapand study it. Trimble testified that he thus "accepted"that assignment.The contiguous Counties of Oakland,Macomb, and Wayne (Detroit and Redford, etc.) consti-tute the Detroit metropolitanarea.In July 1986, Trimblecommenced the service to Lake Orion. He testified thathe worked on a flat rate of pay, 5 days per week; that hedrove from 160 to 200 miles or more per 10- or 12-hourday,depending on the number of packages, whichranged from 50 to 100, and stops, and that he drove thesameroute until November 1986. He testified, withoutfoundation for his conclusions, that all full-time tempo-rary drivers drive the same routes daily. Johns testifiedthat he had initially been employed by Respondent as atemporary driver and, by virtue of that position, he hadbeen subject to changes in route assignment and that hehad been so forewarned on his hiring. He did not testify ROADWAY PACKAGE SYSTEM385as to hisweekly hours of employment Cooper corroborated Trimble with his own experience as a temporarydriverThe complaintallegesthat on or about November 10and 12, 1986, Respondent discriminatorilyimposed onTumble more onerous working conditions by assigningto him additionalcities and increasingthe length of hisworkdayIt also allegesthat Respondent discriminatorilydischargedhim onMarch 12 Trimbleis alsoinvolved inallegationsof coercive interrogation by GillihanTumble testified to the followingsequenceof eventsHe commenced servicing the Lake Orion route in earlyJulyAt some unrecalled date in August, Terminal Manager Schirr and CoordinatorBannonconversedwithTrimbleThey informedhim thatcontract driver GaryLoeffler, with whom they were dissatisfied, was about toterminateor be terminated and that Trimble couldassume Loefflersvan and hisroute if he were so interestedThey told him it would be a profitable route Theytendered that option to him and left it open for acceptance at any timeApparently Loeffler wassoon terminated but Trimble had not been approachedagain and hetook noinitiativeof his ownuntil an unrecalled date,which could have been early, middle, or late Octoberwhen he was introduced to thenew manager,GillihanTrimble told Gillihan of his expectation for the assumption of Loeffler s corezoneand his van Gillihan toldhim that he foresaw no problem to get Trimble into aroute as soon as possible on the payment of $500 inorder to assume Loeffler's lease/purchase agreement forthe delivery van, i e , the common procedure underwhich contract drivers acquired their own vans throughfinancingwith the General Electric Credit CorporationLoeffler s route had been assigned elsewhere DriverAndrzejewski testified that when Loeffler was terminated in September or October part of the route was assignedto Biluk Biluk testified that occurred on Loeffler sterminationTrimble testified that thepaperwork for the van purchase was presented to him byGillihan and which he signed in Gillihan s office at theend of the day on October 24, i e the day after the firstunion meetingTrimble identified a copy given to him ofthe agreement that he signed which was admitted intoevidence despite his confusion in identifying it That document reflected that RPS was the seller but also blankspaces for the essential elements of the purported purchaseagreementieprice It contained a purported butnot authenticatedsignatureof Gillihan It does resembleclosely an authenticatedsignatureadmitted into evidence Trimble testified that Gillihan told him somethingabout the necessity for further paper processing that wasnecessary prior to the transfer of van title but he couldnot recall what was said Trimble identified another document as the standard mechanism for van lease/purchasebut testified that he had never been presented with it because `the papers haven't come yetTrimble testifiedthat this processing involved a credit check Gillihan testified that he had no conversations with Trimble regarding van lease/purchase but he had been aware that thepaperwork had been in process at the time of Trimble stermination, i ethe cycle was never completedHewas unaware of what core zone might be assigned toTrimbleClearly Loeffler s route had been immediatelygiven to others prior to October 27 and was not beingheld for Trimble The only thingin abeyancewas Trimble s purchase of a van Thereis noevidence of whetherthe length of such processingwas unusualTrimble testifeed that afterward he spoke to Gillihan every nightabout the anticipated eventHe did not disclose whatwas said except that on November 7 or 10, he was toldthat the papers were lostTrimble testified that he firstbecame awareof any employee interestin union representationon the very dayof the first unionmeetingat thepizzeriaon October 23which he attended as the only temporary driver He testified,without corroboration that he accepted five unioncards which he took away with him and for which hethereafter solicited driversignaturesduring nonworktimein the cabs of the drivers vans Presumably he conveyed these cards to the Union but he did not so testifyOn October 24, Tumble made a routine delivery totheUnion Lake K Mart store at which he conversedwith twofemaledockworkers, together and separatelyabout I 1 am He revealed to them the union meeting ofthe night before and, in a jocular conversation, they toldhim,Well, we 11 make youourunionstewardHe respondedIwould be glad to be a steward, I d be gladto get the Union inAccording to uncontradicted testimony the followingsequence of events occurred on October 27 On completion of his route thatevening,Trimble was summoned byBannon to a meetingwith Gillihan alone in his officeGillihan told Trimble that an account representative hadconveyed to him that one of his customers, i eK MartatUnion Lake had disclosed that Trimblewas talkingabout the Union and about beinga unionstewardTrimble laughed and saidYou got to be kidding, wedon t have a union here and denied itGillihan saidWell I got to know these thingsThe conversationthen was diverted to other matters No more context wasprovided about the Union Lake K Mart reference Trimble testified that he then asked Gillihan about the statusof his vanlease/purchaseagreementbut at that pointbefore he could respond, Gillihan was interrupted by avisitor withan urgentproblem Trimble left and immediately approached Account Representative Manner andascertained that Manner had serviced the Union Lake KMart and had reported the union referenced conversationTrimble ascertained the informant was one of thefemale dockworkers He then responded,You got to bekiddingNothing more was saidTrimble attended the October 30 union meeting at thepizzeriaHe testified that he spoke up at the meeting andrevealed the conversation with Gillihan concerning theUnion Lake K Mart incident and that he told the driverstostick togetherand that no matter what happensyou know, we need to get theunion in,and otherthings of which he had no recall but for which he wasapplaudedMalaspina characterized Trimble s remarks asaspeechbut had no recollection of what he had saidThereafterTrimble testified that he engaged employeesin conversations about the Union individually and privatelyMore union cards were signed thereafter 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDManager Meyer testified, without contradiction, to thefollowing eventsDuring the week preceding July time,he was approached by theBrighton areacore zone contract driver Steve Bell whosuggested a realignment ofparts of certain contiguousareasBell had been servicingthe Highland and Milfordareaswhich are immediatelyadjacent,about 11 milesnortheast of Brighton Bell complained of problems servicing that extension of his areaand proposed a tradeoff whereby he could acquire service of the Wixom area, which was about the same distance away but located southeast and more importantlyaccessible from the 196 freeway from Brighton, andeliminateHighland and Milford Bell argued that itwould be more convenient and profitable for him as itwould concentrateand increasehis stopsMeyer confirmed this by studying the number of stops involved inthe proposalHe therefore effectuated the tradeoff andassignedtheMilfordand Highlandservice to the LakeOrion service route Lake Orion is about 20 miles northeast from a point equidistance between Milford andHighlandTrimble testified that his normal route had previouslytaken him from the Redford terminal northwest toWixom, thence further northwest to the edge of Milford,then back east to Union Lake, then several points northto Clarkston, then east to Lake Orion, and finally Oxfordand Lenard, about 10 miles north of Lake Orion, afterwhich he returned south to the terminal in RedfordOn November 10 Meyer informed Trimble that hewas to include the Milford and Brighton area in his deliveryzoneThe addition, of course would not effectuate an increase or decrease in his flat rate of pay, butTrimble perceived the change as an imposition of morework with no additional reward despite the fact that heno longer had to service Wixom Meyer s testimony thatBellwas correct that Wixom would effectuate for Bellan addition of a larger more concentrated and thus moreprofitable core zone for a contract driver in return forthe abandonment of a more spread out less concentratedarea isuncontradicted and creditedA flat rate driver sinterestisnotgoverned by the number of stops becauseithas no affect on his pay Fewer stops for a temporarydriver means less work Trimble testified that the changeeffectuated about four or five more delivery stops in Milford and several more in Highland and points furtherwest of Union Lake He testified that on the 10th even astop in Hartland was included, i e, west of Highland Heconcluded that it added anywhere from 10 to 20 milesto his entire trip, i e , a 5 percent to 10 percentincreaseIn directexaminationhe did not specify what if any increase, resulted in packages from his normal range of 50to 100 per day, nor in stops which normally ranged from30 to 50 per day He did not reveal how many Wixomstopswere removed nor how much mileagewas eliminatedHe testified that he usually arrived back at theRedford terminal between 7 to 7 30 p in At one point inhis testimony he fixed his normal workdayat a maximumof 12 hours, and at another time at 11 or 12 hours, i e ,inclusive of the Wixom area Trimble testified that whenMeyer informed him of the route tradeoff, he protestedthat he was not able to service such an expanded areabut that Meyer respondedEither do it or we will getsomebody else that willAccording to Tumble, he answered,Iwill do my best, but recalled nothing elseAccording to Meyer s more detailed, unrebutted andcredible testimony there was more to the conversationTrimble did protest but Meyer tried to explain the reasonfor the change and why he thought it was feasible, pointed out his theory on the map several times, and urgedhim to give it a shotTrimble complained, as he didwhen he first was assigned Lake Orion that he did notknow the area Meyer ordered him to take his time andto learn it but Trimble continued to resist, whereuponMeyer insisted that it was his decision and that it bedone During that discussion Meyer pointed out to Trimble that Wixom was more easily accessible to Bell via I96 from Brighton where he was serving than MilfordHighland were from Brighton and that the latter twotowns were more easily accessible to Trimble via theeast west major highway, M 59, which ran from Highland directly east to Trimble s core zone area This is apparent on a casual inspection of the map Contrary toTrimble s assertionMeyer testified that on November 10he did not have any Hartland packages loaded on Trimble s truck because Hartland is directly north of Brightonvia freeway U S 23 and is incorporated into the Brighton service areaTrimble testified that he delivered all packages loadedin his truck on the 10th except those for Highland, Milford and Hartland because he didn t have the timeLogistically his route would have included that area intothe early phase of his delivery as he would have servicedthese areas after Union Lake deliveries Therefore, he explained that he assumed that he would not be able toservice the rest of his route had he attempted the newerunfamiliar areaHe gave no foundation for this conclulionHe returned the new area packages which he reported as DNAs, i e, deliveries not attempted From histestimony it is clear that the Wixom area packages hadbeen loaded on Bell s truck thus there must have been aconcomitant reduction in service time and mileage butTrimble was silent in his testimony about whether hegave it any consideration On cross examination Trimblerefused to estimate the number of stops he normallymade to Wixom He testified in direct examination thathe did not recall his morning departure time but he recalled arriving back at 8 00, 8 30, maybe 9 00 o clockat night but conceded that he really did not know thetimebut it was lateHe testified that he put in 11hours that day, which significantly is what he had estimated as within the range of a normal workday, if notbelow itIn cross examination on confrontation with his ownsigned delivery records he admitted that on November10 he had delivered only 52 packages and had failed todeliver 12 packages for the Milford Highland communitiesThose records also reveal that the number of stopshe made were also at the low end of his normal range ofstopsAlso indicated was a pickup and delivery starttime of 9 am and end time of 7 30 p in and deliverytime of 10 1/2 hours in contradiction to Trimble s testimony Initially in cross examination he testified that ithad not been unusual for him to fail to deliver to entire ROADWAY PACKAGE SYSTEMcommunitiesWhen pressed for an example and for elucielation,he equivocated evaded,and finally admitted thatitwas not usual to fail to deliver to entire communitiesand that he could recall no such instance where he hadever done so in the pastIn cross examination,Tumble conceded that becausehis packages had already been loaded on November 10,he spent probably only 10 minutes sorting them prior tohisdeparture In direct examination,Trimble testifiedthat he normally arrived at 7 30 a in In cross examination,he evasively equivocated about whether 7 a in washis normal starting time and then,contrary to the complaint allegation and other witnesses, testified that itchanged so much that he could not recall He testifiedthat starting times were changed on the outset of thenew managers arrival to 8 30, 9 00 o clockHe thenwas unable to recall the hour his new starting time hadbeen set However,a 9 a in departure time appears inordinately late In further cross examination,he was unableto recall that Gillihan and Meyer had effectuated anychanges in the drivers starting timesTrimble s unfounded conclusions,his admissions, hisevasions,his inconsistencies and his own contradictingdelivery records not only fail to establish that he hadbeen given an inordinately burdensome assignment onNovember 10, but rather reveal him to be a most unreliable witness,particularly when coupled with a most hesttant,uncertain,and unconvincing demeanorThe GeneralCounsel in redirect examination elicited fromTrimblethat he had 2 hours' sleep after he had finished his workthe night prior to his testimonyThistestimony mightexplain some of his demeanor deficiencies but it doesnothing to enhance his testimonial reliabilityHoweverhe appeared alert though at times confused, during cntical examinationTrimble testified that he did not report for work onNovember 11 because of a family emergency,havingtelephoned his intent to RPS sales representative SteveBurns at 6 30 a in He subsequently secured and took towork on November 12 a doctor s excuse from his children s pediatricianHe did so, he explained,not pursuantto Respondents policy but his own policy Trimble testified that he arrived and discovered that his load, including HartlandMilford, and Highland was not loadedin his van as pursuant to his universal past experience,and he proceeded to again argue and protest his assignment with Gillihan,initially on the dock and then in hisoffice in the presence of Meyer Trimble testified that herecounted to Gillihan his experience on November 10,i e , the additional areas assigned and stated to him thathe did not have enough time to make the deliveries thathe would be here three extra hours and would notget off until 1000 or 11 00 o clock at night, from deliveryTrimble testified that Gillihan said,You got to doitTrimble asked Meyer, while at that time on thedockwhy his truck was not loaded and Meyer said,We didn'thave the timeTrimble testified that in anangry agitated state, he then proceeded to load his ownvanMeyer testified that Trimble's intended van had beenrequisitioned by him during the night to process missorts,ie, the inefficient loader tended to pile up assorted pack387ages at the end of the mobile belt transport which causedpackages to stack onto the dock area Meyer testified,without rebuttal,that he routinely drove a rental van toload missorts and then transport them back to the largetruck delivery areasHe drove that particular van hetestifiedwithout contradiction,because the Lake Orionroute was one of the lighter routes i e 50 to 60 boxeswhich could be stacked and easily loadedWhen Trimblearrived,the van was parked there and about 50 to 60packages were stacked for it on the dock Meyer testifiedthat a loader would need only 15 to 20 minutes to loadthat amount,but he ran out of time to utilize a loader forthis jobTrimble could not recall how many packageswere to be loaded,nor the number of stopsMeyer testified that Trimble was angry about the nonloading of his van and he tried to assuagehim bytellinghim that he was probablyjust as well off inasmuch asloading would not take that long and packages would bein proper order saving the 15 to 20 minutes Trimble normally spent in re sorting the loaded van Meyer testifiedthat Trimble started to load but it was at this point thathe again protested the Milford Highland assignment stating,Look,I ve told you I cant deliver this I don twant to learn itAccording to Meyer, they both repeated the discussiontheyhad on November 10 at whichpointMeyer stated,'Steve,you re a temp[sic] driver Ineed this done"Further protests were made by Trimbleand, according to Meyer,he again urged Trimble let sgive it a shotMeyer testified that it was at that pointTrimble and he went into the main office for the finalconfrontationwith Gilhhan who had been on the anddock overheard their discussionTrimble testified that as he was loading his truck hehad conversed with three other driversGillihan observed him talking and hollered athimAre youloaded up? Hurry and get loaded up and get out' Trimble testified,inconsistently with foregoing testimony thathe usually arrived at the terminal at 7 a in, and thereforethis incident must have occurred at 7 30 a in In reactionto being hollered at,Trimble testified that he ceasedloading and went into Gillihan s office to confront Gillihan and Meyer Trimble testified that he reiterated hisprior protest but that Gillihan insistedWell you got todo itwhereupon Trimble statedIf the Union was inhere you would not be doing us like thisTrimble testafeed that Gillihan then saidYour services are no longerrequiredAccording to Trimble he was ordered toremove his RPS shirt and leave by the front door whichinconvenienced his access to his parked automobileTrimble protested being talked to like a dog as he departedDespite his testimony and demeanor which suggested that he had been enraged Trimble in cross examsnation denied that he was angeredMeyer did not recall precisely what caused his entrance into Gilhhan s office with Trimble in tow but hisnarration of the confrontation differed significantlyHerecalled that as they proceeded, Trimble was still protesting and that Gillihan interjected and told Trimble,Steve it was Rick s decision You ve got to try itAccording toMeyer TrimbleansweredI in not-I in justnot going to do it I don t want to do itMeyer testified 388DECISIONS OF THENATIONALLABOR RELATIONS BOARDthat on that response, Gillihan told Trimble that his serv-iceswere "no longer required," but Trimble responded,"You can't fire me, I quit." He confirmed the request fortheRPS shirt. In cross-examination, Trimble admittedthat he had refused to deliver his assigned load.Trimble testified that he was subpoenaed by the Unionand appeared in the Regional Office hearing room, butdid not testify at the November 14 hearing. That sameday, Friday, he received a letter from Nancy McNeill,employee supervisor of contract staffing, asking him tocontact her. On Monday, November 17, he telephonedher. She told him that Gillihan reported that he had re-fused to perform his assigned job and walked off. Trim-ble denied this to her and recounted to her his testimonyabove. She told him he could return if he agreed to dohis job and that she would arrange for Gillihan to con-tact him.On Tuesday, November 18, Gillihan telephoned himand, according to Trimble's uncontradicted testimony, hetold Trimble to report to his office at 7 a.m. November19.Despite Trimble's prior testimony about normally ar-riving at 7 a.m., he testified that he demanded Gillihanexplainwhy he should report at 7 a.m. instead of 7:30a.m. "because I was not supposed to come in til 7:30."Gillihan responded that they had to have a meeting.Trimble contacted a union representative who told himthat he had a right to demand the presence of anotherdriver during the meeting. In cross-examination, Trimbleconceded that Gillihan indicated that he wanted him tomake deliveries on November 19 and that, on his arrivalat the terminal, he saw his name written on an assign-ment board for "some other area I was not familiarwith," perhaps the Mt. Clemens area. Trimble testifiedthat he arrived at the RPS terminal at 6:50 a.m. on No-vember 19 and exchanged a friendly greeting withChomic, but that the fellow driver who had agreed to bepresentwith him had not yet arrived. According toTrimble, about 7 a.m. he entered Gillihan's office aloneand was followed there shortly by Gillihan and Meyer.According to Trimble, the following conversationensued. Trimble immediately demanded the presence ofanother driver. Gillihan refused and told Trimble "to getitstraight" that he was a temporary driver hired by atemporary service "who will do and go" where sent byGillihan.Trimble then demanded again the presence ofanother driver and was again refused. Trimble insistedagain, stating that his union organizer had informed himof such right.Meyer stated, "You don't have anyrights."Trimble asked the identity of his route and wastold that he had no route but was to start "all over fromthe beginning" as an on-call driver. He again asked foranother driver as witness. To that Gillihan asked, "Areyou refusing an order?" Trimble testified that he re-mained silent to which Gillihan stated, "Well, if youdon't speak up I'm taking it that you are refusing anorder." Trimble testified he responded:Whether I say yes or no . . . I can say-If I don'tsay anything, you cannot say that I refused anorder.Until I say yes or no, that's when you cansay that I refused an order. But I have not said yesor no.Trimble then kept his silence and Gillihan concluded,"Well, as far as I'm taking it, you are refusing an order."Trimble asked again for a witness and was refused andtold to leave the premises, again by the front door. Ac-cording to him, a pushing match ensued when he tried toleave by the back door but eventually he departed. In re-iteration of this testimony in response to the GeneralCounsel's attempt to identify what specific order Gillihanhad referred to, i.e., to work as an on-call driver, Trim-ble added that he explicitly asked what route he was tohave and was told none and what truck he was to driveand was told "You don't have a truck that you're sup-posed to be getting."Trimble testified, however, that when he had enteredthe terminal he had seen his name on the assignmentboard for a route other than the Lake Orion route. Hehad no knowledge of whether it was a permanent assign-ment.When asked by the General Counsel why he didnot accept that route, he answered, "Why didn't I takeit? I did not refuse anything that day." In cross-examina-tion,Trimble threw a cloud over his entire foregoing tes-timony when he testified that on November 19, after heread the assignment board, he did not see the van northe load he was assigned nor did he ask Gillihan whatarea he was to service because the reason he never gotto that point was because of his insistence on the pres-ence of another party before meeting with Gillihan andMeyer in the office. This admission appears to contradicthis testimony that he was told that he would be reducedto an oncall driver or that there was any reference to hisspecific assignment because it "never got to that point."Further, the admission appears to corroborate Gillihan'sversion of the encounter which parallels much of whatTrimble testified except to the reference to oncall dutiesand reference to the truck purchase deal. Essentially, ac-cording to the detailed, convincing testimony of Gilli-han, he told Trimble that he was expected to perform asa temporary contract staffing employee at which pointhe insisted on the presence of another driver pursuant tothe Union's advice. Gillihan refused and told him to "getstraight" that he was expected to perform his duties as atemporary driver and was asked if he understood. Trim-ble refused to answer despite a repeated request to do soand was told that his refusal to do so would be construedas a "No." Gillihan testified he then asked Trimble "if hewas willing to accept the conditions of RPS, and that isto deliver every package every day, no matter what theroute," and was met again with silence. Gillihan againadmonished that he interpreted silence as a refusal andasked again and received no response. Gillihan then or-dered him to leave. He denied any specific reference toTrimble's use as an oncall driver or to the van purchaseagreement. In more general terms, Meyer corroboratedGillihan.As noted above, Trimble's testimony is impaired byvery serious deficiencies. Additionally, his demeanor wasunconvincing as it revealed not only a tendency of hos-tility and evasion on cross-examination, but also a lack ofrecollective certainty and assurance on direct examina-tion.Furthermore, Trimble gave the impression that hisanswers were calculated and not freely candid. For ex- ROADWAY PACKAGE SYSTEM389ample, though several times he freely testified in directexamination to a factual point when that same point incross examination was posited to him he denied it, hesttatedevaded and sometimes he gave a different response as for example,his starting time and his past historyof nondeliveriesThesetestimonial and demeanorimpairments are so strong that I must credit Meyer andGilhhan when their testimony conflicts with TrimbleIn and of itself, the testimony of Trimble fails to establish that he had been assigned burdensome duties subsequent to reports of his union comments at K Mart Further, this evidence discloses that Trimble had been resistant to the new assignments prior to union activities, thatnew managers had commenced to make changes in workrules and assignments prior to known union activitiesthat Trimble refused to comply with a work assignmentnot demonstrated to be burdensome or otherwise discriminatorilymotivated that he was apparently dischargedforsuch refusal, that he was offered reinstatement under terms not shown to be burdensome or discrimmatory that he was discharged again because he refused to acknowledge the right of Respondent to changehiswork route on the discretion of its lowermanagerand his refusal to participate in a discussion over theterms of his reinstatement without the presence of a witnesswas clearly unprotected conduct (EI du Pont &Co, 289 NLRB 627 (1988) Nothing in Trimble s owntestimony reveals that Respondent had manifested hostilety toward him because of his own suspected union activities or sympathiesThe K Mart incident, which wasprompted by Trimble s publication of his union sympathies in a jocular conversation with employees of a customer during the performance of his work duties alonedoes not reveal that kind of animosity No evidence inthe entire recordsuggeststhat temporary drivers outright refusals to accept ordered route changes have beenpreviously treated by RPS as acceptable behavior Support for a conclusion that Trimble s termination was pretextual and motivated by antiunion animosity for hisknown or suspected union activities, if it existed, must befound in the testimony of his fellow discriminateesThe K Mart interrogation as evidence of coercive conduct violative of Section8(a)(1)mustalso be evaluatedin the context of the entire course of the organizing campaign It occurred at the outset of union activity was notrepeated with Trimble or other drivers and was jokinglydenied by Trimble who had useditas a means of encouraging union support which it clearly did not tend toinhibitFurthermore because of Trimble s credibility, Icannot with certainty conclude that his recollection wasaccurate or complete I therefore am unable to concludethat it constituted coercive interrogationE Darrell Cooper Case 7-CA-26550(7)Cooper was hired in March 1985 as a temporarydriver after an interview by Schirr but on notification byBannon who later assigned his route to him by offeringhim the option of available routes As a temporary driverusing a rented van Cooper testified that he serviced thesame areaall the western Detroit suburbs, 5 days a weekuntil July 1985 when he purchased a vehicle and becamea contract driver The occasion for a vehicle purchasewas the departure of contract driver Dennis Whitemanwho had serviced the Detroit core zone Cooper vehemently protested Schirr s order that he service DetroitSchirr insisted that if Cooper desired to continue servicing a regular route on a full time basis that he mustbecome a contract driver by purchasing his own van,otherwise he would be terminated Cooper did purchasea vehicle but it was a new van and not Whiteman s oldvan and he did service Detroit for about 1 week On hisrefusal to further service Detroit, Cooper was assigned asmaller portion of his former route which was again geographically reduced in January 1986 to yet a smallercore zone at Ann Arbor and Ypsilanti Because of expanding business volume in February, he lost part of Ypsilanti and again in the early summer of 1986,his zonewas reduced to parts of Ann Arbor alone At some pointprior to Labor Day 1986, it was again reduced on thecontinued hiring of new drivers and on Schirr s requesttowhich Cooper readily agreed as he had been beggrog for an area reduction of his increasingly busy service area In the fall of 1986, Cooper testified that forseveral days he also serviced Ypsilanti when a temporarydriver had quit and when Meyer had ordered him to doso in the absence of any available driver He testified Itwas like a flex, I guessI just normally did whateverIwas toldAfter his final core zone condensation Cooper wasleftwith 80 to 85 delivery stops no less than about 200delivered packages and about 6 to 8 pickup stops for 150normal size packages to sometimes as much as 3000 smallpurchases i e , 8 by 3 inches by 1/2 inch At that timethree other drivers had serviced Ann Arbor and Ypsilan-ti, i eMike Malaspina Jim 0 Connor, Joe Dick, and thetemporary driver who serviced Ypsilanti and some ofRomulus and Belleville until that core zone was assumedby contract driver Al Blake Cooper serviced middleAnn Arbor Malaspina serviced east and north AnnArbor Dick serviced west Ann Arbor Dexter and onan occasional exchange with Cooper pursuant to mutualnegotiationsouthAnnArborCooper testifiedAnyway I tried to keep all their packages counts justabout the sameCooper testified that initially all drivers loaded theirown vehicles pursuant to compensation based on whathe termed a `weird formula for what was then about 2hours of loading time He testified that in January 1986,loading compensation stopped and loaders were hiredwho ultimately proved unsatisfactory as they just started throwing packages behind people s trucks and 60 to70 percent of his packages remained unloaded on thedock He testified that he took it on himself to come inearlyat 7 am and sort the packages that were improperly loaded and stacked and which often confusedhis route with that of Malaspina and Dick and loadthem with the help of Dick and Malaspina for whom arrival at 9 30 to 10 am he testified was not unusualThis situation involved the confusion of 4 routes and 600packages and endured from August 1986 through December 1986 Cooper then testified in his cross examination that initially the greatest problem had been improperly loaded vans, but that the failure to load as high as 390DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD70 percent of the loads occurred in either "early Octo-ber, late October or early November." His demeanorsuggested a great uncertainty about what month inwhich this occurred.During his directexamination,Cooper was often confused about dates. Regarding to avariety of questions, he often requested that the questionbe repeated as he appeared to grope and agonize for aresponse.Moreover, Cooper tended to modify his testi-mony to the General Counsel's advantage afterlisteningto the General Counsel's argumentsand objections. Healso tended to do the same thing when Respondent'scounsel sought his reiteration of testimony given indirectexamination.He also modified his testimony whenconfronted with prior inconsistent testimony, e.g., thatwas given during the representation proceeding. In sev-eral criticalareas,his testimony was contradicted bydocumentary evidence.Cooper testified that he attended the October 23 unionmeeting at the pizzeria.Without any further explanationof the precisetimeor details about specific location andcontext of the occurrence, Cooper testified that on "thatnight," i.e.,October 23, he saw coordinator Bannondrive through the parking lot of the pizzeria. The prox-imity to the restaurant is not disclosed. Thereis again nodescription of that area as to suggest thatBannon wasthere for no purpose other than surveillance of the unionmeeting, i.e., access to other stores, etc. Nor is it clearwhether Bannon drove there before, during, or after themeeting.Cooper testified further that he had what hecalled a "hilarious" encounter with Bannon the nextmorning in the terminal'smainoffice, of which he nar-rated only the following details. Cooper walked in andBannonasked, "Well, how was the meeting last night?"Cooper answered, "Well, you should know; you know,you were there [i.e., drove through the parking lot]."Bannon"just laughed it off." Cooper testified that healso attended the October 30 meeting. The context of theOctober 23 incident which Cooper treated with amusedhilarity is insufficient to support a finding of coerciveconduct.Cooper testified to another alleged instance of coer-cion, but thistimeitinvolved Night Coordinator BobHillis.Cooper described Hillis as "a real young characterayoung dude" whom "management just struck[strung?] along also" and who was simultaneously attend-ing school, probably college. Cooper describedHillis asa person with whom he "got along pretty well" andwith whom he had frequent conversations in the morn-ing, astheir shifts overlapped, "because he always knewthe scoop." The purported coercion is to be found in thefollowing cryptic, context-free testimony:So, one nightIcame in,don't ask me exactly thedate, I knew it was sometime in `86, he asked-hesaid, "Well, you know management is going to startputting pressure on you all." I said, "What do youmean?"He said, "Well," he said, "the man said hecould play hardball also."The General Counsel'sassertion in hisbrief thatHillis'threatenedmanagement"pressure" because of employ-ees' union activities is unsupportedby this testimony. Al-though Cooper hesitatingly placed the event as havingoccurred at an unknown time after a union meeting onthe General Counsel's explicit direction to the date of aunion meeting, there is no specific reference to union ac-tivity in the conversation itself and there is no context inthe account to compel such inference. Cooper admittedan uncertainty concerning the date. He testified, "Mymemory is really bad when it comes to dates." Combinedwith the uncertainty concerning its date, this testimonialaccount effects an ambiguity which could as easily raisean inference that the threat of pressure was in responsetomanagement's perception of poor work performanceor lack of employee cooperation regarding the effort toimprove delivery performance, i.e., flexing that had beenrediculed by the drivers, or to some other grievancewith the driver, or with Cooper.In support of the complaint allegations relating to on-erous work assignments and other retaliatory conduct inearly and mid-November, the General Counsel elicitedthe following testimony from Cooper. When asked bythe General Counsel whether following the union meet-inghe experienced "another change" in his route,Cooper testified:That's about the time Flex [Meyer] started flexing.Itwasn't really a change, per se,on a day to daybasis. It was just one day. A couple of times-onetime Craig Bannon loaded my truckfullto Livoniaand I went in to talk to Pat [Gillihan] about it. Patsaid, "Well, go back out and talk to Rick Meyer."Cooper placed the event during the first week of No-vember. As previously noted, other witnesses, includingTrimble, placed the onset of flexing prior to the firstunion meeting on October 23. Cooper confronted Meyeron the dock and, according to Cooper, he protested thathis truck was loaded with "all of Livonia" and he said,"There's no way I'll do Ann Arbor." Meyer respondedthat Cooper's regular route was light that day. Cooperthan protested that the Livonia core zone was "solowthat it wouldn't be profitable" for him to deliver to Li-vonia and then to travel further southwest to serviceAnn Arbor. Meyer then considered the protest and al-lowed Cooper to remove the Livonia load in apparentacquiescence to Cooper's wishes. But then the GeneralCounsel elicited Cooper's testimony that the removal oftheLivonia load resulted in an unusually light AnnArbor delivery of 20 to 30 stops, i.e., exactly the reasonproffered by Meyer for his flexing of the Livonia load toCooper. Cooper testified that it was unusual to experi-ence a light load in November, i.e., during the peakseason.The General Counsel adduced no deliveryrecords into evidence to support Cooper's testimony thatthis event actually occurred in November nor that theAnn Arbor route was not light that day as Meyer repre-sented to Cooper. If the incident did occur in November,there is no evidence to establish that it deviated from thenormal business reason assigned flexing that had initiatedfor all drivers prior to October 23, much like the Ypsi-lantiepisode described above, which Cooper testifiedthat with respect to flexing he just routinely accepted ashe "just normally did whatever I was told." Without ROADWAY PACKAGE SYSTEM391foundation or elucidation, Cooper testified that the occasion for a light Ann Arbor delivery happened a fewtimesinNovemberHe did not testify as the GeneralCounsel asserts in the brief, that he was requested againto service LivoniaMeyer testified that Cooper s route was not changedduring the period from October 20, 1986, throughThanksgiving 1986His corroboratingtestimonial summary of documentary evidence i e, Cooper s deliveryrecordswas neither challenged nor rebutted by the Genera] Counsel who had access to those records In view ofCooper s poor recollective reliability, I creditMeyerThere is no documentary or testimonial evidence onwhich to conclude that Cooper s Ann Arbor loads wereartificiallymanipulated or shifted to other drivers in November The evidence therefore fails to sustain a findingthatCooper s serviceareashad undergoneunusualchanges after the start of known union activitiesAs the General Counsel points out, almost all his witnessestestified to the institution by Respondent of a rulerequiring all drivers to service cross all their DNAsremainingon their vans at the end of the delivery dayunder threat of nonpayment of their submitted bill fordelivery service, i e , the settlementsHowever, somewere more extensive and clearer than others As foundabove however it is clear that Meyer and Gillihan reinstituted enforcement of neglected rules and promulgatednew rules for purported business reasons at the veryonset of their assumptions of their duties The GeneralCounsel alleges that these rules were disparately enforcedWith respect to proper service crossing underthreatof nonpayment, Cooper testified that Gillihanstarted the practice at the end of October [or] beginningof November at thetimewhen he started getting kindof hard on changesHe referred to the imposition ofthesechangesas affectingusCooper testified thatperhaps in the first week of November he and JohnsconfrontedGillihan in the terminal driver checkoutroomon anoccasionwhen Johns returned with abunchof packages after deliveriesHe testified thatJohns and Gillihan argued whereupon Gillihan statedWell you will write up all DNA s You will put an X[in the appropriate space] and write up all DNA s onpackages , to which Johns saidHey there s no reference in our contract about us doing it after we getbackCooper testified that Gillihan respondedWellyou think you re so smart 111 get you 111 get my turnJohns testified that he was informed of a change in themethod of sheeting from the way he had been doing itunder Schirr at an imprecise date he believed it to be inNovember He recalled the checkout room incident ashaving occurred probably' the last week of NovemberHe testified that in addition to Cooper, also presentwere Andrzejewski and Al Blake Johns version of theincident corroboratedCooper with minor variationsexcept that Johns testified alsoI said-I asked him you know if he wanted to putit in writing to service cross it and sheet it [that heshould], put it in writing [and if],itwasan order,you knowI d consideritJohns testified that it was at that point Gillihan said thatno, he wouldn t do that, and that he would get even orwhatever with me Johns testified that there had beenno past policy requirement that drivers service crossHowever, in this regard he appears to contradict bothBiluk and Malaspina Biluk testified it had been an RPScompany rule that Schirr had not enforced whereas Malaspina testified that he always had service crossed hisDNAs In cross examination Cooper fenced with counsel about his past practice regarding service crossing ofDNAs He testified that he service crossed if there werea few but not if he had more than six or seven He thentestified that he did not have that amount frequentlyWhen asked if this occurred as frequently as once every3months, he answered, I might and I might notWhen pressed to recall a single occasion he claimed thatthere was only one such occasion when he was a temporary driver and that was about itAndrzejewski was silent regarding this confrontation,and his only reference to DNAs was that he had veryfew prior to October 23 Chomic testified variously thatquite a few times during his entire tenure he did notservice cross undelivered packages and that other driversnever serviced crossed DNAs prior to the electionRegarding the time prior to the `election,he admittedthe possibility that he had been admonished about hisfailure to do so and that he may have been docked aday s pay for it but he could not recall the date Settlement records appear to show that Chomic was dockedon April 23, 1987, for failure to sheet He testified thatchanges regarding service crossing and nonpayment occurred after the electionThe testimony of the allegeddiscriminatees about the promulgation of the servicecrossingrulesistoo inconsistent and contradictory tosupport a conclusion that it was a new rule effected immediately on Respondents awarenessof union activitiesalthough it is clear that the pay docking penalty was anew policy instituted by Meyer as he admitted Further,the testimony of Cooper and Johns regarding Meyer sthreat of retribution because of lack of context and reference to union activity cannot be concluded to be necessarily a threat to retaliate for union activities rather thanwhat it appeared to be i e a promise of retribution fordriver resistance to changes in operationsincluding enforced service crossing,flexingand others i e Johnsarrogant response to the service crossing orderThe General Counsel argues that the nonservice crossing penalty rule was instituted shortly after the petitionwas filed by the Union The evidence does notclearly fix the date but at bestsetsthe enforcement of itduring thesame weekiewithin 2 weeks after dayoneofMeyersmanagementThe General Counselarguesthat it was disparately enforcedHe cites Chomic snonpayment on April 23, 1987 and an incident onJanuary 9 1987, when Johns was told to service crosshisDNAs, whereashe assertsBiluk, a nonactive contractdriver experiencedmisloadsthat he merely `tossed offhis van with impunity prior to delivery First, it is notclear thatBiluk was a nonunionactivist It should be recalled that he asked Bannon for instructions about thepizzerialocation on October 23 However, not loading a 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfew patently missorted packages is not equivalent toloading and transporting packages all through the corezone, returning with undelivered packages remaining onthe van and not service-crossing them or purportedlyleaving behind a substantial part of a prepared load.Biluk explicitly testified that whereas previously he prob-ably would not have service-crossed misloads identifieden route on the truck nor would he service-cross at all ifhe could "get away with it," he has done so since thepromulgation of the punitive rule and the renewed en-forcement of service-crossing revived on Gillihan's en-trance on duty. There is no convincing evidence that allor any nonunion activist drivers were excused from theenforcement of these rules. Rather, all the witnesses'own testimony suggests that these rules were universallyapplied.The incident involving Johns on January 9,1987,will be discussed below regarding whether morewas involved than the removal of a few misloads priorto departure.The Respondent's position regarding Cooper is thatbecause of a longstanding financial delinquency, he hadreneged on his obligation to pay for his vehicle and thusabandoned his van and his employment. Under alease/purchase agreement dated June 28, 1985, five toseven monthly payments were due at $557.79 per month,to be paid to the creditor, General Electric Credit Cor-poration (GECC). The General Counsel contends thatCooper's admitted inability to fulfill the van installmentpurchase obligationsto the third party creditor was duetoRespondent's discriminatorily motivated, improperlycontinuedover-deductions fromCooper's settlementchecks of payment for the use of a rental van during ashort period of time when Cooper's vehicle had under-gone repairs. That is, because of a shortfall in his deliv-ery settlement payments from RPS, Cooper could notmeet his van payment obligations. Cooper also testifiedthatRespondent improperly deducted other amountsfrom his delivery settlement payment checks and with-held paymentof paychecks.Cooper testified that on payday, Friday, November 7,1986, his van was not provided with a load and that Gil-lihan explained that it was because Cooper's truck pay-ments had been delinquent.In fact,Cooper's last month-ly payment to the creditor had been in July and his vanwas in imminentdanger of repossession. Cooper testifiedthat he told Gillihan that the problem was that RPS keptdeducting a weekly van rental payment long afterCooper had ceased using that rented vehicle, despite hisunderstanding that both Schirr and Gillihan were sup-pose to correct the error. In fact, Cooper was chargedby RPS for $55 each for 26 days or more of van rentaldespite his use of a rental van for only those days whenhisown van had been undergoing repairs in August1986.Regional Manager Young testified that the deduc-tion was for 26 days. Cooper testified that it lasted about9 consecutive weeks. Gillihan told him that there wasnothing he could do but that Cooper must talk to RPSRegional Manager Young who was to be at the terminalon Monday. Cooper testified that his problem was com-pounded because Gillihan did not give him his settlementpayment check in November for the pay period endingOctober 31, which was to have been delivered with allsuch checks from the Pittsburgh headquarters. Coopertestified:Well I asked Pat about the check.I said,"Pat, well,can I have my check?" And he said, "well, It's nothere. It's lost."He didn't say it was lost. Excuseme. That would be-he said something to the effectthat it wasn't there.Cooper testified that the failure to present his paycheckwhen due was unprecedented. Then he testified withvisibleperplexitywhen asked again by the GeneralCounsel whether it was unprecedented. "Yes-well, no.Ican'tsay that. Paycheck [sic]. This is the first timeyeah." In cross-examination, Cooper testified that he didreceive his settlement check but not until Monday, July10. In rebuttal cross-examination when confronted withhis settlement records and canceled settlement checks,Cooper admitted that he did receive his paycheck onFriday, June 7, 1986. Furthermore, Cooper's own pickupand delivery records datedand signedby him on No-vember 7, 1986, reveal that he did indeed commencepickup and deliveries at 9:15 a.m. and ceased at 6 p.m.Cooper testified that he was not paid for services per-formed on November 7. Then he changed that to No-vember 5 which he says was not paid until the end ofNovember. He totally confused this situation by testify-ing that he had not actually performed services for a dayinNovember. Because of his confusion and lack of con-text, I can make no conclusions about the November 5compensation.In direct rebuttal testimony, Cooper testified that anentire day's pay was withheld for services performed onOctober 28, 1986, i.e., from the Friday, November 7,paycheck which was due for the pay period ending Oc-tober 31. Uncontradicted, credible evidence reveals thatan adjustment was made pursuant to normal routineprocessing which resulted in payment correction by theNovember 28 check for the periodendingNovember 21,the earliest that could be amended. Cooper apparentlyforgot that in earlier testimony he explained that workwas withheld from him on October 27 and 28. This willbe discussed below.Cooper testified that the dispute with RPS regardingover-deductions charged by RPS for the use of a rentalvan predated the union activity and went back to Augustwhen his van was mechanically serviced at StandbyPower, a truck repairer. He claimed that despite hisnonuse of the van and his numerous repeated protests toSchirr and then Gillihan and despite their assurances ofcorrective action, the deduction continued. He testifiedthatwhen he complained to Schirr that the deductionswere "putting me out of business," Schirr merely tookhis settlement sheets and promised corrective action.Cooper testified that he continued to write checks for hisvan purchase on Schirr's urging but that "it wouldbounce on me everytime." RPS was the assigned collec-tor of the van purchase payment on behalf of GECC towhom it forwarded the payments.For the months of September, October, and Novem-ber, Cooper issued 15 checks which his bank refused tohonor because of insufficient funds. Cooper's checking ROADWAY PACKAGE SYSTEMaccount records reveal that during those3months hemade only one depositwhich was for $600 on October13 and maintained a balance ofa few dollarsdespite histestimony on cross examination that it was his practice todeposit at least 80 percent of his settlementchecks intothat account and despitethe fact that for those3monthshe had received13 settlementchecks ofa totalvalue of$8 173 82 Cooperclaimed that the continued excess deduction of 6 additional weeks of nonincurred rental of$275 per weekincurred an RPS debt to himof $1645Yet Coopers bank records reveal a shortfall in depositfar in excessof the RPS debt tohim and supports Respondent s argument that his financial problemswere notthe resultof the RPS debt to him, but rather the result ofa large financialproblemRegional ManagerYoungtestified that at some date inOctober 1986 Cooper had confrontedhim and told himof his van paymentdelinquencyand theRPS overcharge In response,Young promisedto investigateHetestified that he found the local recordsto be incompleteand therefore he took recourse to the Pittsburgh headquartersrecordsand communicationwith the vehicle repairer,where he found that Cooper hadbeencharged byRPS for 26 days,ie , 5 weeksand 1 day, for the truckrentalwhereasthe truckwas disabledfor only 11 working daysYoung testifiedthat he recommended to his supervisor a restitutiontoCooper of $825, i e , 15 workdays at $55 per day, which would be paid directly to thevehiclecreditorGECC leaving Cooper witha past duevan purchase payment totalof $1403 for the months ofAugust,September,October and the November prepayment Young testified that the $55 per week deductionstopped atthe 26th weekHe testified that he subsequently metwith Cooperand presented this proposal tohimInitially,Cooper testifiedthat he metwith Young anddiscussed the foregoing proposal onNovember 11 Hewas silent about an earlier confrontation On cross examinationwhenconfronted with a photocopy of his checkstoGECCsigned anddated October29, he retracted histestimony and said that he must have met with Young onOctober 29because he did sign thecheck when datedand it was at that meeting He then gave confused andinconsistent testimony when confronted with prior representation case testimonyabout whetherthere was one ormore meetingswith Young on October28 and/or October 29He admitted to being confused about those datesHe insisted,however thathis van was not loaded on October 27 and28 and he was not permitted to deliver onthose datesCoopers own signed,unrebutted settlementrecordsreveal that he performed services for a full dayon all threedates of October 27, 28, and 29Cooper testifiedthat at theOctober 29confrontationwith Cooper,atwhich Gillihan was present,he acquiesced toYoung's representation that only $825 was duehim byRPS because he felt it was futile to challengehim Therefore,he testified that he agreed to the proposition and that he gaveYoung a check for $1403 butthat,on Coopers revealing a lack of funds in his account Young promised to hold the check until an indeterminate time whenCooper couldcover itYoungdenied that testimonyYoung testified that Cooper393agreed toprovide Gillihan with a check for $1403 to bedeliveredtoGECC GillihantestifiedthatCooper presented himwith that checkand askedhim to hold it butthat heaccepted the checkbut statedto Cooperthat hisfinancialproblems were with GECC and that he wouldfollow throughwith instructionsto convey the check toGECC and that Coopershould makethat request forholding toGECC Cooper had no suchconversationwithGECC The checkwas ultimatelypresented forpayment three times and returnedto GECC and recorded as part of a larger totaloverdraftThe firstbank presentation and rejectionof the check occurred on Monday,November 17 Within a period of 3 weeks,itwas againpresentedto thebank and againtwicemore rejected andreturnedto GECC Cooper was notified Initially, beforebeingconfrontedwith his checking account recordsCooper testifiedin cross examinationthat previously hehad not what he would reallyconsidera problemAsnoted above,the bank recordsrevealed an extremely serious problemCooper testifiedthat he onlyworked for a half day onOctober 29His signed settlement record reveals he started pickupand deliveryat 9 a in and ceased at 6 p inwith a total deliveryof 168 packages in 55 stops andpickup of 79packagesat 5 stopsCooper testified that a day or two before November14 he presentedhis subpoenato Gillihanand told him hewas totestify but Gillihantold him that hemust have areplacementCooperclaimed thatthatskindof shortnoticeHe testifiedthatGillihanthreatened that hemust have a replacementor youcan be terminated,and hethereforeagreed to obtain one Hetestified thathe had never before been told that failure to provide areplacement would incur punishment,ienot me personally, noDespite this testimonyCooper testified further thathe utilizedone of tworeplacements I woulduse all the timeAccordingly Cooper must have recognized the obligationto providea replacement as he admitted to have done so in the past Gillihan testified thatthemost he stated toCooper was to do what he hasdone in similar circumstances withother drivers i e, toremind him that his contract with RPS obliged him toprovide daily service to a core zone and thus he wasobliged toprovidea replacement In cross examinationabout whetherhe had arranged for a replacement on November 14 Cooper testified I in prettysure I did Normallywhenever I was out I d alwaysget somebody totake my routefor meCooperappeared at the hearingbut did nottestifyCoopertestified in direct examinationthat he didnot receivehis paycheck on November 14but that itsdelivery wasdelayed untilNovember 17, andthat on receipt he complained to Gillihan that this wasthe second such consecutive occurrenceAs notedabove he admitted in cross examination that he actuallydid receivethe November 7 check onthat date,accordingly,Ifind thistestimony to be inherently improbableFurther,he testified, without recourseto any corroborating documentation that RPS continued to deduct the$275 weeklyvan rentalCooper testified,without any detail that he had notifeedRPS of his intended appearance at the scheduled 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrepresentation case resumed hearingset for Thursday,December 5, 1986 Johns testified again Cooper andAndrzejewski also testifiedCooper testified that on thehearing date he was so ill that he was about to fall on[his] face' and he therefore informed Gillihan, who hadbeen at the hearing, that he was too ill to report forwork and Gillihan told him,Okay Cooper, 111 see if Ican get a replacement for you if not, youtryto find areplacementCooper testified that he promised to do sobut doubted that he could on such short notice He didnot clarify whether this communication occurred at thehearing room after he had testified or by telephone laterCooper testified that on Friday, December 5, he telephoned theterminal and left a message in an unspecifeedmanner to the effect that he was ill with the flu anda temperatureof 104 degreesDespite his serious illness,Cooper felt fit enough totravel to the terminal, apparently alone, where he arrived at 5 or 6 p in and according to his testimony, heconfronted Gillihan alone in his office with a request forhis paycheck He did not clarify whether he still had a104 degree fever during that confrontation He testifiedthatGillihan refused his request and testified as followsHe said I was terminated He said it was no-besaidG E C C done-they want my keys, they wantto repossess my truck and I was terminated I askedhim could I still have my check He said noCooper s demeanor exhibited hesitation and uncertaintyThe General Counsel asked him to repeat his account ofthe conversation in detailThereafter, he gave a moredetailed account but one that was marked by lengthyhesitations and given after a long pause not revealed inthe transcript PurportedlyGillihan told Cooper that hecould not be given his paycheck because GECC was repossessing his vehicle and had demanded its keys andGillihan asked Cooper to execute some kind of a writtenreleaseCooper testified that he protested if he could receive his paycheck due that day then he would be in aposition to pay the past due GECC debt but that Gillihan refused statingNo way Cooper I ve helped youenoughCooper then purportedlyagainasserted that ifGillihan tendered his paycheck that he could cover thedebt but Gillihan respondedWell you don t need atruck because your are terminatedThe more in directexamination he was asked to repeat segments of the confrontation, themore inconsistent was his accountHewas asked again what Gillihan stated in reference to histermination and he testified that Gillihan said I was terminated because I didn t have a truckRegarding thedemand for his paycheck he testified[H]e said he couldn t give it to me He said something about Pittsburgh [RPS headquarters] saiddon t give it to me or Pittsburgh had it one of thetwo And I said well- he saidWellhe saidI have nothing else for you CooperThen Cooper testified when asked by the General Counselwhether he signed any papers at the meetingNo He had my check in one hand and anotherpaper in another hand I seen my check He saidsign thisand I said,Iwon t I won t sign it Itwas a release form I know what it was It was arelease formThe last bit of testimony seemingly suggests that Gillihanwas tendering the check in return on condition of anexecution of some sort of release formIn cross examination,Cooper reiterated that he saw hispaycheck in Gillihan s hand In a pretrial affidavit datedApril 21, 1987 given to a Board agent in reference tothismeeting, he had testified,Gillihan said he couldn tgive me my paycheck He didn t know where it wasCooper testified that in vain he sought Gillihan s deferralof termination until Cooper could speak to Cloonan, aGECC credit representative in change of his loan account There is no clear evidence in the record on whichto conclude that the paycheck purportedly withheld onDecember 5 would have been for an amount sufficientenough to cover the debt owed to GECC However,Cooper testified that he surrendered his van keys to Gillihan on December 5 and, subsequently on Tuesday, December 9, he fulfilled his stated intention to speak withCloonan He did not explain why he had surrendered thevehicle while he still entertained the notion of some accommodationwith GECCIn direct examination testimony about the next sequence of events, Cooper admitted to a confused recollection about what occurred andthen he remembered that Gillihan had told him that heought to have received by Federal Express on December5written notice of van repossession from GECC with instructions to deliver the keys to RPS He then testifiedthathe telephoned Cloonan on Friday but she wasabsent and he did converse with her by telephone onMonday December 8, at which time she extended therepossession deadline because he asserted to her in thatconversation the nonreceipt of repossession notice Thatnotification provided an escape on immediate payment ofthe entire delinquent debt of $1 429 81 and on executionof an attached paycheck deduction authorization offuture installments by RPS on a pro rata basis from eachweekly settlement checkAt first he testified that hetold Cloonan that he first received the notification fromGillihan on December 5 Then he retracted this testimony and asserted that he told Cloonan that he had not asyet received any notificationCooper testified that he returned to Gillihan s office onMonday December 8 and told Gillihan of the 5 day extension and requested his settlement check due in ordertomake my paymentsHe testified that Gillihan saidthat his paycheck was not at Redford but in Pittsburghand that he was unable to help him However Coopertestified that he met alone with Gillihan again on December 9 pursuant to Gillihan s telephonic summons thatmorning On his arrival, according to Cooper, Gillihanbid him entry to the office presented him with a copy ofthe repossession notification and asked him to execute anacknowledgement of receipt of the notification alsodatedDecember 1, 1986 Cooper testified that on hisown insistence on signing it he dated it December 91986because he received the notification about thatdateCooper testified that he then asserted to Gillihanthat if he could be given the settlement check due on ROADWAY PACKAGESYSTEM395December 5 that he had sufficient additional funds topay the outstanding $1 429 81 but that Gillihan refusedand stated that he was terminated His checking account,however revealed a balance of only a few dollars as ofDecember 4 Cooper did not testify that he actually possessed sufficient funds with the paycheck to pay theGECC debt but only that he made such claim to GillihanFurtherwith hesitancy and uncertainty, Cooper testifledHe said-and then, I said-we-words went backand forth and theI remember distinctlyhe asked me,he said,was it worth it?' I saidwhat was worthit?"He said,votingfor that Union' and that s thelast thing I said-I just turned around and get madand walked outHe testified that he never did receive the pay deductionon December 5 and had never been notified in writing ofhis termination Regarding Gillihan s alleged reference tothe Union, as noted above, Cooper at first claimeda distractrecollection of the words used, i e, voting, which ispeculiar because no actual balloting was yet to come forsome time In any event, when the General Counsel infurther immediate direct examination asked Cooper againto repeat Gillihan's final statement, he hesitated in apparent perplexity, paused, and testified as followsA [Gillihan said]Was it worth itQ And you said?A I said,Worth what?Q And he said?A Goingfor the UnionVotingfor the UnionAccompanied in a surprised, quizzical tone of voice,counsel for the General Counsel exclaimed more thanasked,votingfor the Union?Cooper then paused andwith a puzzled expression stared at counsel and gave thefollowing testimonyA Something to the-I know it was about theunion eithertestifying-orvotingor-anyway ithadsomethingto do with the unionThis sequence of question and answer reveals eitherthat Cooper was trying to accommodate and contrive histestimony concerning what he perceived the friendly interrogator wanted as he had done in other testimony, orthat in reality he had no real recollection of what theunion reference was, if there was such reference at allIn cross examinationCooper contradicted his initialdirect testimony about having received the repossessionnotice for the first time when Gillihan handed it to himon December 9 He now testified that he had receivedthe repossession notification prior to speakingwithCloonan possibly as early as Sunday but probably onthe 8th,' in the morning On redirect examination he answeredYes' to the General Counsel's suggestion in theform of a question that he actually received two copiesof that document He testified that he received one copyby Federal Express delivery at some unknown time afterthe December 4 hearing and after the Gillihan meetingon December 5 This in no way reconciles Cooper's testimony on crossexaminationwith his direct examinationinwhich he based his request foran extension of timefrom GECC on December 8 on the grounds that he hadnot as yet received a copy of the repossession notification as of that date and had not received it until December 9Cooper admittedin cross examinationthat on December 19, 1986, on request of Standby PowerInc, he executed an authorization to RPS to assign to it onlymoneys owed by RPS to Cooper to satisfy its judgmentin theamountof $1,051 62 for the unpaid August repairsmade to Coopers van There is insufficient credible evidence to conclude that any outstanding RPS debt toCooper exceeded Cooper s prior debt to Standby PowerOn December 9, 1986, Cooper filed an unfair laborpractice chargeagainstRespondent in Case 7-CA-26467and then admittedly left town for a month or soduring which absence his charge was dismissed for lackof cooperation in theinvestigationThe instant chargewas filed by him on March 19, 1987Gillihan testified that subsequent to the December 4hearing he had no contact with Cooper until acknowledgmentof receipt Monday, December 8, when Coopertelephoned him to inquire about his settlement checkGillihangave the following accountHe informedCooper that he had received the GECC notification andrequested Cooper to come to his officeto sign an acknowledgment of receipt, which he agreed to do andwhich he did on Tuesday, December 9 Gillihan testifiedthat the notification itself wasin a sealedenvelope andthat he delivered it directly to Cooper on signed receiptand told him that it was a delinquency notice for the vanpayment debt and that Cooper ought to take care of itGillihan denied that Cooper surrendered directly to himthe keys to his van on December 9, and he denied Cooper s testimony with reference to NLRB testimony beingworth itHe denied that he had terminated Cooper'scontract for services to RPS on that date He testifiedthat after December 4 1986 Cooper had never returnedto theterminal toservice his corezonenor had arranged for any replacementBy letter dated January 27 1987 from GECC CreditManager Boyd to RPS head of finance, Schaeffer it wasconfirmed that because of Cooper s default since December 5, 1986 in the van lease/purchasing agreement andbecause Cooper surrendered the van to RPS on December 9 and pursuant to an outstandingagreementRPS was to assume the possession of the van on assumption of the debt until such time as thelease/purchase istransferred to a new lessee Gillihan testified that he assumed that Cooper turned over the van to someone atthe RPS terminal but it was not him and that the vanwas left in the RPS terminal yard as of December 9,1986ThereafterRPS assumed the cost of further substantial repairs to it and consigned it toitsmaintenancemanager John Howe for transfer to another RPS facilityThereisno evidence that either Standby Power onGECCare joint or allied employers with respect to thiscase, or thattheyacted in collusionThere is no evi 396DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDdence to support the General Counsels assertion thatRespondent took the initiative of notifying StandbyPower of its debt to CooperBecause of Cooper s extremely serious credibility deficienciesincludingbut not limited to shifting, inconsistent, and contradictory testimony, his admitted and demonstrated untrustworthy memory and his poor, unconvincing demeanor I find his uncorroborated testimonymost difficult to accept even had it not been contradictedAccordingly, I must credit Respondent witnessestestimony and discredit that of Cooper whenever such aconflict existsBased on the foregoing credited testimony and documentary evidence, I conclude that Cooper s continuedemployment as a driver under Schirr was conditioned onhis purchaseand maintenanceof his own van, and thatsubsequently he defaulted in his van payments, abandoned possession of his truck and his obligations underthe lease/purchase and ceased servicing RPS clients, ashe was unable to do so in the capacity Schirr had conditioned his continued employment, long before the unionactivityThe General Counsel has not demonstrated withclear, credible, convincing evidence that RPS colludedwith GECC and Standby Power to cause Cooper s financial inability to continue with his van payments, nor thathad it not been for the withholding by RPS of moneysdue to Cooper, his van would not have been foreclosedBecause Cooper's testimony regarding the nonreceiptof his December 5 paycheck remains unrebutted and because Standby Power was apparently notified by payment of moneys RPS owed Cooper I conclude thatCooper's December 5 paycheck was not given to him onDecember 9 or thereafter However because of the confusion in and unreliability of Cooper's testimony, Icannot conclude Respondent discriminatorily withheldand made deductions from Cooper s paycheck in retaliation for his union activities or his testimony before theBoard nor that Respondent had subjected him to newand arduous work rules and work duties for discriminatory reasonsF Richard Andrzejewski Case 7-CA-26550(5)Richard Andrzejewski started his RPS employment atthe Redfordterminal inApril 1985 as a contract driverAlthough he owned his own delivery van Schirr decided that it was not appropriate and obliged him to purchase a new somewhat different van which he did viathe same type of lease/purchaseagreementdescribedabove in Cooper s case Andrzejewskiscore zones included northern parts of Detroitthe municipalenclaveof Hamtramck (a city surrounded by Detroit), the adjacent suburbs of Harper Woods and the five small suburbsthatseparatethe eastern edge of the city from Lake StClair and which each havethe nameGrosse Pointe ora variation of it Subsequently like Cooper and otherearly employed drivers, his zone was compressed and helost the service to Hamtramck Andrzejewski testifiedthat prior to November 14 1986 he serviced an averageof 60 to 75 daily stops and delivered 120-150 packagesand experienced very few misloads or DNAs (packagesforwhich delivery was not attempted for one reason oranother)Andrzejewski testified that he attended both unionmeetings on October 23 and 30 at the pizzeria, waspresent at both representation case hearings pursuant tosubpoena, and testified at the December 4 hearing as aunion witnessAccording to his testimony and his delivery settlementrecordsAndrzejewski did not service his route on October 21 He testified that he was unsuccessful in his attempt to telephone the terminal on the morning of October 21 because the telephonelineswere busy He testifeed that his mother had undergone surgery of an unspecifiednature that day in Florida and he wanted to bearoundIt is unknown whether he had advance noticeof this surgery In any event, he testified that the nextday when he arrived for duty at 10 am concededlytardy and for him unusually so his truck was loaded buthe did not work because Gillihan peremptorily greetedhim as followsThis is no time to be coming into work, I in terminating youWe re cleaning out your truck rightnow I want the keys to your truck I want you offthe property in five minutes or I in going to call thepoliceAndrzejewski testified that despite his equity in the vanhe surrendered his truck keys without protest and departed and promised to return Friday October 24, forhis paycheckAndrzejewski's settlement records reveal that he delivered for 2 full days on October 20 and 22 He testifiedwith assurance that he was not absent on Thursday November 23 but rather on 1 or 2 days before the unionmeetingThus his absence must have been October 21but this makes his testimony concerning November 22deliveries inexplicableUnfortunately, his full settlementrecords were not adduced into evidence and there is agap from October 23 through 30 However because ofhis certainty that the absence preceded the union meeting and was either October 21 or 22 I find that it musthave been October 21 Accordingly he was dischargedfor the first time according to his testimony ratherabruptlyprior to any evidence that Respondent wasaware of his or other employees union activitiesThis first termination is not alleged by the GeneralCounsel to have been discriminatorily motivated, andRespondent offered no rebuttal to it The General Counsel adduced this evidence he stated to simplyfillin the background of how this employee fared whileworking thereand explicitly disclaimed it as evidenceof unlawful discrimination In any event it demonstratesthatAndrzejewski had motivation to seek union representation and reason to feel aggrieved It also displaysRespondents preunion awareness, rigorous attitudetoward Andrzejewski's absence from work, and late arrivalIt ispuzzling in that according to his testimonyAndrzejewski had been terminated before the first unionmeeting and had according to his impression no furtheremployment connection at the time but he purportedlyattended the first union meetingAccording to Andrzejewski s testimony, he receivedhis check at the terminal on Friday and was invited to ROADWAY PACKAGE SYSTEMreturnMonday October 27, for a meeting with Gillihanwho, at thattimeand after the union meeting notice publication, offered reinstatement to the aggrieved Andrzejewski who had attended the meetingalongwith apologiesfor his hasty actionIt isthe General Counsels position that after Andrzejewski attended the first representation hearing at whichhe did not testify, his fortunes with RPS immediatelyplummeted again The first incident of alleged harassment isthe replacement driver requirement incident towhich Cooper testified as noted above Andrzejewskitestified that heCooper, and Johns were all in Gillihan soffice when their union served subpoenas were discussedUnlike Cooper Andrzejewski did not testify to a threatof discharge for failure to provide a qualified replacement,but rather only that Gillihan reminded them of theobligations to provide a replacementWhen askedwhether this rule had been ever enforced before he answeredtomy knowledge, noThis testimony contrasts starkly with his own discharge experience in October and with Coopers admissionthat it had been hisstandard practice to provide a replacement when absentJohns testimonyis silenton this point Andrzejewski didnot testify to any specific prior instance of absence otherthan that for which he was terminated on October 22His testimony fails to establish that he was subjected to anewly instituted work rule by Gillihan s reminder of apreexisting obligationand isinconsistentwith that ofCooperAndrzejewski testified that prior to November 14,with respect to the loading of his van, he never reallyhad any problemsHe testified that his loads werealwaysneatly stacked and loaded in proper order andthat he had very few mis loads or DNAsThis testimony contrasts with the foregoing testimony of the General Counsels witnesses concerning the preexisting problems with loadersand suggeststhat either Andrzejewskiis not credible or by some freakish circumstance he hadbeen blessed with effective loaders who as he claimedhad always neatly stacked his loads in proper sequenceAfter the November 14 hearing he characterized theloading of his van as suddenly having become impossi397bleie, the packages were loaded in incorrect sequencerequired for proper delivery In contrast to Cooper whotestified that he usually spent 15-20 minutes re sortinghis loads even prior to November 14, Andrzejewski testifeed that now he was compelled for the first time to resort his loaded packages He testified about the way hisvan had previously been loadedInever really had problemsMy van was-boxeswere placed in the right order everything hasstacked up neat I really had a good-I never had aproblemHowever after November 14 re sorting now occupiedhim for 1 1/2 hours because he found his van was filledup to such an extent and packed so tight that he hadto remove all packages for re sorting because he couldnot even walk through the aisle of the load area of thevanIn addition to the loading problems Andrzejewski testified that after November 14 he experiencedConsiderably more packages put on my truck which hindered mefrom servicing my route on a productive scaleHe estimated that his heavy loading occurred 3 days out of the5 day week He also testified that he now found that atleast three or four times a week his interior van lightshad been left on He claimed that had never happenedbefore, despite General Counsel s witness Wieman s testimony regarding its past prevalence among the otherdrivers experiences prior in preunion organizing timesRegarding the foregoing generalized conclusionarytestimony about delivery load, the General Counsel submitted selected settlement records from October 13through November 29 and no delivery records Thesewere supplemented in part by Respondents introductioninto evidence of Andrzejewski s other delivery recordsof November 11, 12, and 20 and December 1-4 and 101986A post November 14 deviation can be seen in thoserecords from the range of package volume Andrzejewskinormally transported if the higher number of undeliveredpackages are calculatedAndrzejewski s settlement anddelivery records disclose the following1986Pkgs DeliveredStopsEstimated DNAsTotal Delivery PkgsTotal Pickup &CarriedDelivery Hrs10/1313882013891/210/149541095810/1517276017291/210/1614562014581/210/1716061016081/210/20146680146910/2212364012381/410/30152802154911/4824408281/211/614971914991/211/1010868711591/211/1113374413791/211/1213370714091/411/1310154310491/411/14 (date of hearing)11/17110571112193/411/1810167010181/2 398DECISIONSOF THE NATIONALLABOR RELATIONS BOARD1986Pkgs.DeliveredStopsEstimated DNAsTotal Delivery Pkgs.Total Pickup &CarriedDelivery Hrs.11/191636981719-1/211/201034870173911/21141510141911/2415272502029-3/4(Nov. 26-27 were holidays)11/2914380501939-3/412/114662301768-1/212/210558201259-1/412/310752201278-1/212/51565471639-1/212/1014538The average number of stops for both periods of timepre- and post-November 14 remains about the same, ex-clusiveof the DNA destined stops. These selectiverecords, however, do not disclose how many DNAs canbe attributed to any particular stop. There is also no tes-timony on this point. Thus, any given number of. DNAsfor any particular day can possibly have been destinedfor one stop or as many as there are DNAs. It is thusimpossible to determine how much more time wouldhave been consumed to effectuate a complete delivery.Further, there is no testimony or other evidence to showthatAndrzejewski's DNAs were to be shipped to con-signees outside of his regular core zones, that they weremisloads or merely packages he failed to deliver withinhis normalwork hours for otherreasons.There is alsono testimony concerning the selective size of the DNAsin relation to other packages, nor in relation to the loadscarried before and after November 14.The above records show that a package volume sig-nificantlyin excessof Andrzejewski's previous high Oc-tober delivery did not occur inclusive of DNAs, untilNovember 24 andagainon November 25 and 29. On De-cember 1, the total, with DNAs, was almost equivalentto the pre-November 14 high of October 15. Even withDNAs, December 5 was close to average, and December2 and 3 were within the upper half of his normal rangeof deliveries.A further factor to be considered is one which theGeneral Counsel raises in another context, to be dis-cussed below, but which he ignores in Andrzejewski'ssituation, i.e., the conceded normal pre-Christmas seasonacceleration in business volume. No records were sub-mitted for Andrzejewski's 1985 pre-Christmas deliveryvolume, but that would not be too significant because ofthe fact that, like other core zones, his was also part ofan expanding business operation.Accordingly,pre-Christmas 1986 package volume most probably washeavier in 1986. Because it was an expanding business, itwas normal to expect heavier loads. Thus, several driv-ers sought or readily accepted core zone compression forthat season.Despite his testimony about unwieldly punitive loads,Andrzejewski testified further that after the November14 hearingandafter he had testified at the December 4hearing,he experienced "changes" in his "routing"whereby for the first time he was not loaded with anyGrosse Pointe area packages which, because of its con-centration of 10 to 15 stops, had been very productive inthe past.He hesitatingly estimated that this occurred"probably three-four times, five times." Andrzejewskidid not testify, however, that he had been assigned toservice any area other than his normal route. The Gener-alCounsel adduced no probative, nonhearsay testimonyto establish that any other driver serviced the GrossePointe areas during that time other than the date of hisabsence. No records reflect such a deviation.Meyer testified that he was in charge of Andrzejew-ski's preloading from October 20 until the start of his va-cation at the end of November 1986, and that he did notalterAndrzejewski's route nor did he reassign to anotherdriver the Grosse Pointe deliveries. Coordinator Carneytestified that he and Scott Wieman substituted for Meyerin load supervision duringMeyer's vacation absencefrom December 1 through 5, 1986, and that during thattime Andrzejewski was loaded and did deliver packagesfor the Grosse Pointe areas on December 1 and 3, butnot December 2 and 5. He was corroborated by Andrze-jewski's signed settlement and delivery records. Carneytestified that on December 2, he flexed Andrzejewski'sGrosse Pointe deliveries to another driver because of 30undelivered packages (DNAs), that Andrzejewski hadreturned and left in his van on December 1 after a deliv-ery of 146 packages for 62 stops in 8-1/2 delivery hours,as documented by the uncontested delivery records. Ac-cordingly, Carney decided on December 2 to flex awayGrosse Pointe to avoid further DNAs. On December 2,however, althoughAndrzejewski had delivered 105packages in 58 stops during 9-1/4 hours, he still returnedwith 20 DNAs. On December 3, Andrzejewski delivered107 packages to 52 stops in 8-1/2 hours. Carney testifiedthat on December 5 he decidedto again flexoff Andrze-jewski'sGrosse Pointe deliveries because of the largenumber of DNAs left by temporary drivers used inAndrzejewski's absence on December 4. He testified thatthis necessitated splitting the route on December 5. Thedelivery records reveal that on December 5, Andrze-jewski delivered 156 packages to 54 stops and returned 7DNAs, i.e., a very normal day.It appears that Andrzejewski was simultaneously com-plaining of an increase of his loads in his core zones tothe burdensome level, but" also objecting to the removalof part of those corezones.In essence,thus his com-plaint allegation seems to be that Respondent, for retalia- ROADWAY PACKAGE SYSTEMtory reasons, took away a part of Andrzejewski s routewhich he, without foundation, characterized asmoreproductiveThat characterization was not reduced to adollar and cents equivalent nor to any other measurablecomparisonThe evidence does not disclose that Respondent changed his route but rather shows that onwhat were limited occasions, it ` flexed part of an otherwise large load at a time when Andrzejewski had increased DNAs and pursuant to a "flexing practice conceived and instituted prior to union activities and priorto November 14 for apparent reasonable business motivationThere is no evidence regarding the amount of deliveriesthatwere flexed away nor that they were notflexed to a driver whose load was susceptible to augmentationAlthoughAndrzejewski testified that he hadnever been flexed out of the Grosse Pointe area previously he did not testify that he had never been subjectedto the flexing out of a less desirable part of his regularrouteMeyer testified, without contradiction, that he didflexing with Andrzejewski within the adjacent Detroitarea within the citylimitsafterOctober 20 with anotherDetroit driver Further, although Andrzejewski claimedthat he had never before November 14 been flexed outof the Grosse Pointe area, he admittedly did not have solarge a numberof DNAsin the pastYet, thereis no testimony or evidence in the record to support a conclusionthat the increased DNAs and the increased loading weredeliberatemissorts or arbitrary increments to Andrzejewski s normal route rather than the result of a normalincrease of business within his regular core zones whichhe decided were undeliverable in the time he allotted tohimself for daily deliveriesAndrzejewski testified to two further alleged onerousemployment conditions one of which involved a clientcalledProduction Tool located in northeast DetroitAndrzejewski initially serviced this client in earlysummer of 1986 when he according to instruction commenced morning stops to solicit pickups but didn t havetoo many deliveries to make there He claimed that amorning stop was convenient because otherwise it woulddisrupt his afternoon delivery sequence to the GrossePointesAccordinglybecause of a lack of pickupvolume there Schirr had agreed to the morning pickupafter an initial 1 week period of fruitless afternoon appearancesAlthough Schirr told Andrzejewski to continue to make appearances to demonstrate an RPS presence,Andrzejewski testified that he ceased making stops thereHe testified that in the latter part of OctoberMeyerdemanded to know why he had stopped servicing Production Tool and why he did not appear there eachafternoonAccordingly Andrzejewski resumed the service under protest but on Gillihan's insistence He placedthis event within the next week after his first dischargeand well before he had given any indication of being aunion supporterThe incident, however demonstratesthe friction with and resistance to the newer managerswho attempted to implement their judgment on how torun the deliveries and which preceded and may havemotivated the union organizing effortsThe last incident of alleged burdensome assignment involved service to the Eastland shopping mall located at 8Mile Road and Kelly Road in Harper Woods just at the399Detroit citylimitEastlandhad been one of hisregularconsigneesAndrzejewski testified that this servicebecame a problem only in the last week of his employment which ended on December 10, 1986 More specifically,Andrzejewski testified that on December 10, hehad delivered only 38 stopsbecause of an enormousload of boxesconsignedto the Walden Book store in theEastlandmallwhich required tedious,time consuming,multiple deliveries by handtruckAs the above citedrecords indicate, on two occasions in October he delivered only 41 and 44 stops at which time he deliveredfewer packages He frequently serviced between 50 to 60stopsMoreover, on December 10, he delivered 145packages in 9 1/2 hours Andrzejewski testified that onpast occasions Respondentsometimesutilized temporary drivers for such largesingledeliveries but he recalled but one such instance where 25 boxes were delivered to a Dan Gooley dealership by way of a temporary driverHe gave no details, i e , whether on any oftheseoccasionshe was obliged to request a temporarydriver assistance Thereis noindication that he protestedthe December10 loading,nor that such a delivery is extraordinary Past practice appears to have been sporadic,ie,sometimes'a temporary driver was used Andrzejewski testified that as a consequence of delay at the mallhe returned with a lot of undelivered packages" originally consigned to his regular route He testified that hereturned to the terminal between 5 30 and 6 p inwhichshould be noted is not a particularly late return for him,ie, he admitted it was his usual return timeThe evidence fails to demonstrate that the Eastlanddelivery loadwas an unusualevent that resulted fromthedeliberatecontrivance of Respondent to saddleAndrzejewski with a particularly unprecedented burdenAndrzejewski testified that he was ill on Thursday,December 11, with a head cold and he called early inthe morning that day and spoke with someone at the terminal,whom he could not identify, and that he askedthat his van not be loaded He also testified that he againcalled on Friday and spoke with a person whom he didnot identify and stated that he was still ill and that hewould return to work on Monday Meyer testified thathe was in charge of loading during thattime,had accepted all incomingcalls but had received none from AndrzejewskiAndrzejewski testified that later that day about 9 a inon FridayDecember 12 he telephoned Gillihan andasked if his paycheck had arrived and was told yes, ithadHe testified that he arranged for a former RPSdriver to transport him to the terminal and that he spoketoGillihanalonein the office He testified that Gillihanripped one page from a multiple page document andstatedI ve got your paycheck here, but if you wantyour paycheck you've got to sign this paperAndrzejewski testified that he did not know what themultiplepagedocument was but that when Gillihan laid a paperdown on the desk for him to sign he recognized it as aterminationwhich Gillihan demanded that he sign inorder to rceive his check He claimed that he signed thepaper and was told that he was not needed there anymore and that he was terminated In directexamination 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhe testified that he assumed that he had been terminatedfor the failure to report for work on Thursday andFridayan implicitrecognition that he had engaged inconduct that put him in jeopardy of discharge He testifeed that Gillihan told him he was not going to be paidfor the day of December 10 because he had only delivered 38 stops In confusing testimony, Andrzejewski thenclaimed that Gillihan refused to give him a paycheck onNovember 10, but hewas silentabout the receipt of thepaycheck due on payday December 10 for the preceding pay period and presumably received on signing theterminationpaperCross examination elicited a different complexion onthe exit confrontation than was revealed by Andrzejewski in his answers to the General Counsels examinationHe admitted that he like Cooper had since the October payment been delinquentinhismonthlyinstallmentstoGECC due under hisvan lease/purchase contract Inexplicably, when confronted with the second signature pageof the form default repossession notification,identical to that discussed above and which bore his signature dated December 12 Andrzejewski identified it asthe termination paper he had signed for Gillihan Gillihan testified later that he did in fact present the entiredocument to AndrzejewskiIn further cross examinationwhen asked whether itwas not his practice to sort out his loads prior to delivery he answered that it all depended on several factors but that he had found it good business practice tore sort his loads en route Thus, although it had not beenhis normalpractice to re sort loads prior to delivery departurehe conceded the necessity to have done so atsome point during delivery He testified that the weekbefore or the week of Gillihan s arrivalas new managerhe arranged to meet his new loaderat 8 a in inorder toinstruct him about proper sequenceloadingWhen askedwhether prior to this confrontation the loader had misloaded the sequence Andrzejewski was hesitant and evasiveCertainly there had to have been some significantproblem with his loader to have caused this encounterBut hetestifiedHe was doing okay He was doing okay Thereweretimeswhen he told me that-he said that hewas-I saidSometimes you put too much onand he sayswell they told me to load it thatway ' He says that he had no control over thatAndrzejewski testified that he had no awareness ofwhether his loader had subsequently been replacedwhich event was not unlikely because of high loaderturnoverThe loader encounter and the need for it, i e, improper loading and the need to spend time re sorting, occurred well in advance of Andrzejewski s appearance asa prospective witness and before his first dischargewhich preceded his union activities and is in accord withotherGeneral Counsel witnesses testimony Thus Andrzejewski contradicted his direct testimony that henever had improper loading problems prior to November14 and that excessive loadings were some of the changesthatwere instituted after November 14, alleged retaliation for his appearance as a prospective union witnessFurthermore his testimony is either not supported by hisown records or it is inconsistent with it In addition toinconsistency in his testimony it is also inconsistent withthat of other General Counsel witnessesAccordingly, I find that either Andrzejewski s testimony is false or that it was so grossly exaggerated as to debilitate its reliabilityGillihan testified that on December 12 Andrze_jewskiappeared in his office for the receipt of his settlementcheckHe testified about the following confrontationGillihan told Andrzejewski that he had his check and healso had a copy of the default notification from GECCdated December 9 1986, which he asked Andrzejewskito sign and which he did sign on being presented withthe entire document It should be noted that the pagesigned by Andrzejewski in the last paragraph statesGECC will not consider reinstating this lease unless itreceives from you within 5 days of the date of this letterfull payment of all amounts due and the signed authorszation formHaving read this document and signed it, itis incredulous that Andrzejewski should claim either thathe thought he signed a termination notice or that he wasunaware that van repossession was involvedGillihandenied that he conditioned receipt of the December 10settlement check on execution of the default receipt acknowledgment Gillihan denied that Andrzejewski raiseda question about being paid for December 10 and deniedthat any conversation about it had transpired He testifled that Andrzejewski never again appeared at the Redford terminal had not provided a replacement during hisabsence, and had abandoned his van at the terminal Thevan was subsequently assigned by GECC to RPS andcleaned repaired and sent to its Dayton Ohio facilityGillihan testified that he telephoned Andrzejewski andattempted to speak with him several times during theweek of December 15 through 19 Only on the first attempt he actually communicated and conversed withhim and asked whether Andrzejewski intended to returntowork but Andrzejewski responded that he did notknow and had not decided whether he desired to returnto work as a contractorMeyer testified that Andrzejewski did not service hisroute on December 8 and 9 and that it was assigned to atemporary driverHe was not contradictedAndrzejewski was silent regarding those datesIn redirect examinationAndrzejewski testified that henever received any further communications from RPSafter he had been told he was terminated He testifiedthat he was flabbergasted by the suggestion first raisedin cross examination that he walked away from a big$10 000 investment, i e the van, and was not terminatedHe did not clearly testify what actual equity he hadin that van However by his own testimony, he did infact surrender the van and did walk away from this investment on both occasions when he was terminatedwithout any attempt to maintain his payments and/or arrange for assignment to another lessee and reimbursement for his equity, as there is evidence other driverstried to do without total loss of their investment ROADWAY PACKAGE SYSTEM401Andrzejewski testified that he would have made theNovember payment installment had it not been for thetermination but that in any event he did have anothertruckHowever, he conceded that truck had been explicitly disapproved for service on behalf of RPS As notedearlier, Schirr as he had done with Cooper insisted thatAndrzejewski purchase this specific vanOn January 15 1987 Andrzejewski filed an unfairlabor practice charge alleging a discriminatory dischargeThat charge was later dismissed by the Regional Director for lack of cooperation in the investigation as Andrzejewski admittedly failed to keep appointments withthe investigatorBecause of the above recited deficiencies in Andrzejewski s testimonial reliability I must credit the testimony of Meyer, Gillihan, and Carney I conclude that theGeneral Counsel has not adduced clear, credible unambiguous, competent, probative evidence that Andrzejewskiwas subjected to the burdensome conditions ofemployment subsequent to November 14 I find that hedid, in fact, cease to service his route without notice, andthereafter appeared at the Redford terminal to accept hischeck and to acknowledge receipt of a payment defaultand van repossession notice whereupon he abandoned hisvan and his service contract with RPS By abandoninghis van, he, thus like Cooper removed a condition subsequent to his RPS continued services By abandoning hisservice contract, he thus rendered moot whether his conduct warranted discharge again, as it had on October 22G Michael JohnsCase 7-CA-26550(3)Johns commenced services with RPS at Redford inMay 1985 as a temporary driver until June 3, 1985 whenhe became a contract driver for the northeast suburbs adjacent to Detroit,including StClair Shores,Mt Ciemens, Fraser Roseville,and East Detroit which weredirectly north of Andrzejewski s core zones Subsequently, in October 1985, his route was condensed to St ClairShores and the southeast part of Mt Clemens DriverLoeffler assumed service to Fraser part of Mt Clemens,Roseville, and also part of Warren,a geographicallylarge suburb immediately west of Johns former corezones and directly north of the Detroit city limits Johnstestified that this arrangement had been achieved onmutual agreement subsequent to a meeting with Loeffler Terminal Manager Schirr and coordinators Wiemanand BannonInNovember 1985 pursuant to a contract with theGeneral Services Administration RPS commenced service to the Selfridge Air National Guard Base to the immediate east of Mt Clemens and on the shore of LakeStClairWhen the General Counsel asked Johns whether hehad serviced the air base he commenced a testimonyboth on direct examination but more so on cross examsnation, that was severely debilitated with broad conclulions generalizations evasions,internal and external contradictions inconsistencies,calculation to greater self interest lack of spontaneity,garrulousness verbal fencingand demonstrable falsehood His totally unconvincing demeanor and testimonial unreliability exceeded that ofTrimble,Cooper, and Andrzejewski Only the highlightsof these deficiencies will be discussed here I discreditJohns wherever his testimony conflicts with any otherwitnessAlthough at various points in his testimony, Johns implied and stated that he did not consider the air base aspart of his route it is clear from his entire testimony thatithad been assigned to him earlier in November 1985that it had been serviced by him unwillingly and underprotest and that his resistance to servicing the base hadbeen the cause for Schirr s threat to terminate him priorto any overtunion activitiesAccording to Johns, hecould not service the air base on a daily basis afterJanuary or February 1986 because the receiving area ofthe base closed between 2 45 to 3 15 p in and he wasunable to get to the base earlier in the day and also heconsidered the type of consignments to be a nuisance tohandleGillihan testified that early in his assumption of dutieshe discussed with Johns the best way to service the airbaseHe testified, without contradiction, that after seeking the advice of driver Biluk, who was knowledgeableof the area, he relayed that advice to Johns, i e , the mostlogical route was to service the air base first in the morningRecords reveal that on at least 2 days in NovemberJohns did dust that and successfully delivered normalloads without DNAs or misloadsJohns testified that the volume of air base deliveries increased considerably in March 1986 which necessitatedthe first of several confrontations with Schirr Johns testified that he agreed to service the base if possibleAirbase volume increased further in May 1986, and Schirrinsistedthat Johnsmustservice the base daily because ofthe lack of drivers but that possibly Bob McCarthywould take on the area in June or July 1986 when hebecame a full time driver In cross examination he testifled that Schirr did not threaten discharge in May for refusal to service the air base, but rather in late August orSeptember 1986 In his pretrial affidavit he placed hisprotest of impossibility of service to the air base andSchirr s consequent threat of discharge as having occurred in the last week of MayJohns testified that under the agreement he thereafterserviced the air baseperiodicallynot dailythrough June and August and when he did not McCarthy or temporary drivers were used, but that sometimesthe air base consignmentswould sit on the docks for upto two weekswhich caused one particularly memorable search for a package On his delivery records datedNovember 6, he had entered a written protest alluding toan earlier June 1 1986 protest of an inability to service the air base which he reiterated and then stated,Thismust go on a new route as suggested in the past[ie it mustbe removed from whereitwas assigned-Johns daily route]That Johns was threatened with discharge for refusalto service the air base is not disputed Johns placed it inlateAugust So at least once if not twice such a threathad been made The General Counsel witness Wiemantestified to what was clearly the August incident He testified that he observed that Johns deliberately refused toload and deliver packages that Wieman had staged for 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhim on the dock behind his van and that when Johns refused to do so Wieman asked Schirr to discharge himHe testified that Schirr did not proceed with the discharge because Johns had apoligizedThis testimony issignificant because it reveals that Johns did not have thediscretion to accept or reject the air base deliveries norany other loads placed on his van, and that he recognized his misconduct by apologizing Also, this testimonyreveals that prior to overt union activity, Wieman hadfrequently staged, i e , arranged for a driver s load on thedock but did not load itIn redirect testimony,Wieman conceded that it wasvery common practice" to stage packages on the dockbehind a driver s van and to ask him to take them withhim" because of the inexperienced and ineptitude of theloaders and that it often saved time for the driver Thistestimony clearly contradicts Johns and other testimony,e g , that of Andrzejewski to the effect that prior toovert union activities, packageswere always neatlyloaded In view of his recommendation to terminateJohns,which Schirr threatened to effectuate driversclearly had no discretion to refuse to load and deliverstaged parcelsJohns recalcitrance regarding the air base deliveriesand vulnerability to discharge, together with his andother contract drivers resistance to other instances of attempted managerialcontrol of their daily delivery operations e g flexing, service crossing, sheeting, etc , precipitated theunion organizingefforts in which he participated as discussed earlierOn the General Counsel's direction of his attention tothe date of the second union meeting and after asking ifhe recalledhaving a conversation with MrWiemanabout the organizing drivehe agreed that he did Buthe placed the event as having occurred sometime between the two union meetings at Lee s Bar He testifiedthatwhile five or six unnamed drivers were sitting at atablehe went up to the bar and encountered Wiemanwho customarily drank with them and had earlier listened to their complaints about working conditionsJohns testified that Wieman asked him at the barwhatis this another union meeting?According to Johns, hesaid,Yeah,atwhich point Wieman askedHave yousigned a card ' and when toldYeah stated I figuredyou'd be at the bottom of thisWieman stayed at thebar and then departedWieman did not corroborate Johns In crossexaminationWieman at first claimed that he did not recallmaking a card signing query but, when confronted withhis pretrial affidavit testified that he never asked anydriverwhether he had signed a union card I creditWieman Accordingly, in view of Johns unreliability asa witness his lack of corroboration, and partial explicitcontradiction by Wieman I conclude that even if an encounter took place, Johns, at the very least exaggeratedwhat was said Given the context of Wieman s pastdrinking and friendly gripesessionswith these drivers atthe same bar and Johns testimonial unreliability I findinsufficient bases to conclude that this incident constitutes coercive interrogation as alleged and argued by theGeneral Counsel I further find Johns testimony insufficiently reliable to postulate employer awareness of hisunion activities on itThe General Counsel argues thatafterJohnsNovember 14 testimony he was subject to special new treatment, i e, discriminatory changes in work conditionsJohns testified that on November 1 after the petitionwas filed, 2 weeks prior to but not after his November14 testimonyas a unionwitness, he was subjected to achange in his route, i e, he was taken completely out ofStClair Shores' and told to service the area that Loeffler had earlier taken from him, i eMt Clemens FraserRoseville plus East DetroitHe testified that his routewas changed daily to such an extent that he never knewwhere he was to deliver from one day to another Incross examination, he admitted that in September or October 1986, Loeffler had terminated his services for RPSHe also admitted that he had a specific flex area He alsotestified,as had Andrzejewski, that the way the vanswere loaded also then changed as packageswere justthrown into the trucks so as to impede access throughthe van aisleway, and loading sequence was no wherenear what was requested and was totally disorganized,contrary to universal past practiceHe testified that thisnecessitatedthe expenditure of 1 to 2 hours of sortingtimeThe reader is directed above to my evaluation ofAndrzejewski s testimony on these pointsConcerning the impact of these changes, Johns testifled that during the first week, because of the routechanges, he lost $150 and the second week he lost $175when during both weeks he was removed from St ClairShoresHe testified that theseestimateswere based onhis comparison of 2 weeks in October when he had serviced St Clair ShoresHe insistedthat the losses contraued through November and DecemberWieman testified that it had been the practice to tryto keep a contract driver in thesame areain order to increasehis familiaritywith addresses and thus his effectivenessHe testified that atone point Johns was removed from St Clair Shores entirely and assigned to theMt Clemens delivery which Wieman characterized as adisadvantage because of a lower concentration of businesses,ie , it was spread out and required more drivingtimeWieman testified that he had a conversation withGillihan about thisassignmentHe could not recall thedate but hesitantly answered, when the General Counselalluded to the hearing and whether it wasafterthehearingYes I believe so ' Wieman testified thatduring this conversation, the context of which was nottestified toGillihan stated,We changed Johns routeand we re going to starve him outThe statement seemsto be an announcementof an intentionof implementing afuture act Yet according to Johns the changes occurredabout November 1 not after the November 14 hearingGillihan did not deny thisstatementand the GeneralCounsel relies heavily on it as evidence of antiunion retaliatory intentAgain, however, the General Counselrelies on a statementout of context in a conversationwhere there apparentlywas noreference to union activitiesand the date was not fixed with any certainty Itmust be kept in mind that up to this point that Johns andthe Redfordmanagementhad been going toe to toe in ROADWAY PACKAGE SYSTEMconfrontationson managerial operational decisions oneof which flexing, was openly ridiculed, and the other,service crossingwas arrogantly subject to Johnsconsiderationsonly if putinwritingIf thisstatement is evidence of hostility,itcan as wellbe interpretedas hostility to Johns behavior other thanhis union organizing offortsWith respectto the assignmentof Johns backto areaspreviously serviced by Loeffler, there isno argumentmade thatthese areaswere not inneedof service, particularly since Loeffler hadbeen terminatedThe GeneralCounsel relies solely on Johnsgeneralizedtestimonyas to negativeimpact and the limited corroboration byWieman Yet,there is noevidence that it would havebeen unreasonableto assignto Johns Loeffler s areaswhich Johns had serviced in the first place, even beforeLoefflerFurther,more importantly, scrutiny must bemadeof Johnsgeneralizedtestimony of negative impactand actual change of route The undisputed evidence ofJohns actual weekly grossearningscommencing for theweek ending October 17, 1986, and through the weekending December 19, 1986, disclose that no such reduction in pay occurredinasmuch ashis average daily earningsactually increased and remained at a higher levelTherefore,had Johns experienced any reduction inincome,itoccurred prior to his overt, known union activities,but even such reduction is not proven, butmerely a matter of speculationThe General Counsel and witness Johns had access to,and scrutiny of, Johns delivery records for a substantialperiod of time during the trial, yet no documentary evidence was adduced to conclusively prove Johns conclusionary assertions In cross examination Johns insistedthat his delivery route was changed immediately afterthe representation case petition filing on October 24After a lengthy overnight scrutiny of his November andDecember delivery records he was unable to identifysignificant deviations from his routing to areas outside ofhis normal core zones The General Counsel cited Johnsdelivery records in its argument that in 1986 he deliveredno or few packages to St Clair Shores on November 18and 26 and December 2 5, 30 and 31 The GeneralCounsel cites Johns testimony to the effect that his witness stand inspection of his December 2 delivery recordsrevealed no St Clair Shores packages This testimonyhowever, contradictsearlieradmitted testimony given atthe December 4 hearing that on December 2 2 days earher he had in fact many undelivered St Clair Shorespackages left in his van which he did not record asDNAs after having delivered that day The records forthe other 5 days in 1986 thus merely show that he didnot deliver to St Clair Shores but are not in fact conclusive that he had no loads for St Clair Shores In anyevent the delivery records clearly reveal that contraryto his testimony he did deliver to St Clair Shores duringthe first 17 calendar days of November In patently disingenuous testimony during cross examination Johns revealed that his definition of a change in route encompassed any incident involving any misloaded packagesThe General Counsel ignored the evidence of Johnsactual earnings and relied on his testimony that nondelivery to St Clair Shores was equivalent to a starving out403strategy and the evidence that disclosed only 5 days in1986 of nondelivery but not necessarily nonloading ofStClair Shores packages The General Counsel assertsthat on January 1987 Respondent `redoubled its effortsto starve Johns outJohns testified initially in direct examination that theforegoing alleged route changing and improper van loading continued unabated after the first of the year at theend of the Christmas season package volume peak, atwhich time all the temporary drivers were terminatedand all available work was distributed to contract driversHe testified that he had taken his van home to perform some mechanical work on it over the New Year sholiday and that he therefore loaded his own van whenhe returned it on the morning of January 5 Loading coordinator Carney testified credibly that he was in chargeof stacking Johns packages for his missing vehicle onJanuary 5 In conjunction with Johns own deliveryrecord submitted on that date, Carney testified credibly,without rebuttal, that he loaded Johns packages whichJohns delivered within Johns' own regular route, i e, StClair Shores and Mt Clemens, contrary to the GeneralCounsel smisstatement of Carney s testimony in thebriefEven Johns did not claim an exclusion from StClair Shores on January 5 The settlement records forthat date reveal 153 delivered packages to 80 stops withno DNAs, and 2 pickup stops covering 139 milesOn Tuesday January 6 Johns testified that he arrivedand found two notes on his van one from Loader Supervisor Ross and one from Meyer each instructing him todeliveradditionalareas on January 6 and 7, i e,Fraser,Mt Clemens the Selfridge Air Base Roseville,and East Detroit, and that packages for these areas hadbeen loaded onto his vehicle along with packages clearly misloaded, i e for consignees in other States He testifeed that he observed that all other trucks in the area hadbeen neatly loaded but that his load looked as though thepackages had been randomly thrown in with such disorder that it was not possible to walk through the vanLoading coordinator Carney identified the two January 6 notes on Johns van from Ross and Meyer Theformer stated,Please Run Roseville & Fraser TodayThe Meyer note addressed toGentlemen ' explainedthat because of the arrival at the terminal of only twodelivery trailers, the volume for that date was very lowand as a result all drivers were flexed way out In thenoteMeyer solicited questions but stated that packageson vans were to be delivered and not thrown back ontothe dock Carney testified that according to his observation Johns load was in no more disorder than any othervan that morningMeyer testified that he had postedcopies of his note in numerous areas throughout the terminalHe testified to the facts stated in that note and explained that he flexed all contract drivers to assure a fullday s work for each one and that no temporary driverswere assigned workThe only cited contradiction to Meyer s testimony waselicited from Biluk who had succeeded to Loeffler s portion of the Mt Clemens route He testified that he didnot personally receive a copy of Meyers route He admitted that he was flexed in January When asked wheth 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDer the flex was involuntary he alluded to a time in January when his route was changed per mutual agreementThe answer refers to a change of assignment and doesnot appear responsive to the question of a flex, i e temporary daily balancing of loads In cross examination headmitted however,that flexing occurred when dnversloads were either too light or too heavy and if an adjacent route is susceptible to accommodate more or less itsown load He also explained that misloads can be distinguished from additional flexed loads which usually incura series of new consignees and not a few isolated addresses,which he often unloaded himself on discoveryHe testified that on occasion packages were flexed off hisvan on his request and he was asked to deliver into anadjacent area when his load was light He testified,Wenegotiated on things like thatie,withMeyer orCarneyHe testified that changes in his delivery areagenerally came about by my asking for them Inanswer to a leading question in redirect examination, hetestifiedMy basic route has not changed withoutgenerallymy consentThe implication is that generally butnot always,there was mutual agreement to changes thatoccurred in his daily delivery route including flexing,ie , he generally acquiesced in flexing requests made onhim and his requests were generally honored He admitted in further cross examination that in January 1987business volume was considerably reduced with a consequent reduction of temporary driver usage He explainedinredirect examination that what drivers would beflexed into which areas was a matter subject to fluctuation in business volume He did not deny that extensiveflexing occurred on January 6 nor that other dnvers received written flex noticesBiluk admitted that it was a normal occurrence forhim in the morning to find his van only partially loadedwith the receiving load left on the dock or around thetruckand that he daily re sorted his packages He didnot corroborate Johns as to any distinctiveness regardingthe state of Johns load on January 6 I do not findBiluk s testimony to be a contradiction to that of Carneyand Meyer,but rather find it to a great extent consistentwith their testimony and not corroborative of Johns testimonyJohns delivery records for January 6 reveal that heperformed a full days work in 11 1/2 hours of totalloading,re sorting,pickupand delivery and 10 1/2hours of driving,pickup and delivery during which hedelivered 146 packages to 57 stops and picked up 44packages at 6 stops covering 140 miles However Johnsentered on the face of his settlement report a notationthat he had removed 11 stops at the dock prior to termsnal departure as perceived misloads and 21 stops lefton out of area[and] 27 [Roseville and Fraser packages]recorded as misloads intended for another vanJohns testified that on January 6 he started to removepackages from his van on discovering what he had characterized in direct examination as misloads or loadsbeyond his core zones but was ordered by Meyer tostop unloading and to deliver the loaded packages Hethen became confused on the witness stand and placedthe event on January 9 On cross examination he testafeed that he did remove packages from his van or hadstarted to remove packages from his van before beinghalted on January 6 He admitted that these packageswere consigned to the air baseThe General Counsel suggests in the brief that theheavierworkday discreditsMeyer s testimony of lowvolume deliveries but adduced no other comparative evidence on the point The fact that Johns package volumewas high does not contradict Meyer It was Meyer sintent to accomplish at least a full workday for each contract driver at the expense of not using temporary drivers at all and by the use of flexing There is no evidencethat this was not done There is no evidence that thenonuse of temporary drivers and flexing resulted in a disparately larger workload for Johns or any alleged discriminatee nor that the larger volume effectuated, somehow lower earnings No comparative evidence was adducedJohns testified that on January 7 his van was againloaded haphazardly and, after registering a complaint toMeyer who alluded to the ineptitude of a new loader, hedeparted the terminal and re sorted his load at the firststop en route He testified that it took him 10 or 11 hoursto complete his route,which was an hour more oneway or the other than January 6 He identified a normalroute completion time as being 8 or 9 hours,apparentlyexclusive of loading or re sorting He is not supported bythe documentary evidenceHis settlement record forJanuary 7 has his entry for total pickup and deliveryhours as 8 1/4 and 8 hoursWith respect to January 6he explained that one figure included re sorting time Accordingly,his own entry indicates a normal day of only15minutes of re sorting time It further reveals a delivery of 87 packages at 50 stops and a pickup of 25 packages at 3 stops covering 125 miles He also noted32 Pkg 23 stop over73 stops on truck [left after delivery]Let s be realisticHis attached delivery records reveal that of an excess of30 returned packages 26 were recorded by Johns as misloads intended for another van but virtually all of whichwere addressed to Fraser Johns testified that on January7 Coordinator Hillis instructed him to change his sheeting records and cross indexing of these returned packages to that of the status as DNAs i edid not attemptdeliveriesbut that he refusedGillihan testified to anearlier conversation where Johns refused to accept Gillihan s definition of a DNAAccording to Johns on January 8 his van was loadedmaybe not quite as bad as it had been and it was alighter day Johns own delivery records revealed that hedelivered 104 packages to 54 stops picked up 12 packages at 1 stop covered 108 miles entered no DNAs hada few insignificant returns and effected delivery in 9hours or 8 3/4 hours exclusive of sorting In fact it wasnot substantially less heavy than the day before from thestandpoint of package volume although significantlyfewer miles were covered A change in Johns routinewas that Coordinator Wieman rode with him as an observerSuch an occurrence was neither unprecedentedfor Johns,nor for Wieman whose job function entailed ROADWAY PACKAGE SYSTEM405such observational ridesGillihan testified that the purpose of the coordinator was to provide guidance and assistance for the improvement of the driver'sdeliverymethodsHowever,according to Johns,Wieman toldhim he was there to assure that Johns actually deliveredthe Fraser addressed packages that had been loaded onJohns' vanJohns testified that as soon as he had departed andwhile en route on the expressway,Wieman asked him ifhehad heard anything"about the Union and the National Labor Relations Board proceedings hearing decisionJohns testified as followsHe responded with aguess as to the date of decision issuanceWieman whohad been at the November hearing asked what transpired at the December session and Johns related Gillihan s testimony at that hearing regarding the driversunknown freedom i e, their discretion as independentcontractorsWieman responded that yes that is the wayRespondent intended to run the terminal from then onWieman said,What s happening with the Union Johnsanswered thatwe were waiting for the [Board s] decision'aswas RPS Then they talked about how Johnstruck was loaded that dayWieman then asked Johns ifhe was involved in bunging a union in Johns admittedhe was the person who had contacted the Union but thatother employees were involved Johns protested theway the Company was harassing the various individualsat this particular timeWieman asked what he meant byharassment'Johns replied,You riding with me is aform of harassmentWieman insisted that it was notharassment but a timestudy John characterized that response as bullshit,and insisted that the loading of thetruck was harassmentWieman purportedly said `Yes'and agreed that van loading was a form of harassmentSometime during this discussion which,according toJohns, occurred en route to the first stopWieman statedthat he could not work in a union environment Johnsinsisted that RPS was a very profitable enterprise andemployedmany employees and supervisorsTo thissomewhat nonresponsive statement,Wieman then statedthathe just felt he couldn'twork under a union environmentJohns testified that at the first stopWieman helpedhim to re sort the packages and that it took about 40minutes to do so This,as noted is not supported byJohns own time entries he had himself written on hissettlement reportWhen Wieman insisted that Fraser bedelivered Johns accepted that order but told Wiemanthat he would then be unable to complete the delivery toMt Clemens or the air base Johns testified that he hadnot been able to get 30 or some additional stops thatday, including the air base and that Wieman agreed withhim at the end of the day that there was no way humanly possible that one man could cover the amount ofmiles and stops on a given day as we had [loaded] thatday,despite the fact that he had covered only 108milesJohns is contradicted by his own completed deliveryrecords for January 8 which he was confronted with oncross examination and which he admitted disclose nondelivery for only two packages Johns insisted that on January 8 there were other undelivered packages on his vanwhich he had not re sorted that day because he hadsheetedthe very same packages on January 6 and 7He testified that on January 6 he commenced noting onthe face of his settlement report the existence of excessimproper loaded packages,yet no such notation wasmade on the face of the January 8 reportIn direct examination,theGeneral Counsel did notelicit the corroboration of his own witness Wieman as tothe January 8 incident In cross examination,Wieman recalled having accompanied Johns as an observer in January 1987 However,he had no recollection of asking himwhether he had heard anything about the Union or whatwas happending with it He denied asking Johns if hewere involved in bringing the Union in, and he deniedtelling Johns that misloading his van was a form of harassmentHe admitted that he did assist Johns in rearranging his load inside the van but that he did this withevery driver with whom he rode and that it took nolonger than it had with the other drivers He had norecollection of telling Johns that there was no way humanly possible for a contract driver to deliver all thepackages on his van or to encompass all the miles involvedIn view of the fact that Johns drove only 108 miles in8 3/4 hours to deliver 104 packages on January 8, itseems unlikely that Wieman would have concluded thatitwould have been impossible to deliver 30 more packagesFurthermore,according to Johns with Wieman sacquiescence he agreed to accept Wieman s order and todeliver Fraser at the expense of other areas which resulted in the return of 30 packages He justified the nonrecordation of those packages because he insisted he hadalready sheeted them as having been returned on January6 and 7 Yet the 27 returned packages on January 6 werefor Roseville and Fraser and on January 7 26 packagespredominantly for Fraser,were returned Accordingly itishighly improbable that if Johns did have 30 packagesreturned on January 8 they were still undelivered fromJanuary 6 and 7 as previously sheeted misloads JohnsJanuary 8 records show effected delivery to Fraser, StClair Shores and Mt ClemensIcreditWieman s denials Because of the inherentprobability of Johns testimony in light of Wieman s denials, the lack of Johns corroboration his own deliveryrecord,nonsubstantiation if not contradiction I discreditallof Johns testimony regarding the alleged interrogation by Wieman I find that even if a conversation didoccur,it related to a noncoercive discussion of the openstate of Board proceedings I further find that in view ofWieman s testimony regarding the prior common practice to engage in such observational rides, there is nobasis to find the incident to have constituted disparatetreatment or retaliatory harassment particularly in viewof Johns resistance to delivery to areas which constituted part of his own route i e the air baseJohns testified that after January 8 his loads were notreduced but gotworseand that the very next day,Friday January 9,hisvan had been loaded for 120some stops and over 200 packages,inclusive of packages addressed to out of state or out state locations, i eobvious misloads His van can accommodate a 250 pack 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDage load.Johns testified that in Meyer's presence he un-loaded those packages and placed them in front of himon the dock.Meyer blamed the misloading on a newloader.Johns testified that he continued to remove pack-ages but as he did so, Meyer and Carney insisted that hehad been assigned only 66 stops despite his removal, athis count,of 60 packages destined for 30 to 40 stops. Ac-cording to Johns, at this point a confrontation ensued be-tween himself,Carney,Meyer,and Gillihan out on thedock by his van.During this encounter,according toJohns, he insisted that he was unable to service all theloaded addresses for the number of stops in the unspeci-fiedsquaremiles involved.He testified that theywatched him remove packages and, when Johns pointedout that none of them had been previously service-crossed and had been"on the truck all week"and notremoved, he was told it was his obligation to unlaodthem.He testified as follows. Gillihan told him not to goanywhere until he met with him first.Johns continuedunloading.Carney,Meyer,andGillihanwatched butthen went into the office.After having sorted for aboutan "hour or so," Johns testified he entered the office at8, 8:30 or 8:45 a.m.and announced his immediately immi-nent delivery departure but that Gillihan said he couldnot leave. Johns retorted, "Well I get paid for delivery,and that'swhat I am intending on doing."Johns testified that Gillihan ordered Meyer or Carneyto lock the terminal gate,but that he,Johns, got to histruck,approached the closed gate, pulled up his van andobserved that Gillihan had parked his private passengervehicle in front of the gate,whileMalaspina pulled upbehind him in his own van. Johns characterized his pre-dicament as "willful bondage or human bondage." Johnsproceeded on foot to open the gate and to bodily pushGillihan'sparked vehicle away, telling the protestingGillihan that"itwasn't a good place for him to park."Johns proceeded to drive off in his van and heard thesound of the gate banging against his van as he passed,and went about his delivery route. He testified,"Ideliv-ered my route that day, delivered everything that was onmy truck."Johns' settlement records reveal that he reported de-livery on January 9 of 103 packages to 49 stops coveringonly 112 miles. He entered a pickup and delivery start at9:05-9:45 a.m.,ending at 6 p.m. with a total of 8 hoursand 55 minutes and 8-1/4 hours with no DNAs or signif-icant nondeliveries.There were no deliveries to St. ClairShores.He did not service-cross or sheet the packagesthat he had removed before departure nor did he make aspecial notation on the face of his report as he had doneon January 6 and 7.He testified that he returned the vanto his home on the evening of January 9 and, in self-con-tradiction,when he did so there were 30 to 37 undeliv-ered packages remaining on the van. Johns gave a con-fused and shifting explanation of the particular mechani-cal service that was required by him at his home. Healso gave contradictory testimony about the drivers' pastpractice of taking their vans home.Johns testified that on the evening of January 9 he re-turned to the terminal in a private passenger vehicle, es-corted by a friend,and turned in his report and obtainedhis paycheck.First, he claimed that he forgot to recordthe undelivered packages,then he testified that he was intoo much of a hurry to do so but that he recorded themon Saturday,January 10, and handed it in after his termi-nation.He testified that the consignees were in the Mt.Clemens area.He testified that during or prior to hisactual delivery on January 9 he had contacted the Unionbut did not reveal the conversation.The unrebutted testimony of Coordinator Carney,whom I credit, reveals a radically different perspectiveregarding Johns' conduct on January 4. He testified asfollows:On arriving,Johns commenced throwing pack-ages out of his truck.When asked about it,Johns toldCarney, "I don't do this." When told he was needed toservice those consignees,he said,"No."When told toservice-cross the face of the packages thrown off, he re-fused,uttering an obscenity.Meyer joined them on thedock.Johns reiterated to Gillihan with obscenity, "Fuckthe service crosses. Fuck you Dan."Johns asserted thatthe packages were not"his packages."Johns testified that he arrived at the terminal onMonday morning, January 12, at 6:12 a.m. He testified tothe following sequence of events.He observed a rentaltruck parked in his slot at the dock and that it wasloaded with packages for St.Clair Shores and Mt. Cle-mens. He then abutted the rear ends of both vans andproceeded to transfer the load to his van.Johns testifiedthat about 6:20 a.m., after transferring six or seven pack-ages for the St. Clair Shores K-Mart,Gillihan,andMeyer approached.Johns testified in direct examinationthat he also had on board packages from Friday thatwere not delivered because the consignee business wasclosed, i.e., 35 packages.Johns testified that Gillihan entered his van throughthe rear load area and asked what he was doing. Whentold that Johns intended to service his route,Gillihansaid he was not being dispatched that day. Johns insistedtoGillihan that he was there to deliver and that he didnot get paid if he did not deliver.Gillihan told him toremove the packages.Johns insisted to Gillihan that hehad retained the packages all weekend and that he in-tended to deliver them.Gillihan shouted to Meyer out-side the van to close the gate.Johns went forward to thedriver's seat,told Gillihan to get out,and started the vanand proceeded to drive through the lot and out of theterminal through the gate at less than 15 miles per hourbecause of some snow and ice patches on the ground andslush on the street.After he reached a point"halfwaydown the street,"in third gear Gillihan came forwardfrom the load area.Johns testified he assumed Gillihanhad left the van earlier.Gillihan now demanded to be letoff the van and threatened a charge of theft and kidnap-ping. Johns testified that in consideration to Gillihan'scashmere coat and dress shoes, he proceeded to a lessslushy area 2 blocks down the highway to stop and letGillihan out.Icredit Gillihan's testimony that Johns didnot stop but merely slowed down at a point on the divid-ed highway which served as a reverse direction turningpoint, at which Gillihan jumped out. I find unbelievableJohns' testimony that he was unaware that Gillihan wasstill on the van. ROADWAY PACKAGE SYSTEMJohns testified that he then proceeded and deliveredhis area andthereafter telephoned the Unionagain andtalkedwithRepresentativesSmith and Merritt whobased on what henarratedof the event to them, told himto contact Gillihan thenext morningtofind out if I wasstillemployed thereThus he recognized as did theunion agents,that he hadengaged inconduct that madehim vulnerable to dischargeWhen confronted with hissettlementreport of January 12, on crossexamination heconceded that he had delivered 65 packages to 37 stopsin a 140 mile drive that commenced at 6 12-6 25 a in andended at 2 30 p in for a total of over 8 hours He identifeed 26 of the delivered packages as those that had beenleftover on his van from January 9, and he concededthat he made deliveries to St Clair Shores addressedother than K Mart The General Counselmakeslight ofGillihan s entrapment, pointing out that because of theslow speed, Gillihan could have easily jumped out earlserThe argument is self defeating If I accept Johns testimony that he drove slowly because of snow ice andsleet,then I must conclude that it would have also beenhazardous for Gillihan to have jumped off, even at aslow rolling speedJohns testified,without contradiction, that he telephoned Gillihan on Tuesday and was told to report inHe did so but when he backed his van intoitsnormalslot,Gilhhan approached with Meyer and Carney andtold Johns that they did not desire his services any further and presenteda terminationletter to himHe received anotherterminationof contract notification bysubsequent mail on Wednesday, June 13Gilhhan testified that his involuntary ride with Johnson January 12 was the culminating event to a series ofactions by Johns which constituted a resistance to Gilliban s efforts to gain efficient operational control at theRedford terminal and which determined the need forJohns' termination In addition to evidence of such resistance already discussed, Gillihan testified that pursuant toCoordinatorBannons complaints that Johns, in the faceof Bannon s threat of discharge, had refused to acceptconsignments within hisareathat day by throwing airbase packages off his van he personally tendered toJohns on December 5 a warning letter Johns denied receipt of the letter I credit Gillihan The letter accusedJohns of removing packages addressed to recipientswithin hisarea aslistedon anattached sheet, includingthe air base It stated that further such removal wouldnot be tolerated and threatenedterminationUnlike Andrzejewski Johns retained possession of hisvanRegarding the complaintallegationof arbitrary paydeductions, Johns provided no foundation for his generalized testimony that he was not paid in consequence ofhis incorrect recordation of bar code numbers requiredby Gillihan s revitalized nondisparately enforced rulesAlthough Johns claimed that he was given no opportunety to correct errors, his own pickup and delivery settlement record for November 26 shows three packageswere added that had been erroneously omitted from hisNovember 25 count I credit Carney s testimony thatsuch errors caused by the computers rejection of an in407correct bar code are subject to subsequent correctionand, when corrected, the driver is paidBased on the foregoing factual findings, there is nobasis to warrant a finding that Johns was known to Respondent as a prime union organizer prior to his testimony as union witness, nor that Johns was subjected to coercive interviews discriminatory harassment, disparatelyenforced rules arbitrary pay deductions or to a retaliatory discriminatorily motivated manipulation of his routingby either starvation or excessive loading If Gilhhan didmake the starvation threat to Wieman the facts revealno such implementation, and either cast doubt on Wieman s credibility on this point or suggest a different-perhapsironic-meaningto be found only in the fullcontext of the conversation, which he did not provideH Michael Malaspina Case 7-CA-27647The General Counsel asserts in his brief that on theterminationof Johns, Respondent had removed all ofthe outspoken Charging Party Union supporterswiththe exception of Malaspina Although the General Courtselestablished that Johns, Andrzejewski, and Trimblehad been union supporters,there isno evidence onwhich to conclude that theyandMalaspinawere theonly outspokenunionsupporters during the successfulunion campaign The General Counsel objected to anydisclosure of the identities of other prounion employeesThe General Counsel alleges and argues that Malaspinahad expressed prounion sympathies to Respondent sagentsand was thereafter subjected to actions of coercion and retaliatory onerous changesin routing and improper truck loading which caused Malaspinas emotional outburst that provided the pretextual basis for his termination i e an actof insubordination on March 12,1987Malaspinacommenced services for RPS as a contractdriver on April 22 1986 when heassumed aformer contract driversvan lease/purchase contractThrough anundisclosedmanner of initial assignment,Malaspina serviced the Ann Arbor and Ypsilantiareawest of DetroitOn directexaminationMalaspinatestified initially thatfrom his entrance on duty at RPS he serviced AnnArbor and Ypsilantiuntilthe alleged discriminatory actions occurred In cross examination he conceded thatshortly before Schirr s termination, coordinator BannoninformedMalaspinathat becauseof increasing businessvolume in Ann Arbor that it was to be split off and Malaspinawas ordered to choose as a route Ann Arbor, Ypsilanti,or Canton Townshipalso in the same area Malaspina chose Ann Arbor Shortly thereafter in September1986, according to Malaspina s testimony Schirr allegedly told Malaspina that he hadmadea good decision becauseAnn Arbor was expected to grow to 75 stops perday In consequence of this forced decision in September part of Malaspina s route was taken from him i ethe eastern parts of Ypsilanti The eastern parts of AnnArbor not previously serviced by him were added Inredirectexamination,Malaspinatestified that he hadserviced Ypsilanti exclusively prior to September 1986The number of stops he had serviced had increased to 65but dropped later to 50 or 55 subject to business fluctua 408DECISIONSOF THE NATIONALLABOR RELATIONS BOARDtionThere was an immediate but temporary drop in thenumber of packages he delivered within his new routewhich subsequently gradually increasedMalaspinatestified that throughout his service at Redford, his van was always only partially loaded and byloaders who failed to do jobs properly and that Cooperwho serviced the adjacent Ann Arbor core zones, camein daily 1 1/2 hours ahead of Malaspina to organize theloads on both his own and Malaspina s van which wereincorrectly loaded every day by loaders who failed intheir dutiesAfter Cooper s termination, Malaspina testifeed that he commenced organizing his own loads on hisarrival at 8 a m He testified that this resulted in no newarrival time because he had always arrived at 8 a m andhad had no problems regarding his arrival time He wascontradicted by several other General Counsel witnesseswho testified to his daily tardy arrival time-about 9 30to 10 a m In particularWieman testified thatMalaspina s consistently late arrivals caused him problems inthe performance of his duties as loading coordinator Iconclude that Malaspina had in fact a habit of tardinessuntil Cooper s termination when he started to arrive earher because he could not rely any more on the earlierarriving Cooper to organize his loads for him He admitted that throughout his tenure from April 1986 untilMarch 1987 he was subjected to continual and disorderlymisloading of his van He admitted that there were occasionswhen the addresses he serviced changed pursuantto the flexing policyAt one point in his examinationMalaspina testifiedthat from his observation of Cooper s stacking and loading packages and transferring incorrect loads and his frequent tradeoff with Cooper as to delivery stops he wasaware of their relative loads back from April through hisCoopers tenure i e , Malaspina delivered an average of130 to 150 packages for 50 to 55 stops and picked up at 3or 4 stops covering 125 to 135 miles whereas Cooper delivered an average of close to 200 packages and made 7to 10 pickups for the same distanceMalaspina attended only the second union meeting atthe pizzeria on October 30 1986 when he signed a unionrepresentation authorization cardHe recalled very littleof that meetingHe recalled that Trimble made aspeech, the contents of which made such little impactthat he could not recall any of it Apparently Trimble saccount of an alleged coercive interview had littleimpact on the audience,or his impassioned encouragement mitigated any inhibition of the successful signing ofunioncards thereafterMalaspina testified that he had attended that unionmeeting pursuant to word of mouth notification fromJohns According to Malaspina on the afternoon of October 30 after he had arrived back from his deliveries between 4 30 and 5 30 p m while walking from his truckto the office with delivery reports in handManagerMeyer walked up to him and in 60 to 90 seconds statedthattherewas no meeting tonightMikeandsmirked and kind of laughed and walked off Malaspinatestified that he was puzzled Johns then enteredthe terminal and Malaspina testified that he then askedJohns whether the union meeting was still scheduled forthe evening and he was assured that it wasThisincidentis alleged and argued to be coercive conductMeyer testified that through the period from October20 through November he had performed the duties of aloader coordinator which necessitated a workday from 8p m until his departure at 10 or 11 a m,but not laterthan noon the next day He denied not only having madesuch a statement but he also denied his presence at theterminal on October 30 during the afternoon and earlyevening hours His testimony regarding his absence wasnot rebutted or contradicted, nor was Malaspina corroborated by any witness who claimed to have seenMeyer there at that time Johns, whose lack of credibility is noted above, testified that Malaspina did attributetoMeyer such a statement in their conversation on October 30 in whichMalaspinajust kind of laughed it offHowever Johns confirmed that on that very date Meyerwas indeed functioning as the night loading coordinatorHe did not place Meyer in the terminal on October 30 at4 p in or thereafter He could not even recall where hehad his conversation with Malaspina The union meetingwas at 7 to 7 30 p in according to Malaspina Wieman stestimony concerning thedinnertime drive to thepizza restaurant parking lot with Gillihan excluded thepresence of Meyer Wieman testified that he also workedon the night shift as a coordinator until November It isnot clear how many night coordinators were employedon October 23 through 30Malaspina did not testify nor appear at the representation case hearings However he testified to the followingterminal meeting with Gillihan on payday Friday December 5 at 5 or 5 30 p in He and Chomic were calledby Gillihan into his office to clean up a situationGillihan purportedly told them that Cooper Johns andAndrzejewski had testifiedearlier inthe day at a Boardhearing to the effect that contract driverswere treatedas employees and not as independent contractors Gillihan asked themHow do you feel about that?Malaspina then listed a series of interactions which he asserted was indicative of an employer employee relationshipieGillihan s alleged instruction to report at the terminal no later than 7 30 a in to wear RPS legended itemsof clothing and Bannon s order to Malaspina to stopwearing a Detroit Tiger baseball cap in place of an RPSlabeled hatMalaspina then expressed to [Gillihan] thata union would be good for this place and then Malaspina asked whether Gillihan agreed Gillihan stated thathe could not respond to the question According to Malaspina,Chomic thereupon stated that he wanted to saya few thingsChomic asked Gillihan, is there anypossibleway that we could get benefits, job securitythrough RodewayFirstMalaspina testified that Gillihan again said he could not answer After hesitation andconfusionwhich was endemic to his testimony Malaspina changed that testimony to the effect that Gillihanansweredno to Chomic whereupon Chomic askedwhether voting for the Union would hurt or causetheir loss of employment or cause drastic changes inemployment but Gillihan assured him that there wouldbe no effect on their employment ROADWAY PACKAGE SYSTEM409Chomic s testimony of this encounter differedOndirectexaminationhe first testified that he had no conversationswith RPS managers regarding them at thetime of the hearings After a leading question he agreedthat yes indeed there had been a conversation with Gillihan about employees being treated as employeesHecould not recall the date but hesitantly placed it afterone of the hearings, in Gillihan s office with MalaspinaAccording to him Gillihan said that he wanted to establashgreatermutual communication with the driversChomic admittedly had poor recollection of the incidentand what was stated He testified that Gillihan askedthemwhat we felt was wrong and why we felt it waswrongAccording to Chomic he then responded toGillihan that the drivers needed protection against RPSwith respect to cutting our pay, telling us where to run,how to run what time [to run]Chomic testified thatthe core zone was adjusted every 6 months which resulted in an immediate loss in earningsCooper howeverhad literallybegged for such condensation Therefore,routemanipulationaffected dnvers differentlyThus,Malaspina set forth grievances to Gillihan which appearto consist of alleged preexisting conduct as somethingthat had first occurred after the union organizing effortsGillihan purportedly explained that the growth of bussness had made necessary the condensation of routes withconcomitant core zone adjustments, but that more stopswould also gradually accrue Chomic had no recollectionof anything Malaspina stated and was silent regardingthe discussion of the status of contract drivers as employeesHe thus failed to corroborate Malaspina s testimonywhich purported to establish Respondents awareness ofMalaspina s prounion sympathies Chomic s self servingtestimony of his own participation in the conversationwas inconsistent with Malaspina s testimony and madehimself appear to be more a union advocate The incident was not alleged as nor argued to constitute coerciveinterrogationGillihan gave no testimony concerning thisincidentThe General Counsel in the brief argues that immediatelyafterMalaspina had disclosed his prounion sympathies to Gillihan on December 5, the Respondent beganmaking unexpected changes in his route in which Malaspina had previously servicedAnn Arbor area exclusively for monthsThe General Counsel alleged that anattritionofMalaspina s Ann Arbor route commencedafterCoopers termination on December 9 but beforeChristmas 1986Malaspina testified that it occurredabout a month after Cooper s departure which he placedon December 5 More accurately however Malaspinahad shared the Ann Arbor area with Cooper, havingonly the smaller eastern section and that part only sinceSeptember when he had been ordered to make a choicein a forced route condensation Thus, the General Courtsel is arguing that the same type of route manipulationwhich preceded the union constituted discriminatory retaliationwhen continued after Malaspina s sympathieswere allegedly disclosed to Gillihan The premise of thetheory is that the subsequent route manipulation was adverse to the dnvers monetary interests Yet as notedaboveMalaspina s and Johns' complaints about loss inducing route changes preceded the union organizing activitiesAs further evidence of antiunion motivation the Genera]Counsel cites a conversation testified to by Malaspina between himself and Wieman that allegedly occurred 1 day after the route manipulation which Malaspina placed as occurring right before ChristmasMalaspinatestified that his route was reduced to 14 stopsand that he was given an additional 3 packages addressedto 2 cities west of Ann Arbor outside of his normalrouteThus Malaspina complains one and the same timethat his work was reduced and stops outside his routewere added for 1 day He did not explain how this differed from normal flexingMalaspina testifiedwithoutcontradiction, that he protested immediately to Gillihanand asked whether Gillihan intended to put him out ofbusiness by loading his vehicle with only 14 stops Gillihan denied to Malaspina that such was his intention Malaspinadid not indicate whether there was anything further to the conversationGillihan did not testify aboutthis incident In any event, Malaspina s stops rose immediately thereafterMalaspina did not indicate how manypackages he delivered on that date nor did he testifyabout what, if any actual loss of earnings he had incurredFurther no comparative evidence was adducedby the General Counsel with respect to the workload ofother drivers on that day nor whether any other driverserviced any of Malaspina s normal route Furthermore,uncontradicted testimony in the record including that ofGeneral Counsel witness Wieman placed the end of thepeakChristmas season as having occurred 2 weeksbefore Christmas The General Counsel adduced no evidence to the contraryMalaspina had made no observation of the loading dock nor any knowledge of thatweek s business volumeRPS Vice President Chandler s October 8 1986 letteradmittedly possessed by Malaspina stated in partAnother area that requires someplanningison therevenue side of your business Obviously packagevolume is a key factor in your income The prudentcontractorwill realizethat revenue (settlement) hasits peaks and valleys For example contractors whowere working with us in 1985 know that there's aseasonal peak of activity between now and Thanksgiving that s followed by a volume decline betweenThanksgiving and New Year s A good businessmanbanks the extra money he earns at peak times sothat he 11 have it when there s a temporary downturnDespite his possession of that informationMalaspina testified that he had no awareness of a Christmastime slumpin deliverybusinessactivityMalaspinatestified that the next dayWieman rodewith him when he reviewed 27 Ann Arbor stops for anunspecified number of deliveries It was not unusual for acoordinator to ride withMalaspinaas he admitted thatBannon hadengaged inthe very same observationalfunctionduringSchirrsmanagementie , to sit observe,and make notations on a clipboardMalaspinatestifiedabout this incident in a disjointedmanner thatwas inter 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrupted by lengthy introspective pauses and hesitationsHis demeanor exhibited uncertainty and confusionMalaspina testifiedwithout elucidation of context that heand Wieman were talking about the Union, and he testified as follows that Wieman stated that,the Company didn t want a union in there, that theywould-if a union did get in there that they wouldcome down hard on us make us work harder makeuswork extra hours, give us more difficult stopsAnd basically, they would work us really hardAfter a pause, he added,all the coordinators, they would be riding withus more, observing us morehe suggested to methat I shouldn t say anything to anybody aboutwhat we had discussed He said if he-if he heardabout it that he would know where it came fromMalaspina testified that he askedWieman how he feltabout the Union but that Wieman refused to answer andthat he also asked whether the reduction in his stops wasbecause they knew I was voting for the union, to whichWieman againwouldn t givea correct-a straightanswer'Malaspina testified that hemore or less askedWieman if they were trying to get rid of me, but thatWieman only answered Is it that hard to see whatthey re trying to do to you?General Counsel witness Wieman who was questionedabout other instances of alleged coercive conduct, wasnot called on by the General Counsel to corroborate MalaspinaMalaspinas testimony thus portrays Respondentpromising longer and harder workdays in retaliation forunion activity to a person who was allegedly being retaliated against at the very same moment with the veryopposite of that threatened a lighter and therefore lessproductive workloadThe conduct attributed to Wieman is inconsistent withthe earlier statements attributed above to Gillihan whereGillihan gave assurances against reprisals It is also inconsistent with the early Gillihan instructions to Wiemanto conduct business as usual " before the time of thehearingsIt isalso inconsistent with the instructions Gustafson gave at the time of the hearings to not initiateconfrontations nor to ask questions about union activityand to avoid driver association to the extent of quittingthe bowling leagueAlso, according toWieman, theeffort to actively use Wieman as a passive union activityvoyeur did not commence until early March 1987 ThusMalaspina s testimony, although not contradicted byWieman, is not only not corroborated by him but inconsistent with his testimonyMalaspina testified that onlyduring the holidays didhisdeliveries" decreaseHe did not specify his actualvolume of deliveries and no records were adduced tocorroborate his conclusionary testimony nor to specifyexactly what amounts were involved Malaspina testifiedthatafter the holidays i e , on an unspecified date hisdelivenes" increasedHe testifiedthey did go up I dsay-I d say about three weeks after Christmas, maybefour weeks a month-February, at the end of February,Imean at thebeginningof FebruaryMalaspina testifeed that in mid January he was then making about 35 to45 stops Thus the reduction in Malaspina s workloadfluctuated, started at the end of Respondents season speak and slowly elevated but not to a level experiencedat season s peakMalaspina testified that he found a note from Coordinator Carney on his van one morning This, he testified,was unprecedented for him The note indicated that hehad no pickups that day After having complained toGillihan about it, he was told by Gillihan to proceed tomake his usual pickup stop, which he did and fromwhich he accepted packages The next day, according toMalaspinahe received another note, this time fromMeyer who advised him not to make any pickups Heagain protested to GillihanMalaspina testified after alengthy pause that Gillihan made some sort of allusion toMeyers decision in Meyers area of operational discretionMalaspina demanded an explanation from Gillihanwho responded that he had none When Malaspina protested again, claiming that it was not fair to cancel hispickups,Gillihan retortedWell, these pick ups aren tyours, they re the Company s we can give them to whowe wish to give them to [sic]Malaspina could notrecall how many packages he delivered that day but hetestified that despite his conversation with Gillihan thatmorning he made his usual pickup stops and encounteredno comments on his return with the packages he pickedup However on the third morning Gillihan summonedMalaspina to his office and told him during a conversation the context of which Malaspina could not recall,that he should not make any pickups Malaspina testifiedthat he walked right out of Gillihan s office while Gillihan was attempting to speak to him Malaspina testifiedabout his pique with Gillihan that morninghe was talking and I dust walked out and left Ididn t-I didn t want to sit there and waste the restof my day discussing on a measly three or four do]lars to waste my hour or two a day To sit thereand talk to him It was-it was basically he wasalways right and I was always wrong or the driverwas always wrongFor the third day in a row, Malaspina ignored instructions and again made pickups Malaspina s testimony reveals that he apparently did not calculate the loss ofthese pickups to be monetarily significant that he resented any managerial control over his route assignments andthat he had had a running series of confrontations withGillihan regarding Gillihan s attempt to control the terminal delivery and pickup operations that proceded theunion activityMalaspina testified that another driver Bob Winkelman had been servicing Cooper s Ann Arbor route andthatMalaspina was told by a coordinator that Winkelman was to be credited for Malaspina s pickups whichhad been reassigned Thus he considered it futile to continuemaking his pickups against orders Exactly whatpickupsMalaspina lost and for how long is not clearfrom his testimony He testified that he had previouslyserviced three or four pickups i e one at C P H Awhich entailed a range of 20 to 70 daily packages of ROADWAY PACKAGE SYSTEM411medical literatureanother atGelman Sciences thatcould involve 30 or 40 packages another was DominoPizzas main office involving 80-120 10 inch by 5 inchenvelopes and which then was in the process of movingto a new building north of Ann Arbor and which Malaspina testified that he inherited from Cooper on or aboutNovember 20, and a once or twice a week pickup at KMart Department Store Cooper had requested Malaspina to service Domino s Pizza's account because it hadmoved to the geographic area that Malaspina had servicedThe trade was not explicitly approved by RPSMalaspina testified in cross examination that at some unspecified time his stops were restored to him However,he testified further that with respect to the specificchanges in pickups that he was only deprived of theC P H A stop on two specific occasions but that theDomino pickup was cancelled entirely He did not testify explicitly when and if he did lose remaining pickupsAgain, no records were adduced on this pointMeyer testified that in early 1987 he received a reportwhich he confirmed with Account Representative Burnsthat the Dominos client had complained about Malaspina s service and had requested another driver He testified he transferred that pickup to Winkelman Further,he testified that because Domino s was located a fewblocks from C PH A, both at the far north end of thearea and north of Ann Arbor, that it made sense to alsoassignC PH A to Winkelman His testimony was uncontradicted and unrebutted Thus Domino s pickup returned to where it had been prior to November 20 inthe route previously serviced by Cooper, and the adjacent C P H A pickup logically went with it Malaspinatestified that he had been unaware of any complaintabout his service In cross examination, Malaspina testifeed that after he started to service Dominos Pizza, itstopped doing businesswith RPS He testified that anunidentified person at Domino s told him that the failureto effectuate delivery of a certain item picked up at theheadquarters to the consignees before 4 p in was thecause The problem with this testimony is that it is contradictory toMalaspina's initial testimony that theDomino pickup was transferred, not canceledMalaspina testifiedwith no specificity regarding theprecisemonetary impact of this reassignment nor wasany comparative evidence introduced as to Malaspina searnings, expenses and/or driving time vis a vis nonunion or prounion activistsThe General Counsel alleges that a couple of weeksbefore the election' a conversation occurred in whichMalaspina made some prounion remarks that led to immediate retaliation which manifested itself in the realsignment of the Ann Arbor route to other drivers Malaspina testified after a lengthy hesitation that in earlyMarch about 5 or 6 o clock, on Thursday he was in thedrivers room compiling his daily delivery records asother drivers came and went, with Gillihan at a reception area when driver Jeff Lukasic entered In a markedly changed tone of voice and stilted cadence, suggestiveofmemorized recitation,Malaspina started to testifyabout what was said as follows Lukasic asked Gillihanif the Union would do anything for us,whereuponGillihan answered the Union wouldn t do a fuckingthing for usThen oblivious of the significance of hisdemeanorand hisremarks,Malaspinatestified in directexaminationas followsAand I don t know how it came up towhere he was asking us about why the state hadsaidwe were employees and the government saidwe were not employeesQ Uh huhA I mean-no yes-doI have that right9[looking questioningly at counsel for the General Counsel]Q I don t know [by counsel for the GeneralCounsel]A On my deposition Mr Connelly [the Boardagent], I think, he stated it wrong twiceQ Just-A I in not sureMalaspina went on hesitatingly to narrate a discourse between Gillihan and Lukasic where, according to Malaspina,Gillihan solicited an opinion about why the FederalGovernment, i e, theBoard,had concluded, contraryto a state agency that the drivers werenotemployeesAccording to Malaspina he proffered the explanationbecause the Federal government knows we re beingfuckedThe drivers laughed, as Gillihan reddened andappeared a little upsetWith this testimonyMalaspinagave the impression that not only was he not testifyingfrom sponteneous recollection, as he rarely appearedspontaneous but that he was testifying to a memorizationof a script which he felt he had bungled and soughtrescue from an embarrassed counselMalaspina was notcorroborated but neither was he contradicted by Gillihanwho was not questioned about this incidentMalaspina testified that the followingworkdayMonday, March 9, he arrived to find that the packagesstaged on the dock for him to run consisted of addressedpackages forAnn Arbor Livonia, Farmington HillsRawsonville and BellevilleHe testified that he had previously delivered to Livonia a few times after Cooper s termination and also the Rawsonville and Bellevilleareaswhen he had serviced the Ypsilanti route but hewas unfamiliar with Farmington HillsIn factRespondent admitted that Malaspina s routewas deliberately changed to exclude all of Ann ArborRegioinalManager Young testified that the realignmentwas initiated by a suggestion to him from drivers Winkelman and Hartley during the first week of MarchThose two drivers sought an expansion of their adjacentroutes by the absorption of Malaspina s routeWinkelman had been servicing the former Cooper route in AnnArborwhileHartleyhad been servicing YpsilantiCanton, and Belleville The proposal would also relieveHartley of Canton and Belleville Young testified thatthe two drivers urged that their proposal would be totheir mutual benefit i ewith better service to customersand more profit to themselves Young passed on the suggestion to Gillihan for considerationGillihan testifiedthat, on consultation,Meyer agreed that the suggestionwas workable and he decided to execute it, admittedlywithout consultationwithMalaspinaYoung admitted 412DECISIONS OF THENATIONALLABOR RELATIONS BOARDthat such consultation with the affected driver isgenerally, but not alwaysa good businesspracticeYoung testifeed, as did Chomic and others that Respondents business was an expandingone and that routes are periodically redefined not always to the satisfaction of the driversTherefore, he explained that he did not view it as anecessarygood managementpractice to consult with theimmediately adversely affected driver, where in a shortperiod of time that driver would have an opportunity toreplace hisearnings in a new area,which is the usual experienceWith respect toMalaspinaYoung testified thatMalaspinas performance had been a critical motivatingfactor i e , he had been consistently late in arriving atthe terminalwhich was located 30milesfrom the AnnArbor service area, and there had been at least one complaint about his service Young was not controverted andthere was no rebuttal to his testimonyLoading Coordinator Carney testified that he receivednotice of the implementation of the route change by notereceived on Sunday evening, March 8 Carney testifiedthat he did not immediatelyassignMalaspinaa specificestablished route of established core zones although thathad been hisultimate intentionHe testified that for theMonday route he constructed a load for which deliveryability to that area had posed a problem Carney testifiedwhen he had informedMalaspinaof this changeMalaspina protested but, on Carneys urgingof the need toeffect service for the packages partially loaded andstaged forloading atMalaspina s truck, he acquiesced,loaded his vehicle, and departed Carney also testifiedthat he toldMalaspinathat one of the reasons for thetransferwas Malaspinas past record of high DNAs Malaspina testified that he previously had few DNAs Nodocumentary evidence was adduced on this pointMalaspinatestifiedwithout contradictionhoweverthat before he departed he went into Gillihan s office toask about it but Gillihan refused to discuss itMalaspinacould not recall what he said to GillihanMalaspina testified that he departed and sought to do the besthe could in deliveringanunfamiliararea,but that hedid not deliver all his packages He admitted that he onlysheeted a few of those undelivered packages He had norecollection of the specific amount of packages loadedHis settlementrecord reveals that on March 9 he delivered 66 packages to 33 stops including Livonia Redford(an area much smaller but adjacent to Livonias easternlimit)and Famington Hills covering 110 miles in 8 1/2hours with no pickups Of these stops, only seven werein theunfamiliarFarmington Hills area and almost all atthe same or nearby address on the same road The addressesin Livonia were also concentrated and located oneasily located,major thoroughfaresA terminal returnhour of 5 p in was recorded The General Counsel adduced no comparative evidence concerningMalaspina spreciseworkload in the weeks preceding March 9, but33 stops is clearly near the lower end of the range of 35-45 stops in January Furthermore, Malaspina testifiedthat even during September through October his stopsfluctuated from the 45 to 50 daily stops Also, as Malaspina testified elsewhere, the number of stops alwaysfluctuated in accordance with business fluctuationNoDNAs were listed for the settlement record andonly afewpackages were returned undelivered for which Malaspina admitted that he did service cross on his sheet Malaspina s records fail to support his suggestion implied inhis testimony, that he was handicapped by a strangerouting of farflung addressesIn redirect and re cross examination, Malaspina testifeed that when he first confronted Gillihan on Mondayand asked why his route was taken away Gillihan asserted complete discretion to do so Malaspina then protested that Gillihan showed him no respect He explainedthat he became upsetbecause he wouldn t talk tome like a man Hewould just treat you like you worked at BurgerKing or something He didn t give me any respectSo, there was no use in trying to go on with theconversationwhen you re not lookedupon as anequalIn redirectexamination,Malaspina placed the lack of respect accusation and his reaction as having occurredduring the pickup transfer confrontation earlier in January In cross examination he placed it during the routetransfer confrontationHe was clearly uncertainMalaspina testified that on TuesdayMarch 10 he arrived and found a load prepared for basically the samearea as March 9 and which previously was serviced directly by the coordinators i e, Wieman or Meyer andone of which involved a delivery of 35 to 60 packages attheK Mart warehouse in Canton Township where alengthy-delayed unloading was routinely involvedHetestifiedwithout specification and without documentation that he did notmake any money on that routeby implication because of the delay at K Mart It is Carney s uncontradicted testimony that before Malaspina departed he had again protested the assignmentstatingIdon t do this I do Ann ArborMalaspina s delivery pickup and settlement recordsreveal that on March 10 he delivered 113 packages to 32stops and picked up 6 packages at 1 stop over a route110 miles within a total pickup and delivery time from10 am to 2 50 p in but with 30 DNAs The recordsreveal a package delivery at one Livonia stop on a majorartery, a second stop delivery of 12 packages at the KMart Canton warehouse, a delivery of about 70 packagesinCanton Township of which 33 were to a single address on a major road then a second stop at the same KMart for another 8 packages then a few more stops inCanton and then to 4 stopsand 8packages to PlymouthRoad in Livonia of which the southwest corner is adjacent to the northeast corner of Canton Each communityisabout 36 squaremiles in areaand each a perfect geographic square In effect he serviced a concentrated areacovering the northern part of Canton and to a muchsmaller extent the southern part of Livoniawhere inboth areas he delivered and picked up a total of 38 packagesin a moderately short workday Malaspina testifiedthat he was not able to deliver more packages and implied that he returned with many more because of the KMart stopMalaspina testified that in the past he averaged only 3 to 5 undelivered packages a day but duringthis week he returned about 15 to 20 packages daily from ROADWAY PACKAGE SYSTEM413theCanton Livonia route and that on at least one ofthose days he did not service cross orsheet hisundelivered packages despite his past practice of always doingsoHe explainedthat he did not do so because he hadspent toomuch timelooking at the map and loadingpackages inproper sequenceThe record does not supportMalaspina s suggestionthat the K Mart stop involved such a delay as to haveprecluded a total delivery within his normal range of deliveries, particularly given the shortness of his total delivery and pickup time even granting a 10 am departureThe General Counsel didnotmakeclearMalaspinas testimony concerning how this route economically or otherwise disadvantaged him from what he wouldhave earned for thesameperiod in his old route and adduced no other evidence on this pointMalaspinatestifiedthatonMonday or TuesdayCarney told him that the driver assigned to his old areainAnn Arbor had been having difficulty locating the addressesand working all deliveriesNeitherWinkelmannor Hartley were called to testify nor were their recordsadduced into evidenceOn Wednesday, March 11, about 8 am before entering the terminal,Malaspinaencountered Union AgentSmith at some unidentified locationoutsidepassingout undescnbedunion literatureto unspecified personsMalaspina testified that he talked to Smith for about 20minutesbut failed to disclose any facts from which itcould be inferred that an RPSmanager wasin a positionto observe it, nor whether other drivers werepresentand doing the same thingMalaspinatestified that henextentered theterminaland discovered Gillihan and Carney unloading AnnArbor packages from his van that they explained to himhad been misloaded He testified that they ceased as heapproachedMalaspinatestified that he told them,Getthe fuck off my truck You have no reason to do thatHe testified that Gillihan responded that the packageswere RPSs and could be given to the drivers it choseand Malaspinashould quit or dowhatever he wantedif he did not like itMalaspina testified that he could notlocatehis ignitionkey in the van and when he asked itswhereaboutsGillihan dangled a key in his hand andclaimed that the truck belonged to him and that he didnot have to get off However, Gillihan walked away Inexplicably, according to Malaspina, Carney stated, in reference to his early comment about the unsatisfactoryperformance in Ann Arbor by Malaspina s replacement,that Gillihan had told him that he was considering reinstatingtoMalaspina his Ann Arbor route and he agreedwithMalaspina that exchange was stupidCarneydenied this conversationMalaspina testified that he had then hailed downYoung whowas passingby and that after putting thequestion to him Young admitted that he had never heardof taking away a productive route from a driver with agood performance record Young denied making thisstatement in his differing account of themeetingMalaspina testified that Gillihan then called him to theoffice and demanded that he service cross and sheet allthe [undelivered] packages that were left from the daybefore " Malaspina claimed that he responded "no problem,and went and did it and that it involved quite afew stopsThereafter,Malaspinaclaimed that he submitted the records to Gillihan in his office and waitedwhile he checked it until Young, who was present, toldGillihan to giveMalaspinas van keys to him so he couldgo to work and then he did so Young denied this Whenasked what occurred next Malaspina testified,Nothing,I just handed in my paperwork and left I didn t want toconverse with the people 'Malaspinas delivery records show that on March 11he delivered 95 packages to 36 stops and picked up 48packages in 1 stop, in a route of 115 miles during a 9hour pickup and deliverytime commencing at 8 amThe route covered Livonia Canton and some AnnArbor stopswhich Carney testifiedweremisloadsThese records disclose 12 DNAs and 12 packages returned because the address was unlocatableMalaspinatestified the next thing that occurred washis terminationThe followingmorninghe arrived andon finding his truck parked notat hislot and empty hekind of got aneerie feeling,knew what kind of happenedMalaspina testified that in the office in the presenceof Carney, Secretary Al Blake, Gillihan, and others,he was told he was terminated by Gillihan who also refused his request to use the telephone and that the two ofthem got involved in an argumentand pushing contestover the use of the office telephoneMalaspinatestifiedthatGillihan asked him for the keys to his van but thatMalaspinaclaimed he did not have it and he departedwithout the van for which he had madeinstallmentlease/purchase payments Of course, if Gillihan had retamed the keysasMalaspinahad earlier testifiedhewould not have asked for them later Thus, according toMalaspinatherewasno reasonproffered for his discharge and no precipitating incident for it following Carney s allegedstatementthat restoration of his Ann Arborroute had been contemplatedOther more reliable testimony indicates much moredid occur Carney testified that on Wednesday morningMalaspinaobserved that his vanwas againloaded withCanton and other non Ann Arbor packages and becamevery upset and stated with obscenities and expletives thathe only delivered to Ann Arbor Carney testified that 20minutes later he saw Malaspina and Gillihanemergingfrom the office and heard them arguingGillihan testified that prior to their emergence ontothe dock area he and Malaspina had engaged in a heateddiscussion in the office which started when Gillihan requested thatMalaspinasheet and service cross his packagesin accordance with the guidelines Gillihan had setout earlier and if he failed to do so Gillihan would notbe able to process his settlement claim According toGillihanMalaspina went berserk and called hima seriesof extremely vituperative sexually referenced obscenitiesof which faggot was the mildest Malaspina then demanded to know, in obscene terminology, why Gillihanwas adversely affecting him his family and his pay andrejected the proferredbusinessexplanationwith theclaim that Gillihan was acting in retaliation to Malaspina's expected prounion vote The argument then continued onto the dock where Malaspina shouted at Gilli 414DECISIONSOF THE NATIONALLABOR RELATIONS BOARDhan that he"would"orshouldgo home,get a gunand "blow off' their"fucking headsGillihan testifiedthat the threat was that Malaspinawoulddo it Carneyand contract driver Donald McDonald,an apparentlydisinterested observer on the dock,testified thatMalaspina shouted that he should or ought"to get a gunandblow off their fucking headsMcDonald, forwhom no bias nor other credibility defect was demonstrated, confirmed Carney's testimony that about 8 40a inMalaspina was in an uproar and had shouted at Gillihanwhile throwing parcels out of his van, disembarking periodically for face to facecussingatGillihan,Meyer,andCarneywhile complaining about beingchanged from one route to anotherCarney testified that when he tried to speak to Malaspina,who had thrown one package at him, he was told,I should go home and get a gun and blow your fuckinghead off, tooHe testified thatMalaspina departedleaving a pile of 30 packages he had thrown onto thedockMalaspina was not called to rebut this testimony Incross examination,he had testified when asked whetherhe had made a similar,but not identical,threat of actualintended action,he sheepishly responded,That wasnever saidAlso,in redirect examination,he denied thathe had thrown a package at Carney, but did not denythrowing them elsewhere nor cursing,nor shoutingThus he made no explicit denials of the actual testimonyof Gillihan Carney, and McDonaldGillihan and Carney denied the retention of Malaspina svan keysGillihan testified thatMalaspina sformer van is now utilized as a spare van Gillihan testifeed that because of the pendency of the NLRB petition,a decision to terminate Malaspina s contract for his behaviorwas delayed pending clearance with the Pittsburgh officeBecauseof the convincing corroboration by McDonald I credit the testimony of Gillihan and Carney thatMalaspina shouted amidst a vituperative series of grossinsults to Gillihan uttered during a patent display of insubordinate conduct that he would or should go home,get a gun and blow off their heads In the context, I findthat the difference in language is of little significanceMoreover,regardless ofMcDonald s corroboration, Imust credit the testimony of CarneyGillihanandYoung wherever it conflicts with Malaspina Evenwhere Malaspina is not contradicted in critical areas, Ifind myself unable to accept his testimony In addition tothe discrepancies and inconsistencies in his testimonynoted throughout his demeanor was so poor that I haveno confidence in the reliability of his testimony He displayed no certainty whatsoever of what he testified andasnoted, openly sought guidance from the GeneralCounsel about whether his testimony was correct Hishesitations were frequent and prolonged,often punctuated by lengthy stares at the ceiling or at the floor withhead in hands,or pleadingly at the counsel for the General Counsel during direct and cross examination It mayhave explained some of his behavior when the GeneralCounsel asked him if he was nervous on the stand and hereplied that he was in terror ' but it does not cure theunreliability of his testimonyMoreover, he did not impressme as being terrified Rather,he appeared simplyconfused,uncertain and highly tenseIfind thatMeyer made no statement to Malaspinaabout the union meetingof October30, 1986 Because ofMalaspina s lack of credibility I must reject his testimony where it has not been corroborated by another GeneralCounsel witness who witnessed the episode, evenwhere Respondents agent did not contradict it Thus, Ido not find that it was he who expressed to Gillihan onDecember 5 the opinion that a union representativewould be good for the employees, nor can I credit histestimony about the event because of its inconsistencywith Chomic's own self serving testimonyHowever,even had Malaspina made his prounion sympathy known to Gillihan on December 5, no overt actionoccurred until a month later However, what occurredwas not shown to have been disparately adverse treatmentThe General Counsel demonstrated merely thatduring the Christmas holidays,Malaspina s number ofstops was reducedThiswas based on Malaspina s owngeneralized testimony and was bereft of other corroborative testimonial and/or documentary comparative evidence It is even devoid of reference to actual compensation loss and package delivery count Furthermore, thereduction occurred during the seasonal lullConcerningMalaspina s alleged conversationwithWieman,Imust infer that Wieman'scorroboration wasnot elicited because he would testify adversely I do notcreditMalaspina thatWieman implied that Malaspina sworkload had been reduced in retaliation for union activitywhile simultaneously and incongruously threatening aheavy work schedule as future retaliation Had the GeneralCounsel adduced competent credible evidence ofactual disparate treatment at that timeMalaspina's testimony of the conversation might have been enhancedsomewhatDespite the alleged implied acknowledgment byWieman that Malaspina had been subjected to a reduction in work because of suspected union loyalty and despiteMalaspina s alleged expression of union loyalty toGillihanearlier,hisworkload admittedly increasedthrough January until it leveled off on February 1 whereat one point he testified it was equal to his Septemberthrough October levelsAs noted above, his confusingtestimony about the loss of some pickups in January foran unknown limited time is insufficient to conclude thatan adverse action was taken particularly in view of thefailure of the General Counsel again to show that he actually suffered some kind of comparative loss even inthe absence of Respondent witnesses proffered motivational, uncontroverted explanations, which I creditBy Malaspina's own testimony he had recuperated allhis so called route manipulation losses by February 1However, the General Counsel cites the alleged March 5conversation with Lukasic and Gillihan as cause for another descent in what appears to have been a rollercoaster ride of fortunes and misfortunes in Malaspina'scareer with RPS In this regard,Malaspina s testimonyof the event was marked by such testimonial and demeanor confusion and unreliability that I cannot accepthis account to what actually was said, despite its noncon ROADWAY PACKAGE SYSTEMtradictionHowever, assuming thatMalaspinamadesome kind of statement not ambiguous on its face onwhich Respondent might infer prounion sentiment thesubsequent change in route assignment,regardless of Respondent s proffered motivational explanation has notbeen demonstrated by the General Counsel to constituteactual adverse, disparate treatment no matter how muchMalaspinadisliked it or characterized it as such to GilhhanAlthough the testimony of Young, Carney, andGillihan is not corroborated by Winkelman and Hartleyor a Domino s Pizza representative neither is it rebuttedor controverted in any wayI have credited Respondents version of the emotionaloutburst byMalaspinawhich precipitatedMalaspina stermination of his contractThe General Counsel hasproffered no evidence to demonstrate that misconduct ofequal severity has been tolerated and on its face, suchconduct would warrant an inference of reasonable causefor termination of services, particularlyas it culminates aseries of Malaspina s open resistance and emotional resentment to control over his route and the imposition ofservice cross and sheeting rulesMalaspina felt that he was treated as an employee, notan equalAny conclusion that Respondents profferedreason for discharge is pretextual must be found in areview of the evidence of the record as a whole as thereis insufficient evidence adduced by Wieman s testimonyto establish sufficient evidence of knowledge and hostility to his known union activity to warrant such conclusionIVic Chomic Case 7-CA-26951The General Counsel alleges in this case that Respondent promulgated to Chomic and enforced on him an unlawful literature distribution prohibition rule on August9 1987 It further alleges that Respondent discriminatedagainst Chomic, the Union s election observer by arbitrarily deducting money from a paycheck and withholding hispaycheck of March 20, 1987 and by terminatinghis service contract on May 7 1987 The General Counsel arguesthat in spite of removing all the vocal unionsupportersRespondent lost the election and also discovered in the process that Charging Party Chomic was anextremely vocal supporter of the Unionagainst whomit retaliatedThe General Counsel adduced no conclusiveevidence that the other discriminatees were the onlyvocalunion supportersHowever Respondent clearlyattempted to identifythem in itspreelection campaign assuchOther than the evidence specifically alluded to abovethe General Counsel has adduced into evidence only onepreelection campaign document i e a March 10, 1987letter signed by Gillihan The letter is evidence that Respondent urged employees to vote against the Union, andthatGillihan characterized the Board hearings as hasslingwithJohnsAndrzejewskiCooper, and TrimbleThe letter is not alleged to nor does it contain any coercive statements It is ignored in the briefs The letterimpugns the discriminatees support of the Union i eJohns testified at the hearing because he did not wantto continue to deliver SelfridgeIt alleged that Andrzejewski and Cooper were at the hearings because they415were delinquent in their van payments It imputed Trimble s presence to a desire to pick and choose whatroutes he would runThe letter speculated that unlikeCooper and Andrzejewskiwho seemed to havedropped out of the picture, Johns and Trimble werestillhanging around and were doing so probably because of a desire to become union stewards The lettercharacterizedterminalswho had stewards like Trimbleand Johns as a fight every day-continuous chaosThe letter stated,With people like that around, gettingsomething done becomes twice as difficult You hate toget out of bed in the morningThe letter then describedJohns last workday and recited the failure to sheet theDNAs the cursing and swearing and Gillihan s entrapment in the vanWith respect to Trimble the lettercited his refusal to accept a route and a refusal to leavethe terminal until escorted out The letter then stated itwas evident that Johns intended to play a big role ifthe Union won the election but accused him of having alack of understanding of a proper terminal operation because of his resistance to assigned pickup and deliveriesIt accused Johns of failing to understand that the driversbusiness and RPS business is the delivery and pickup ofpackages and that the objective is customer service andthe only effectivemeansto mutual productivity It statedthat neither RPS nor the drivers can afford a battleroyal every time Mike Johns refuses to deliver Selfridgeor everytimeSteve Trimble wants to drive someoneelse srouteIt terminatedIt looks to me like Mike Johns Steve Trimbleand Local 299 come as a package If you vote noon March 20 the Johns Trimble-Local 299 package will not be delivered to the Redford terminalVoteNO and keep the troublemakers out ofhereWe have work to doThe letter does evidence a hostility toward the discriminateesHowever it contains no threats It does notsuggest nor imply that any of the discriminatees wereterminated because of union activities Rather the letter'srecitationof thediscriminatees faults is consistent withits defense in this proceeding Its hostility toward the discrimmatees in that letter is not directed toward their protected activities per se but rather toward their allegedmotivations for seeking union representation i e theirmisconductmalperformance of obligations and dutiesand resistanceto properterminal management It thus attempted to ally the union cause with a group of nondesirable self seekersAccuracy aside I see nothing in thisdocument that reveals a deep seated animosity towardthese employees because they sought union representation as suchAs the General Counsel correctly alleges Respondentdiscovered the postelection volubility of Chomic Indirect examination, Chomic testified that he commencedhis services for RPS at Redford on April 4 1986 aswhat he was then informed by RPS to be an independent contractor'After the General Counsel nudged hisattention to the term temporary driverChomic thentestified that when he was engaged by RPS he was toldthat he was to be a temporary driver and later on 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJuly 7, 1986, Terminal Manager Schirr "put me in a ve-hicle," and told him that he was now an "independentcontractor."Chomic's participation in union activitiesprior to the election consisted of attending and executinga union card at the October 23 union meeting, which herecalledwas also attended by drivers Lukasic, FredFeldman, and Dave Gadjowski. He did not attend therepresentation case hearings.He testified to no otherpreelection union activities.As described above, Chomic and Malaspina purported-ly engaged in a conversation with Gillihan, of whichthey both gave inconsistent accounts and which Chomicguessed occurred in either October, November, or De-cember 1986. As discussed above, the inconsistency andlack of mutual corroboration precludes me from con-cluding with any certainty what Gillihan may have said,inwhat context it was set and, therefore, whether it wascoercive.No coercive conduct is alleged to have beenperpetrated by Gillihan on December 5, the date fixedby Malaspina, although it does allege coercive interroga-tion by him on October 27 and December 9. The Gener-alCounsel's argument does not address this issue.On March 20, 1987, Chomic servedas anofficial unionobserver at the Board-conducted election at which theother discriminatees voted under nondeterminative, chal-lenged ballots. Of 39 ballots counted, excluding 1 voidballot and 7 challenged ballots, the Union received 27voteswhereas only 10 voted against representation.These results so enthused Chomic that he went out tothe dock area and "gave a couple big yells," one ofwhich he remembered was "kick ass," after which hewent out in front of the terminal building and with raisedarms and "real loud" yelled "kick ass" to the unionagents waiting on the public street. Chomic then wentback through the office area from which he came inorder to return back to the dock area to commence hisdaily route.Walking through the office, he encounteredGillihanwho made a comment about having "fun."Chomic testified that Gillihan stated, "Mr. Chomic, nowI'm goingto have some fun with you." Gillihan testifiedthat he stated only, "Now the fun begins."Chomic testified that he serviced the two communitiesof Royal Oak and Southfield, of which he claimed with-out documentation, specificity, or foundation that theformer was more productive, having more stops and ahigher package count. In redirect examination, he alsotestified that he serviced Berkley but was silent about itsbusiness volume. He testified that Royal Oak included"one of the biggest" K-Mart warehouses in the area,which, unlike Malaspina's Canton warehouse, Chomic al-legedly prized highly, stating, "That's where I made mymoney."Chomic explained that while a driver is paid a corezone rate, i.e., a flat fee which is paid for each zoneentry which varies from zone to zone, and a stop fee, itis the package count which makes a route remunerative.He further proferred the following conclusion, "I justcouldn't make any money in Southfield." Chomic testi-fied that he usually departed on his daily deliveries from7 to 7:30 a.m. and returned to the terminal at 3:30 to 4p.m. Chomic testified that he departed later on March20, and returned at 5 p.m. and had a conversation withGillihan whichwas allegedby the General Counsel to beevidence of animosity toward Chomic following theelection. Chomic testified that when he encountered Gill-ihan who, on observing a number of returned packages,asked the reason for their nondelivery, to which Chomicresponded that his delivery area was too large, encom-passed two of the metropolitan area's most traffickedintersections (in Southfield) and ought to be reduced.Gillihan responded by threatening to take away RoyalOak from Chomic. Chomic testified that he became an-gered, told Gillihan he was "crazy," that he had to keepRoyal Oak. Gillihan purportedly retorted that it was hisroute to assign where he wanted. According to Chomic,a "pushing session" followed; Gillihan threatened to as-saultChomic and Chomic invited him to "go for it"; butnothing happened and "just words passed." Chomicthereafter retained Royal Oak and Southfield, as well asBerkley. The threat to remove Royal Oak, however, isproffered as evidence of hostility toward Chomic be-cause of his having acted as union observer with suchgusto.Gillihan testified that he did have a conversation withChomic on the occasion of his return to the terminalwith undelivered packages. However, his version was asfollows:He noted the undelivered packages and askedwhether they had been service-crossed and indexed inthe sheeting, but Chomic responded that he had not doneso and that he had not had time to do so. He testifiedthat there was no pushing match and there was nothingfurther to his conversation, and they both parted.Chomic's cross-examination revealed his inability togive simple, forthright, and spontaneous answers tosimple questions without evasion and verbal fencing. Incross-examination, Chomic insisted that he returned laterthan usual on March 20 because of his late departurecaused by the election but, after denial and evasions incross-examination, he conceded that a client known asGolf Mart Royal Oak had requested him to return afterother deliveries and make a pickup "as late as possible"that day. Chomic's pickup record reveals that the GolfMart pickup was made at 4:20 p.m. on March 20. Incross-examination,Chomic first denied that he was ex-pected to service-cross undelivered packages at the endof the day. Then he changed this testimony, stating thatithad been an unenforced rule. Then he testified, whenasked under what circumstances he did not service-crossundeliveredpackages,that he would not do so "if youdidn't have time," i.e., "if you wanted to go home." Atfirst,he could not recall whether he had any DNAs onMarch 20. Then he was not sure. When pressed, he ad-mitted that he did. When asked again, he testified, "Iwould think so, but I can't swear upon that." He conced-ed that some of those DNAs may have been for hisprized account, i.e., the Royal Oak K-Mart warehousewhich contains the national K-Mart watch repair serv-ices.Chomic evaded and refused to answer the questionregardingwhether the K-Mart deliveries entailed pre-dominantly small packages and refused to give an esti-mate of the size of packages delivered there. He testified,"How am I supposed to know what the sizes are. I don'tget a ruler out and measure them." ROADWAY PACKAGE SYSTEM417In redirect examination, Chomic testified that duringhis tenure there were quite a few times when he didnot sevice cross undelivered packages but he could notrecallhow many times In contradiction to the GeneralCounselsown witnesses,he testified thatnobodyservice crossed and he was aware of no such rule priorto theelectionIn the same breath, he conceded that yesprior to the election he may have been spoken toabout a failure to service cross and that he was unable toaffirm or deny whether he had ever been docked inpay for that failureContradicting other witnesses hetestified thatafter the election,there had been a changein the service crossing requirement pursuant to an announcement in a note distributed by Gillihan, i e nonpayment for noncomplianceIn further direct examination, as he listened to theGeneral Counsels persistent questioning which focusedon the minutiae that was involved in service crossing, hechanged his testimony from an estimate of 10 or 20 seconds per package He now testified to the General CounselExcuse me you re right it did take longerHe thenraised his estimate to a range of 5 or 10 minutes for 10packagesAfter more of the General Counsels questioning about what he estimated for 50 packages not delivered on March 6 he guessed that an hour would be consumed in the effortIn direct examination Chomic testified that the corezone rate changed daily, then in cross examination heconceded that it changed only when the core zones wereperiodically changed, i e every 6 months He admittedthat his actual recollection changed during the trial as hesat and listened attentively to the statements of counselfor the General Counsel and counsel for the Respondentmade during the trialChomic testified that on payday, March 20 at 5 or5 30 p in his paycheck was not ready for him when heasked the coordinator for it and when the coordinatortold him that Gillihan would not talk to him about ituntilMonday morning he became so upset that hejumped through the check in window and proceededintoGillihan s office where he was meeting with twosalespersonsChomic testifiedI asked him where my check was and he said itwarn t here I said this has never happened beforeMy check s always been here Where is it at' HegoesThey didn t send it I said you knowThat s crazyyou know, it s got to be here It salways hereHe saidIts not hereHe goesGet out of my officeIgoPat I need my money I ve got to pay,pay billsHe goes I told you I told you I d talkto you-talk to you later about it, and I don t wantto talk to you at all about itAnd then a few words-[I don t recall] whatexact words were said to each other he said wordstome I said words to him, and you know that swhere he left it He said, you know, You re notgetting paid today 111 check on itChomic testified that he had never failed to receive aFriday settlement paymentHe was not contradictedThere is no evidence whether any other nonalleged discnmmateefailed to timely receivea settlementcheck Itmay have been unprecedented for Chomic, but it wasnot shown to be unprecedented for everyone elseGillihan testified that Chomic s check wasmissing,that Chomic did upbraid him for the missing paycheck,that there was nothing that could be done that late in theday that he telephoned the Pittsburgh RPS headquartersMonday April 23 and was told that a check had issuedthat a stop payment order was thereafter issued and thatanother replacement draft issued Tuesday,March 24Chomic testified that on FridayMarch 27, he receivedtwo paychecks, one due on March 20 and one due onMarch 27 Incross examinationChomic identified twocanceled checks to him of only slightly differingamountsand one of which was in the same computerized typeprint as regular paychecks Both were cashed by him onMarch 27 One was dated March 20 and one was datedTuesday,March 24, and apparently manually typedGillihan identified the check dated March 24 as the replacement check for the one due on March 20 This testimony raises questions that are unanswerable by the limited evidence in the record, e g, it is not clear whether allsettlementchecks are dated on a Friday Cooper s settlement checks for example are dated on a Friday And itisnot clear whether the date on the check reflects thedate of intended receipt or the date of the last day of thepay period on which it was based Chomic admitted surprisewhen confronted with the evidence during crossexaminationthat the checks he cashed were not dated 1week apart He did not know the usual day of the weekhis checks were normally dated There is no evidencethatChomic received and cashed a third check datedMarch 27 The documentary evidence supports Gillihan sunrebutted testimony that the check dated March 24 is areplacementcheck for one that had issued and beenclaimed lost and is not the one due on March 27During hisexaminationChomic referred topaychecksIn cross examinationhe displayedan eagernessto take cues from objections and testify accordingly Forexamplehe was asked about settlement check Following objections by counsel for the Charging Party tothe use of that phrase Chomic claimed that no indeedhe did not know whata settlementcheckwas despitehis awareness that his compensation for services checkwas always stapled to a settlement summary andbased in turn on settlement records filled out by himHere and elsewhere, he displayeda disingenuous guarded attitude toward his testimonyThe next event that the General Counselargues wasretaliatoryfunwas a nonpayment to Chomic for hisservices of March 23 In directexaminationhe admittedthat this was not a new occurrence as he could rememher at least two such previous occurrences or possiblyonly one other daywhich he could confirm by checking his recordsbut which he was not asked to doTheGeneralCounsel did not proffer his recordsChomic could not recall the reason for the nonpaymentHe testified that his pay was shorted for March 23 andhe thereafter confronted Gillihan who explainedwhenasked the reason that he was not paid that day, because 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhe had failed to execute the appropriate sheeting by entering and recording through the assigned code numberon his record for nondelivered packagesChomicclaimed that Gillihan said, Its now Roadways moneyChomic did not testify to having said anything further inprotestGillihan testified that pursuant to the earlier preelectionprepetition, preovertunionactivity universally applicable policy announcement discussed earlier Chomicwas not paid for the deliveries of March 23 because herefused to sheet numerous undelivered packages on thatdateasother drivers had similarly been punishedChomic did not claim to Gillihan, nor did he testify, thathe in fact failed to service cross numerous undeliveredpackages on March 23 In cross examination,after listening to objections to Respondents proffered exhibit hissettlementrecord of March 23, on the grounds that it didnot reveal the reason for nonpayment Chomic incrediblytestified in contradiction to his direct examination,Idon t know the reason I wasn t paid that day I don trecall the reasonThe next event in the alleged deteriorating relationshipbetween Chomic and Respondent forms the basis for thecomplaint allegation concerning distribution of union literatureChomic had prepared 40 handwritten notices ofa driver meeting scheduled for April 11 at noon to discuss potential collective bargaining demands He testifiedthat on April 8, he started handing them out at the RPSterminalMore specifically he testified that as he drovehis van into the terminal yard he saw one driver clocking out and gave him a notice Chomic testified thatnext at 3 30 to 4 p in or 4 30 to 5 p in Gillihan approached him and he handed Gillihan a leaflet Chomicbecame hesitant and confused He changed his testimonyand said that Gillihan stated he had seen the foregoingincidentwhere Chomic had handed a leaflet from hisvan when entering the yard Chomic paused deliberatedand haltingly testifiedHe told me he said-excuse meLet me get my thinking-thought right He next testifiedhesitantly that Gillihan asked him what he had handedout looked at it and saidYou can t hand these out oncompany propertyChomic testified that he respondedNo problem I 11 be out in the street tomorrow morningbefore the drivers get in to hand them outChomic testified that prior to this occasion on some unspecifieddate there had been posted on the wall a no solicitationpaperwhich he understoodwas intended for vendors and nonemployees He could only recall that itstatedNo solicitations on company property' andcould not recall the remainder of the notice which hecharacterized as anice little letterHe had no ideahow long it had been posted possibly as long as histenureChomic did not attempt to distribute on thepremisesafter thatThere is no other evidence of anyother attempts at literature distribution unsuccessful orotherwise, during the pre or postelection period involved in this case There is no contradiction by Gillihan but Chomic s testimony was so confused and his demeanor so poor that in the light of his credibility problems discussed elsewhere I can premise no findings onthis testimonyAfter a failure of recollection and leading questions,Chomic testified to another encounter with Gillihanwhich he was unable to place as before or after the April8 conversation He recalled that a conversation occurredinwhich a reference was made to our contract, andwhere Chomic stated that all any of the drivers wantedwas a contract we could live with, that we could bothlivewithand in which Gillihan statedWell it is nowout of my hands You people brought this on yourself[sic]It is completely out of my hands nowWhencounsel for the General Counsel asked whether anythingwas said aboutmessingwith each otherhe testifiedthat at the end of the conversation Gillihan also statedListen, the only thing we can do is Ill stop fuckingwith you if you stop fucking with meChomic testified,I said Pat that s fineWe ve got to work together tomake this business go I shook his hand and that was-tomy knowledge that was the end of itBecause Chomic s recollection of this conversation is selective and heomitted the text and more importantly what words ledto thosefinal remarks it is impossibleto conclude thatGillihan s remarks constituted a reference to retaliationfor union activity The mutual fucking could refer tounion activity and retaliation for it it could refer to adiscussion of possible bargaining demands, it could referto other statements each made in that conversation or itcould refer to Gillihan s legitimate management decisionsand changes and Chomic s and/or the other drivers resistance to them Similarly the you brought it on yourselfcan refer to retaliation or it can refer to the prospect of tedious collective bargainingGillihan testified that afterMarch 23 he summonedChomic to his office sat him down told him that theyboth had a job to do that he understood that he hadproblems that he also had problems that he had a business to run and that his job was to make them both profitableHe testified that he statedOkay Vic look Illstop fucking with you if you stop fucking with meChomic said he understood shook hands, and that wasthe end of itaccording to GillihanGillihan testifiedwithout contradiction or rebuttal andcorroborated by Meyer to the following continued encounters with Chomic in April a period of time ignoredby Chomic and the General CounselFor the first part of April Gillihan had no problemwith Chomic s performance but on the morning of April17Friday, after he had been dispatched, Chomic returned to the terminal at 10 am with his undeliveredloadHe parked and commenced to unload despiteMeyer s protest that he had no othermeansto get delivery for those packages Chomic insisted that he had toget the door to his van fixed and could not work with itin that condition i e , a broken rear door latch Meyeroffered the use of another vehicle Chomic responded,Look I cant do it I ve got to get my door fixedWhen asked if he was refusing to make any attempt atdelivery, Chomic answeredYeah I guess I am Doesthatmean I in terminated9Meyer said he would notterminate him on the spot like thatbut simply askedhim to service the packages Chomic again refused toservice the packages and he refused to service cross and ROADWAY PACKAGE SYSTEMsheet them as wellMeyer,Chomic, and Gillihan thenmet in the office where Chomic adamantly refused to attempt delivery service that day despite Gillihan s remarks that his service contract obligated daily deliveryserviceThe packages remained on the dock that dayOn Monday,April 21 Chomic appeared in his streetclothes in Gillihan s office and asked whether he hadwork for that day Gillihan told him that,of course hedidbut Chomic must change into his RPS uniformChomic told Gillihan that he did not get his van repairedover the weekend because the repairer, Standby Powerdid not have the right parts Then Gilhhan told Chomicto wait in the office for a few minutes,Chomic howeverwalked off and muttered,What an assholeGillihanpursued him to the dock and asked him what he saidChomic answered,What do you think I said? and acknowledged the commentThat Monday,Meyer agreed to Chomic s request totake time to get the door latch repaired at the nearbyStandby Power Meyer split Chomic s now double sizedaccumulated load and partially loaded the van to permitaccess to the rear door for repair service from withinMeyer pointed out to Chomic that 60 to 70 packages remained to be loaded for 2 or 3 stops Chomic promisedto return after the latch was repaired but failed to do soand left those packages on the dockOn Tuesday,Meyer asked coordinator Michaeljohnsto keep an eye on Mr Chomic so that he took all hispackages for delivery Later Chomic came to Meyer andstated,Rick,if you don t tell him [Michaeljohns]to shutup I in going over there and punch him in the mouthAt some unknown date Chomic did get his van doorlatch repairedOn Wednesday May 6, Chomic did not deliver about40 to 50 packages that had been fully loaded on his vanand addressed to the Royal Oak K Mart, the stop whichChomic testified to at least twice was his desirable moneymakerHe testified that he did not service cross theundelivered packages because it was too large a numberAccording to Meyer Chomic told him the next morningThursday,that he did not want to make the delivery because the stop takes too long and refused to service itafter repeated requests and insisted that he did not wantto spend time at that stop Chomic testified that onThursday his van was partially loaded and staged forloading with not only the Thursday packages but alsowith thoseWednesday undeliveredK Mart consignments and totaled about 100 packages for K Mart aloneChomic testified as follows[Meyer] came to me and he starts handing me thepackages I said,I in unable to take the stopstoday I need to talk to you people about this Igo,I just want to work with you I don t want toleave the stop This is the only way we make anymoney anymore anyway [and] I make anymoney'And he-you know he said,There snothing I could do for you, you know its yourstop 'I said,Flex, listen I can t I can t justify sittingtwo hours at one stop I just-I lost moneyHegoes it s your stop I go, I know it is I want it419Igobut I-all that I want to dois talk to [Gilhhan] about itHe goesWell [Gillihan]doesn twant to talk to you I go, you knowWhat am Isupposed to do about that) I goWe need to getsome communication going between us for thisstopK Marts is our biggest accountWe cantleave it sitHe goeswell, its-you know there snothing I can do I go, well,its-you knowthere s nothing I can do I gowell,there s nothing I could doHe goes you telling me you releaving this stop? I go, I in not going to have toIt s not on my truck there s-I can t take itChomic departed without any of the 100 K Mart consignments,having rejected the direct orders of Meyerand Gillihan to load the K Mart packages He testifiedthat as he left, Meyer statedGo ahead do your route,and thereby implicitly acquiesced in the K Mart nondeliveryChomic testified that on May 7 he had delivered between 80 to 100 stops and over 200 packages after hehad departed the terminal at 7 30 a in and returned heguessed,at 4 to 5 p in He testified that in his 2 year experience his daily average number of stops had been 90,where he delivered 200 packages He testified that hehad delivered virtually all the loaded packages on May7To commence delivery at 7 30 a in,he must have arrived before 7 30 a in particularly in light of his testimony that he sometimes needed upwards of one half to 1hour to rearrange the loaded or staged packagesIn explanation for this behavior Chomic testified thatwithin a few days after the Board conducted electionthere had been an order issued in the form of a writtennotice to all drivers,except those who delivered to certam kinds of large institutions e g automobile plantswhereby 75 percent of the drivers were prohibited fromarriving at the terminal earlier than 7 30 a in unless specifically exemptedChomic claimed that this order interfered with his normal 6 am arrival which in turn enabled him to reach the K Mart located at the northernpart of his route before the UPS competitor deliverythere and avoid having to wait on the UPS van unloading at the K Mart dock Chomic testified that it onlytook 10 to 15 minutes to unload his own van at the KMart dock It is Meyer s testimony that the unloading oftheUPS truck involved the same amount of time Hebased his estimate on his prior employment experience atUPS elsewhere,where he executed timestudies of UPSdeliveriesChomic testified that there were timeswhen two vans arrived before him He testified that hehad to wait for 1 3/4 hours while the UPS driver offectuated the UPS delivery to K Mart Chomic testifiedthat compliance with Gillihan s order caused UPS tobeat me there every time because of the 7 30 a in traffic buildup and that he complained futilely to Gilhhan anumber of times, ' but that Gillihan refused to listen tohimGillihan conceded that Chomic had occasionallycomplained generally about delivering to the K Mart facihtyMeyer testified that Chomic had complained tohim previously about the high volume of packages involved at the one stop,not the hour of departure According to Meyer Chomic never previously refused to 420DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdeliver at the K-Mart location. Moreover, Meyer testi-fied that every driver complained about some stop ontheir route which they disliked.It should be recalled thatMalaspina disliked the K-Mart stop without qualificationabout departure times.Chomic testified in cross-examination that,unlike theday before, the K-Mart packages had not been loaded onhis van on May 7. When asked if that was the basis forhis refusal to effectuate their delivery, he testified hesi-tantly, "I don'tthinkthat's-no, I don't think I said that.I don't recallsaying that."When counsel for Respondentinsisted on the answer to his question,i.e., the reason fornondelivery, rather than what Chomic stated to Meyeror Gillihan,he asked a repetition of the question. Thenhe testified, "No, that's not theonlyreason." He testified,when asked if it were part of the reason,"Yeah,I think.Yes."He then testified, when asked therestof the reasonfor notattemptingdelivery:Iwouldn'tbe able to service that customer if Iwould have taken that package,and K-Mart is ourbiggest account,when I was there. . . . Because Ihad too many packages and I'd have to waitaround,Idid not want to wait around. I lost moneywaiting around... .That wasoneof the problems.That therewas [also]a lack of communication.They wouldn'ttalk to me about it.Ineeded toleave earlier and, like I say, I cannot service thataccount properly leaving at that time.Of course,it is clear from his own testimony that K-Mart's service would not be improperly effectuated evenifChomic were compelled to wait for unloading, as hetestified,but rather his own delivery service to otherareas might be impacted unlesshe workedlonger hours,and it is those areas that he gave his own personal priori-ty and not priority to K-Mart,Respondent'smost impor-tant account.Clearly, his own testimony reveals that inhis own mind the K-Mart high-volume delivery was notas desirous as he first suggested when he testified to thealleged threat to take away Royal Oak that was alleged-lymade in response to his own suggestion for a routecondensation.Meyer's testimony that the nature of Cho-mic'spriorcomplaints was not the departure time butthe high volume of packages to K-Mart is thus enhanced.Chomic's own settlement record for March 22 revealsthat Southfield,which he testified was nonproductiveand had much fewer deliveries than Royal Oak, had apackage count delivery of 75 packages for 41 stops (zone205) as compared to 25 packages in 14 stops for RoyalOak (zone 220). On that date he returned at 4 p.m.The most damaging partof Chomic's testimony abouthis purported inability to service the K-Mart facility ishis initial insistence on direct and cross-examination re-garding the postelection pre-7:30 a.m.terminal entry pro-hibition from which he was not exempted.He testified inredirect examination,without documentary corrobora-tion, that he always serviced the Royal Oak K-Mart firstbecause it was his highest volume stop and he wasobliged to beat the 8:45 a.m.appearance of the UPS van.He insisted that because the initiation of this postelectionterminal arrival rule, he was constrainedto arrive at 7:30a.m. at Redford and then sort his load, and then he leftwhenever he had completed the chore.In direct exami-nation,he had estimated that to be a one-half to 1-hourchore. He testified,without corroboration,in redirect ex-amination that before the election he had departed theterminal at 7 a.m.after having arrived at 5:30 to 6 a.m.He estimated the trip to K-Mart from the terminal at 45minutes, for what on the map appears to be about a 12-mile drive,for an arrival at 9 a.m. or later.He estimatedhis actual new departure from Redford to be from 8 to8:30 a.m.He insisted that despite his requests to Gillihan,he was refused permission for an earlier terminal entry.He testified lamely that he refused to rearrange his orderof deliveries because he wanted to do K-Mart first so asto prevent potential confusion between K-Mart packagesand others in the delivery sequence.In further redirectexamination,he testified that the only different factor onMay 6 and 7 was that "I just got tired of losing money."He explained that if he spent too much time at K-Mart,he would have been in danger of not being able to com-plete'delivery at the end of his route to an unspecifiednumber of retail outlets at unspecified locations that timeof day. The General Counseladduced no detailed testi-monial nor documentary evidence to specify the mone-tary losses Chomic would have incurred for effectuatinga high volume delivery to K-Mart.Chomic did not testi-fy that K-Mart delivery would have been jeopardizedhad he reversed or otherwise changed the route se-quence.His proffered explanation regarding potentialconfusion in packages is unconvincing.Furthermore, oncross-examination, he admitted that on March 20 some ofthe DNAs may have been K-Mart packages that got outof order anyway, i.e., small watch packages.Clearly hegave greater priority to other non-K-Mart stops for thetime period he allotted to himself for the delivery day. Ifthere had been less business volume for Southfield as hehad first testified, it would be more logical to first deliv-er to K-Mart and risk nondelivery later in the day toSouthfield,which is located between Royal Oak and theRedford terminal, or to reverse the sequence and clearup the less busy area first,rather than to abort K-Martentirely.The evidence discloses that Chomic was not prohibit-ed from pre-7:30 a.m. access to the terminal after theelection.In testifying about the May 7 confrontation, heunwittingly revealed that he had departed the terminal at7:30 a.m. and executed an actual delivery and pickup ofabout 200 packages to 80 to 100 stops in 8-1/2 to 9-1/2hours and returned between 4 and 5 p.m., an arrival timenot excessively late in comparison with that of otherdrivers noted above.In cross-examinationwhen con-fronted with his records,he acknowledged the followingmorning arrival and departure times and total hoursworked drivingand sorting, etc.:DateArrivedDepartedTotal Hrs.4/20/877 a.m.7:30 a.m.8.54/21/877 a.m.8 a.m.94/22/879:30 a.m.(unspecified)74/23/877 a.m.7:45 a.m.9 ROADWAY PACKAGE SYSTEM421DateArrivedDepartedTotal Hrs4/24/877ain7 30 am9Arithmetically,it isclear that on four of those occasions,he must have returned at 4 p in or earlierIn further redirectexamination,Chomic testified in befuddlement when again asked what the new starting timewasOkay,I'm notsureThere were times-every otherweek [Respondents counsel] refreshed my memoryon this That one week we would start at 7 00, thenext week we would start at 7 30 Next week we dstartat7 00, the week after wed start at 7 30Every other weekI in notsaying every otherweek Every week thatstart timeswere changed,that's whyI am startingat 7 o clock here [sic]Clearly, he wasat a loss to explainthe contradictions ofthistestimonyThe General Counsel ignores the evidenceand testsmony of Chomic himself as he statesin hisbrief that thepermissiblemorning terminaldriver access time was setat7 30 a mThe General Counsels assertionsof adverseimpact arebased solely on the conclusionaryand unconvincing testimony of Chomic The General Counsel adduced no corroboration of the alleged postelection newterminal access rulesnor itsunrelentingapplication toChomic However, according to Chomic, the rule wasnot devised solely to harrass him but was promulgatedfor and directed to at least 75 percent of the drivers andthere isno evidence of its disparate enforcement Chomicreferred to its compliance in the plural Further, by Chomic s own ultimateadmissionshe was not obliged without exception to conform to therule ashe originally testifiedThe complaint actually allegesas an actof coerciveretaliationthatGillihan, on or about November 6, 1986,promulgatedanonerous'rule requiring employees toappear at theterminalnolater than 7 30 amTheGeneral Counsels brief ignoresthis allegationMalaspinatestified that during his December 5 confrontation hecited this rule to Gillihan as indicia of employer employee relationshipHe did not testify about its actual promulgationnor the date of it, i e , was it a rule set at hiscommencementof route servicing or later? The GeneralCounsels documentary evidence reveals that betweenNovember 6 and 25, 1986 Andrzejewski arrived after7 30 a in As noted above,Malaspinaarrived between9 30 and 10 a in Trimble recalled no newly promulgatedstartingtimesafter theunion organizingeffortsNot onlyhas the General Counsel failed to establish that an onerous arrivaltimerule was newly promulgated in November, such a rule was not shown to be onerous as, indeedChomic claimed that an earlier than 7 30 a in arrival wasdesirableFrom what I glean from the record, each driver s starting time can vary on the proclivities of eachdriver e g Johns records reveal very early arrivals,whereas Cooper came in early whileMalaspina came inlater If a driver consistently arrived so late that it affected his prompt deliveries to a distantarea, it created problems for theloadingcoordinator, asWieman testifiedThus, an appropriatearrival timefor businessreasonshad to be geared to the loadingand stagingdone overnight by the loaders who finished in the morning, sometimesat 8 to 8 30 am The General Counsel has notdemonstrated that Respondentacted in aretaliatory wayby effectuating either too early a driverarrival time inNovember 1986 nor toolate an arrivaltime in January1986, either for the employees as a whole or for Chomicor any other discriminatee in particular, nor that anysuch rules were disparately enforcedOn the afternoon of May 7 after Chomic s return tothe terminal, he was confronted by Gillihan who testifiedthat Chomic returned at his customary 3 30 to 4 30 p inreturn timeGillihan testified that at the drivers check incounter, he demanded to know whether Chomic had stillrefused to comply with the order to deliver to the RoyalOak K Mart and, on such acknowledgment by Chomic,he notified him that his contract was terminated and thathe should surrender the van s Michigan Public ServiceCommission vehicle license plate or tag and other RPSowned items He testified that Chomic responded withsome choice adjectiveswhich he ignored, and that hefollowed Chomic to the dock and into the load area ofhis van He testified that Chomic said,Get the fuck outof my truckAccording to Gillihan, he explained toChomic that he wanted toassureremoval of RPS owneditemsbut Chomic said, I don t care and walked out ofthe load area and slammed the door, which in effectlocked Gillihan in the load area where he remained untillater released by a coordinator On further demand forRPS items, Chomic entered the vehicle and threw outthrough the driver s compartment delivery recordspickup books, and clipboardsUltimately,Chomic departed andhis terminationof services was confirmed bysubsequent letterChomic testified that the confrontation occurred onthe dock where the two had a conversation which started asGillihan demanded to know why Chomic had noteffectuated the K Mart deliveries Earlier in direct examination,he testified that Gillihan acquiesced in his departure without the K Mart load by giving him permissionto depart in themorningThis is not only inconsistentwith the testimony of Meyer and Gillihan but it is inconsistentwithGillihan s reaction as described byChomic on his return Chomic testified that he neededto talk about it because I just-I can t justifysitting ata place for two hours to unload a stopChomic testifeedAnd he said you know, It s your stop, you haveto do it Its yours Mr Chomic you re fuckingfiredGet out I don t want to see you around hereanymoreAccording to Chomic he removed the few RPS packages on the van and other items and after Gillihan explored it, he drove his van home He testified that theyhad an argument over two undelivered items that hadbeen sitting on the van for 2 months because of a rejected delivery acceptanceHe testified to the receipt of a 422DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDterminationletter.His attention was redirected by theGeneral Counsel to that final confrontation, and this timehe attributed one more final comment to Gillihan. Hetestified:As I was walking back to my truck . .. "Now,Chomic go join the rest of your buddies on the un-employment line." And there were words said andhe said he was going to kick myass again,clenchedhis fist. I threw my stuff down.I said,"Go ahead,make mycasestronger."And he-you know, henever moved.In cross-examination, Chom:ic denied that he lockedGillihan in the van. Then he admitted that he closed thedoor, effectively sealing Gillihan within inasmuch as thedoor could not be opened from within, as apparently thelatchwas still defective.With. respect to Gillihan's al-leged finalstatementabout the unemployment line, therewas no reference to itin hispretrial affidavit. In redirectexamination,Chomic explained that he did not put "ev-erything" into his affidavit and that at the time of trial herecalled additional things "because of what's been saidhere, and plus my notes." In re-cross-examination, he ad-mitted that he had those same notes with him at the timehe submitted his affidavit to the Board agent.Because of Chomic's contradictory, contradicted, in-ternally inconsistent, externally inconsistent, shifting tes-timony and his extremely poor demeanor which mani-fested itself as noted above, inter alia, in his hesitationsand othermannerismsindicative of an uncertain andpoor memory and lack of candid spontaneity, I discredithim wherever he is contradicted.The foregoing evidentiary analysis reveals a lack ofclear, convincing, credible, probative evidence to sup-port a conclusion that Chomic was subjected to a post-election threat of personal retaliation and route loss afterhis "kick ass" election victory battle cry; that his pay-check was withheld for arbitrary retaliatory reasons; thatmoneys were deducted from his compensation in conse-quence of a discriminatory and disparately enforced rule;that he was subjected to a discriminatory and invalid no-distribution rule; that he or any other driver was subject-ed to an onerous morning terminal arrival time; that hewas ordered to comply withassignmentsthatwouldhave reduced his income significantly; nor that his insub-ordinationwas prompted by disparate discriminatorytreatment; nor that Respondent's termination of his serv-icesfor such insubordinate conduct constituted disparatetreatment.J.Conclusions Re 8(a)(1), (3), and (4) AllegationsThe General Counsel has the burden of proving thecase.The Board stated in theWright Linecase:2... we shall henceforth employ the followingcausation test in all cases alleging violation of Sec-tion 8(a)(3) or violation of Section 8(a)(1) turningon employer motivation. ]First, we shall require that2Wright Line,251NLRB 1083 (1980), enfd. 622 F.2d 899 (1st Cit.1981), cert. denied 455 U.S. 989 (1982).theGeneral Counsel makea prima facieshowingsufficient to support the inference that protectedconduct was a "motivating factor" in the employ-er'sdecision.Once this is established, the burdenwill shift to the employer to demonstrate that thesameaction would have taken place even in the ab-sence of the protected conduct.In theWright Linecase, the General Counsel had ad-duced evidence of employer knowledge and hostility di-rected to an employee of admirable work record becauseof that employee's active role in a unionorganizing cam-paign,suspect timing of the adverse action, the departurefrom past disciplinary practice, and the lack of significantimpact of the reason advanced for the cause of adverseaction toward the employee. A variety of factors canthus give rise to an inference of unlawful motivation suf-ficient to establish a prima facie case. In cases involvingalleged discriminatory group or individual layoffs, theBoard has frequently cited the facts of suspect timingcoupled with hostility toward employee representation3in support of a finding of a prima facie case.In the absence of evidence of expressed union animus,a prima facie case might not be shown where the evi-dence gives rise to, at most, a suspicion, i.e., the prof-fered reason for the layoff, lack of work, was contradict-ed by the hiring of new employees to perform the workof the laid-off employees.4In this case the General Counsel's argument is pre-mised on the proven fact that three of the alleged dis-criminatees testified as union witnesses at a Board hear-ing, one was present at that hearing pursuant to subpoe-na and one more was the vociferous union observer atthe Board-conducted election.Within 6 months, all thealleged discriminatees had terminated or been terminated.Immediately, suspicions arise under a post hoc propterhoc analysis. However, this is the limit to what the Gen-eral Counsel has proven.My findings in each of the cases are not strengthenedby their analytical reference to the record as a whole.The General Counsel has not proven any of the 8(a)(1)allegationswith credible, probative evidence. It has notbeen proven that Respondent was aware of the union ad-vocacy of Malaspina. It has not been proven that Re-spondent entertained that degree of hostility indicative ofretaliatory motivation. It has not been proven with com-petent, credible, probative evidence that the alleged dis-criminatees had been subjected to coercion, harassment,onerous assignments, changes of working conditions,economically adverse route manipulation, or otherwisetreated in a disparate fashion. Accordingly, I find thatthe General Counsel has not met the burden of proof re-quired byWright Line.3 See, for example,Balch Pontiac Buick,260 NLRB 458, 463 (1982);Dutch Boy, Inc.,262 NLRB 4 (1982);Acme Die Casting Corp.,262 NLRB777 (1982);Rain Ware,263 NLRB 50 (1982). With respect to 8(a)(4) vio-lations, seeMontag Oil Co.,271 NLRB 665 (1984)."DeltaHosiery,259 NLRB 1005, 1010 (1982), re layoff of employeeMcGrady. ROADWAY PACKAGE SYSTEM423In view of my factual findings, I conclude that all theindependent 8(a)(1), (3), and (4) allegations of the consolidated complaint ought be dismissedIt is therefore unnecessary for me to make any findingswith respect to Respondents defense to the 8(a)(1), (3),and (4) allegations premised on the alleged independentcontractor status of the alleged discnminatees However,the issue will be mentioned below with respect to the8(a)(5) allegation analysisclusive collective bargaining agent for the unit employees and sinceJuly 7, 1987 the Respondent has refused4 By refusing on and after July 7, 1987 to recognizeand bargain with the Union Respondent has engaged inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6) and(7) of the Act Respondent has in no other manner violated the Act as alleged in the amended consolidatedcomplaintK The 8(a)(5) Allegations-Test of CertificationBy order dated December 21, 1987 and February 16,1988, each attached as Appendix C, I have set forth theelements of the test of certification issue which encompasses the 8(a)(5) allegations as well as my conclusionthat Respondent has admitted the operative allegations ofthe complaint in that case, but has raised no litigable defenseAs noted above, I have not found it necessary toevaluate Respondent's defense to the 8(a)(1), (3), and (4)complaintallegationspremised on the alleged independent contractor status of the alleged discriminatees Theevidence of the employee status of the discriminateeswas permitted in consequence of my interpretations ofBoard precedent, e g,Air Transit,256 NLRB 278 (1981)That precedent limits the relitigation of a representationcase issue narrowly to an unrelated unfair labor practicelitigationAs was recognized by all counsel at the trial,consolidation with the 8(a)(5) complaint case did not offectuate a representation case res judicata,norcollateralestoppel with request to the employee status 8(a)(1), (3),and (4) defense Therefore, consolidation does not effectuate the converse regarding the 8(a)(5) defense Accordingly, having found that the Respondent admitted theoperative allegations of the complaint that set forth a refusal to honor the Board certification and recognize andbargain with the Union without having raised a litigabledefense, I grant the General Counsels Motion for Summary JudgmentCONCLUSIONS OF LAW1As found above in the findings of fact Respondentis an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act and the Union is alabor organization within the meaning of Section 2(5) ofthe Act2Following the election held on March 20 1987 theUnion was certified on July 27, 1987 as the collectivebargaining representative of the employees in the following appropriate unitAll contract drivers and temporary drivers employed by Roadway Package system Inc at its facilitylocated at 12080 Dixie AvenueDetroitMichigan, but excluding dock employees, officeclerical employees guards and supervisors as defined in the ActThe Union continues to be the exclusive representativeunder Section 9(a) of the Act3SinceMay 26 1987, the Union has requested theRespondent to recognize it and bargain with it as the exTHE REMEDYHaving found that the Respondent has violated Section 8(a)(5) and (1) of the Act, I recommend that it beordered to cease and desist, to recognize and to bargainon request with the Union, and, if an understanding isreached, to embody the understanding in a signed agreementTo ensure that the employees are accorded the services of their selected bargaining agent for the period bylaw the initial period of the period of the certification isto be construed as beginning the date the Respondentbegins to bargain in good faith with the UnionMar JacPoultryCo, 136 NLRB 785 (1962),Lamar Hotel,140NLRB 226, 229 (1962), enfd 328 F 2d 600 (5th Cir1964)certdenied 379 US 817 (1964)Burnette ConstructionCo,149NLRB 1419, 1421 (1964), enfd 350F 2d 57 (10th Cir 1965) 5On these findings of fact and conclusions of law andon the entire record, I issue the following recommended6ORDERThe National Labor Relations Board orders that theRespondent, Roadway Package System Inc, RedfordMichigan its officers, agents, successors, and assigns,shall1Cease and desist from(a)Refusing to recognize and bargain with Local 299InternationalBrotherhood of TeamstersChauffeursWarehousemen and Helpers of America AFL-CIO asthe exclusive collective bargaining representative of theemployees in the bargaining unit(b) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)On request bargain with the Union as the exclusivecollective bargaining representative of the employees inthe following appropriate unit on terms and conditions ofemployment and, if an understanding is reached embodythe understanding in a signed agreement5 The General Counsels request for a visitatonalclause is denied assuch a provision is unnecessary in the circumstances of this case5 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAll contract drivers and temporary drivers em-ployed by Roadway Package System, Inc., at its fa-cilitylocatedat12080DixieAvenue,Detroit,Michigan; but excluding dock employees, officeclerical employees, guards and supervisors as de-fined in the Act.(b) Postat itsRedford facility in Detroit,Michigan,copies of the attached notice marked "Appendix A."7Copies of the notice, on forms provided by the RegionalDirector for Region 7, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that all other allega-tions of the amended consolidated complaint are dis-missed.r If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILLNOT refuse to recognize and bargain withLocal299,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIOas the exclusive collective-bargaining repre-sentative of the employees in the bargaining unit.WE WILL NOT in any like or related manner interferewith,restrain,or coerce employees in the exercise of therights guaranteed them by Section7 of the Act.WE WILL,on request,bargain with the Union as theexclusive collective-bargaining representative of the em-ployees in the following appropriate unit on terms andconditions of employment and, if an understanding isreached,embody the understanding in a signed agree-ment:All contract drivers and temporary drivers em-ployed by Roadway Package System, Inc., at its fa-cilitylocatedat12080DixieAvenue,Detroit,Michigan; but excluding dock employees, officeclerical employees, guards and supervisors as de-fined in the Act.ROADWAY PACKAGE SYSTEM, INC.APPENDIX BORDER CLOSING HEARING AND DENYINGCONTINGENT MOTION FOR SEVERANCE,AND SETTING DATE FOR FILING OFBRIEFSSubsequent to the filing of a representation petitionunder Section 9(c) of the Act and a hearing on that peti-tion, the Regional Director of Region 7 on 19 February1987 issued a Decision and Direction of Election where-in he directed an election in a unit of contract driversand temporary drivers employed by Roadway PackageSystem, Inc., the Respondent herein, at its DetroitMichigan terminal. Upon a Request for Review of thatdecision, the Board, by Order dated 19 March 1987, re-viewed and upheld that decision wherein it was conclud-ed that the contract drivers and temporary drivers wereemployees as defined by the Act and not independentcontractors. On 20 March 1987, an election was conduct-ed which certified that a majority of bargaining unit em-ployees had designated the petitioner Union, Local 299,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, the ChargingParty herein, as exclusive collective-bargaining agent.Respondent filed objections to the election which. allegedcertain improper conduct in the voting area. On :30 April1987, the Regional Director after an investigation over-ruled the Objections and certified Local 299 as bargain-ing agent. Respondent requested review of that decisionwhich, in part, requested a hearing. By Order elated 27July 1987, the Board sustained the Regional Director anddenied that request.Pursuant to an unfair labor practice charge, the Re-gionalDirector on 23 September 1987 issued a Com-plaint in Case No. 7-CA-27253 which alleged violationof Section 8(a)(1) and (5) of the Act by Respondent's re-fusal to honor the certification of bargaining agent inthat it refused to recognize and bargain with Local 299.A trial was ordered to be held on 11 January 1988. AnAnswer was filed on 6 October 1987 by Respondentwhich admitted the operative allegations of the Com-plaint but which raised four affirmative defenses.Previously, commencing on 12 November 1986, cer-tain unfair labor practice charges were filed which hadresulted in the issuance of Complaints and ultimately toan Order Consolidating Cases, Second Amended Com-plaint and Notice of Hearing in the balance of cases setforth in the above caption except for the Complaintissued in Case No. 7-CA-26951 which issued on 9 June1987 and which was consolidated by Order of 10 June1987.The Consolidated Complaint alleged discriminato-ry acts, inclusive of employment terminations againstcertain drivers,which were alleged to be violations ofSection 8(a)(1) and (3) of the Act.The trial in the consolidated 8(a)(1) and 8(a)(3) caseswas opened before me on 16 September 1987 and litigat- ROADWAY PACKAGE SYSTEMed on various dates in three separate sessions thereafterOn the first day of the resumption of the third session on19 October 1987 the General Counsel upon prior noticegiven during the hiatus in the preceding week, movedorally on the record to consolidate the proceeding withthe outstanding 8(a)(1) and (5) Complaint There was noobjection to that motion Respondent was now represented concurrently by two separate counsel, each assignedseparately to the discrimination and refusal to bargainmattersDespite some reservation I was persuaded bytheGeneral Counsels argument that the consolidationwas appropriate and I consolidated these matters by oralOrder on the record on 19 October 1987 Immediatelythereafter the General Counsel expressed an intent tomove for summary judgment on the grounds that theanswer to the 8(a)(5) Complaint did not appear to raise alitigable issue I decided to litigate the balance of the8(a)(1) and (3) cases, to adjourn the entire matter withoutdate upon completion of that litigation, and to entertainon a date certain a written motion with supporting brieffrom the General Counsel I so ordered the GeneralCounsel and also ordered the Respondent to file on adate certain a written response and supporting answeringbrief containing argument and support for its positionthat summary judgment was not appropriate and why itsaffirmative defense raised litigable issues I expressed theintention of either resuming the trial if I determined thatlitigable 8(a)(5) issues were raised, or of issuing an Orderclosing the hearing if none were demonstratedOn 3 November 1987 I received General Counsel sBrief In Support of Motion for Summary Judgment onthe Pleadings in Case 7-CA-27253 which recited thatRespondent had by its Answer admitted the operative allegations of the Complaint and had raised no litigable offirmativedefense, i e , that the affirmative defensessought to relitigate issues which were or which couldhave been litigated during the representation case proceeding The General Counsel also reiterated the appropriateness of consolidating all the Complaints It was cogently asserted that during the 8(a)(3) proceeding theemployee status of the discriminatees was raised and litigated as one of Respondents defenses and that failureto consolidate these matters could result in inconsistentdecisions with respect to employee status of the same individuals caused by differing forums of the same agencyconsidering only parts of all the evidence available onthe issue,and thatConsolidation will assure that all ofthe evidence available is considered by all forums at alllevelsOn 24 November 1987 I received Respondents BriefIn Opposition to Summary Judgment and thereafter abrief in support of General Counsels motion and in response to Respondents beef The General Counsel filedno response to Respondents brief but on 4 December Ireceived the General Counsels contingent Motion toSever Cases i e, if Motion for Summary Judgment wereconcluded by me to be meritorious, to allow for a quickdecision by the Administrative Law on this matterOn7December 1987 I received Respondents Reply to theResponse of Local 299, and its opposition to the contingentMotion to SeverWith respect to the latter Respondent observes that if such motion were granted and425a Decisionissuedgranting summary judgment Respondent would be put to unnecessary burden and expense bybeing forced to litigate two separate proceedings posseblywith two separate appeals to the Sixth CircuitUnited States Court of Appeals Respondents argumentappears to echo General Counsels initialargument forconsolidation, and it may be helpful to review briefly theinterrelation of issues in these casesDuring the 8(a)(3) litigation Respondent raised the employee statusin itsdefense i e , there could be no discrimination under the Act because the drivers were notemployees as defined by the Act but were independentcontractors The General Counsel sought to preclude litigation of this issue on the ground initially that it wasresjudicataand thereafter on the groundof collateral estoppel,inasmuch as employeestatuswas resolved by theBoard in the representation case I concluded that theRespondents position was better supported by Boardand Court precedent, particularlyAir Transit Inc,256NLRB 278 (1981) In that case a defense was raised to amotion for summary judgment upon pleadings in anunfair labor practice case involving 8(a)(1) allegationsthat no employees were coerced inasmuch as the victimsof the alleged coercion were not employees as definedby the Act despite a prior representation case determmation that they as taxi drivers occupied positions as employees and not independent contractorsThe BoardstatedIn a case such as the instant case which involves independent violations of the Act that are unrelatedto a prior representation case, the findings in thatprior representation case are subject to challengeand may be litigated Subject of course to reconsideration and to any additional evidence adduced intheunfair labor practice case, the Board mayaccord a certainpersuasive relevance a kind ofadministrative comity to the prior representationcase findings [footnote omitted]The Board thereupon considered again its original decision and in absence of any additional evidence it reaffirmed its earlier findingsIn this proceeding over the objection of the GeneralCounsel I accorded Respondent the opportunity toadduce additional evidence as to employee statusWhether it adduced sufficient new evidence and whetherreconsideration of the prior representation case findingswarrants a different finding of nonemployee status is, ofcourse incidental to the litigation of the 8(a)(3) allegationsThe 8(a)(3) defense is in effect a challenge to thebasic unit determination in the representation case uponwhich the 8(a)(5) case is ultimately posited Because ofthis relationship I conclude that continued consolidationisappropriate regardless of my determination as to thelitigability of Respondents 8(a)(5) affirmative defensesWith respect to Respondents affirmative defenses toitsadmitted refusal to honor the certification, they arefour in number (1) that the Complaint does not set fortha claim upon which relief can be granted (2) that thedrivers are not employees within the meaning of the Act(3) that misconduct by Local 299 occurred in and around 426DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe voting area, and (4)"The Charging Party is fraughtwith a conflict of interest which compromises its duty ofloyalty to Respondent'sDetroit drivers, and accordinglythe Charging Party was improperly certified."The General Counsel'sbrief in support of Motion forSummary Judgment accurately recites the admissions ofoperative 8(a)(5) allegations,and also argues that the af-firmative defenses are either a general legal conclusionor a restatement of issues litigated in the representationcase proceeding.The first three defenses clearly arewhat the General Counsel contends.Ifind,however,nothing in the representation case relating to an issue ofconflict of interest.Respondent'sopposition brief dealssolely with that fourth defense which it characterizes asa litigable issue which has been raised by it as a result ofnewly discovered evidence.With its briefs Respondenthas submitted offers of proof in the form of affidavit anddocumentary evidence.Much of this material in factpost-dates the representation case proceeding and is ofveryrecent origin.There is no effective rebuttal to its as-sertion that the evidence is newly discovered and couldnot have been discovered at the time of the representa-tion case proceeding.The Board has consistently refused to relitigate in a re-lated 8(a)(5) proceeding issues that were or could havebeen raised in a prior representation proceeding,and hasrefused to litigate newly discovered evidence which,even if adduced and credited,would not effect a differ-ent result.See, for example,Seder Foods Corp.,286NLRB 215 (1987),which citesPittsburghGlass Co. v.NLRB,313U.S.146, 162(1941);Nabco Corp.,266NLRB 687(1983);secs.102.48(d)(1);102.67(f)and102.69(c) of the Board'sRules and Regulations.See alsoE-Z DaviesChevrolet,161NLRB 1380(1966),where theBoard stated:"an evidentiary hearing is not a matter ofright where there is nothing that a trier of fact may de-termine.Neither we nor the courts are bound to `hear'what is legally insignificant" [footnote omitted].The essence of Respondent's argument is that Local299 should be denied certification because of a lack ofrepresentational competency arising from a predetermi-nation to execute its statutorily mandated duties in amanner that would"lack the single-minded purpose toadvance the interest of the[bargining unit employees]."The Board has in the past been loath to prejudge a pe-titioningunion'sprobable prospective representationalbehavior or misconduct as an impediment to initial certi-fication, but rather it has preferred to grant certificationand leave for future evaluation subsequent actual repre-sentational conduct.See, for example,HandyAndy, Inc.,228 NLRB 447 (1977);AltoPlasticsMfg. Co.,136 NLRB850 (1962).In very limited circumstances the Board has precludedinitialcertificationwhere there is a conflict of interestpregnant in a business or institutional relationship withthe employer or its competitors which inherently re-strains the bargaining agent's advocacy of the interest ofbargaining unit employees.It is these cases upon whichRespondent relies citing,inter alia, Bausch&Lomb Opti-calCo.,108NLRB 1555 (1954);Welfare andPensionFunds,178NLRB 14 (1969);Seafarers InternationalUnion,138 NLRB 1142(1962); Oregon Teamsters'Securi-tyPlan Office,119NLRB 207 (1957). See, also,H. P.Hood & Sons, Inc.,205 NLRB 833, 837-838 (1973);St.John's Hospital and Health Center,264 NLRB 990 (1982);Universal Fuels Inc.,270 NLRB 538, 540 (1984).Respondentarguesand proffers evidence to demon-strate that Local 299's representational competency isdisabled not by a business or institutional relationshipwith an employer, but rather by a pre-existing alliance orconspiracy between itself, its international union and Re-spondent's chief competitor in the industry,UnitedParcel Service, herein called UPS. That conspiracy, it al-leges, seeks as its object a collective-bargaining agree-ment identical to that which approximately 20 or morelocalTeamster unions have negotiated with UPS. Itargues, ". . . the Teamster's thrust is to represent RPSdrivers in order to guard against losing negotiatingpower with UPS, `force' RPS to pay UPS wages, etc.,and keep collecting revenue of nearly $3,500,000.00 amonth in UPS members dues." This object, Respondentargues, alliesthe interest of Local 299 with that of UPSin that a UPS type wage and benefit would be ruinous toRespondent and either drive it out of business or make itless of an economic threat to UPS which prior to RPS'srelatively recent inception had dominated the industry,but which now views Respondent as having made dan-gerous inroads into the market.The Respondent's offer of proof purports to demon-strate that UPS had dominated the market place, thatRespondent has made inroads in that market place, thatan officer of UPS communicated in writing to the Team-ster International President a reference to Respondentwhich as a nonunion employer is a threat to its ownwell-being and the jobs of union members, that the Inter-national Union viewed Respondent as a threat to the jobsof its UPS members, that it communicated this threat na-tionwide to its UPS members, that it encouraged and as-sisted in the organizing of various Respondent distribu-tion centers, includingDetroit, that Local 299 "hadmade the negotiation of a national UPS-type contract thecornerstone of the Teamsters campaign at RPS," thatLocal 299 and other Teamster locals have openly ap-pealed to RPS drivers for support of this goal, that theInternational Union has assisted in the organizing activi-tiesof the locals and Local 299, that UPS employeddrivers have assisted in their organizing efforts, that non-Local 299 Teamsters agents at other locations in thecourse of organizing efforts have accused Respondent oftaking away Teamster jobs and the Teamsters would"strangle"Respondent or force it out of business if it didnot agree to UPS type contract conditions. The offer ofproof does not purport to establish that Local 299 is con-strained by its relationship with the International Unionand UPS to engage in bargaining calculated to put Re-spondent out of business regardless of what concessionsRespondent might make in bargaining.Respondent argues that I should not lightly deny itsrequest to adduce the foregoing evidence and that it iswiser to err on the side of permitting excessive litigationthan to curtail its possible right to a hearing. Indeed, Ihave given Respondent's appeal the most careful consid-eration, and I do not dismiss it lightly. Certainly if Re- ROADWAY PACKAGE SYSTEMspondent were arguing an institutional or inherent financial relationship between Local 299 and UPS, a relevantissuewould be joined Respondent, however is arguingand offering to prove an intention of future conduct consisting of a course of bargaining for economic demandswhich would be detrimental to its competitive businessadvantage It appears that the objective of preserving thejobs of employees already represented by Teamsterunions by organizing and seeking to uplift the wages andbenefits of nonunion employer competitors carries with itan inherent conflict of interest I know no Board precedent or legislative history of the Act that would supportthis propositionIt has been long recognized that uniformity of industrystandards is a legitimate bargaining objective lawfullysupportable by resort to economic power, although themanner inwhich that objective is pursued in bargainingmay constitute bad faith bargaining when put to the testGraphic Arts InternationalUnion Local 28 (James HBarry Company et al),235 NLRB 1084 (1978)ChauffeursTeamsters andHelpersLocal 301 (MerchantsMoving and Storage Inc)210 NLRB 783 (1974)TruckDriversOil DriversFilling Station and PlatformWorkersUnionLocal 705 (Kankakee Iroquois County EmployeesAssociation)274 NLRB 1176 (1985)The offer of proof demonstrates that the Teamstershave been starkly open in their bargaining objectives inthe course of organizing Respondents drivers Affidavitsof RPS drivers who were solicited by Teamster agentsreveal that they have evaluated for themselves whetherthese objectives advance their own best interests Thereis no showing that the evidence would reveal that the interests of the unit employees would necessarily be subverted by the Teamsters bargaining goals which of incidental necessity benefit UPS and UPS unionized employeesTo permit litigation into the issue raised by Respondent would insinuate into the Board s processes aprofoundly novel unnecessary and potentially extensiveexamination into the motivations and bargaining objectives of a petitioning union at a premature stage of proceedingsWhether the bargaining objectives are in theinterest of the petitioned for unit employees is best left atthe present to their evaluation choice and support or rejectionLitigationof potential speculative bargainingmisconduct at this point is therefore unwarranted premature and not conducive to the orderly and expeditiousprocessing of these cases Accordingly Respondents request to resume the hearing to litigate what I concludeare irrelevant affirmative defenses is denied For reasonsnoted above severance of these matters at this stage is427also inappropriateand the motion for severance isdeniedAccordingly I issue the followingORDERThe hearing in the above captioned matter is closedand written briefs are due in Washington D C, on the30th day after issuance date of this orderAPPENDIX CORDER DENYING MOTION FORRECONSIDERATIONBy motion dated 5 January 1988 but received by meon 20 January 1988, Respondent moved for reconsideration of the Order which closed the hearing upon theconclusion that Respondent had not raised a litigableissue in itsproffered affirmative defense to the 8(a)(5)and derivative 8(a)(1) allegationsHaving reconsidered Respondents arguments I amstillunable to reach any different conclusion Respondent, in its Motion For Reconsideration argues that itought to be provided the opportunity at trial to discoverby subpoena probative evidence as to the alleged relationship between the Union and its chief competitor Respondent argues that it might be able to pro-,a an inherentrelationship which is an impediment to the Union srepresentational competencyAgain I conclude that theinherentdebilitating relationship Respondent suspectsmight exist is not inherent in the sense that it is a necessary consequence flowing from the essential structuralor business relationship of the parties It is rather anadhoctactical relationship Respondent suspects arises fromthe alleged collusion and agreement of two partieswhereby the Union would engage in a future coruse ofconduct in a manner that might be to the detriment of itsbargaining obligation to its constituency 1 e the unitemployees That future course of conduct is thus not anecessary consequence that must flow from a relationship inherent in the strict sense of the word It is aconsequence that mightrealizeif the Union were to execute its bargaining duties in a certain mannerWith respect to the possibility that a breach of its bargainingduties might occur, I adhere to my conclusion that litigation of that possibility is premature and is best left tofuture forums if actualized and I further adhere to myconclusion that the probing now into representationalmotivations and bargaining objectives would lead to alitigational quagmire that is as unnecessary as it is without Board precedent and authorityAccordingly Respondents motion is denied